TABLE OF CONTENTS

Exhibit 10.2

AMENDMENT NO. 1 TO CREDIT AGREEMENT

This AMENDMENT NO. 1, dated as of September 1, 2017 (this “Amendment”), to the
Credit Agreement is by and among The J. M. Smucker Company, an Ohio corporation
(the “Borrower”), Bank of America, N.A., as the Administrative Agent (in such
capacity, the “Administrative Agent”) and as a Lender, and the other Lenders
party hereto.

RECITALS

A.    The Borrower, the Administrative Agent, the Lenders and the Guarantors
entered into that certain Term Loan Credit Agreement, dated as of March 2, 2015
(as amended, supplemented, restated or otherwise modified from time to time
prior to the date hereof, the “Credit Agreement”), pursuant to which, among
other things, the Lenders made certain Loans to the Borrower (as each of the
foregoing terms is defined in the Credit Agreement).

B.    Pursuant to Section 13.13 of the Credit Agreement, the Borrower, the
Administrative Agent and each of the Lenders party hereto (which Lenders party
hereto constitute all Lenders) have agreed to amend certain provisions of the
Credit Agreement upon the terms and subject to the conditions set forth herein.

NOW THEREFORE, in consideration of the matters set forth in the recitals and the
covenants and other provisions set forth herein, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

AGREEMENT

Section 1.    Definitions. Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to such terms in the Amended
Credit Agreement.

Section 2.    Amendments to the Credit Agreement. In accordance with
Section 13.13 of the Credit Agreement, as of the Amendment No. 1 Effective Date,
the Credit Agreement, Exhibit E to the Credit Agreement and Schedule 8.7 to the
Credit Agreement shall be amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text or stricken
and moved text) and to add the double-underlined text (indicated textually in
the same manner as the following example: double-underlined text or
double-underlined and moved text) as set forth in the pages of the Credit
Agreement attached hereto as Exhibit A (as the Credit Agreement is so amended
and after giving effect to this Amendment, the “Amended Credit Agreement”).

Section 3.    Binding Effect. This Amendment shall become effective and legally
binding upon the occurrence of the Amendment No. 1 Effective Date and shall bind
the parties to the Credit Agreement, the Amended Credit Agreement and each other
Loan Document and each such party’s successors and assigns, including any Person
to whom any Lender assigns any of its interests, rights and obligations under
the Amended Credit Agreement.

Section 4.    Representations and Warranties. The Borrower hereby represents and
warrants for the benefit of the Lenders and the Administrative Agent that:
(a) the Borrower is duly organized, validly existing, and in good standing under
the laws of its jurisdiction of organization and has the corporate and other
organizational authority to enter into this Amendment and to perform all of its
obligations hereunder; (b) this Amendment has been duly authorized, executed,
and delivered by the Borrower and constitutes valid and binding obligations of
the Borrower enforceable against it in accordance with its terms, except as may
be limited by bankruptcy, insolvency, fraudulent conveyance or



--------------------------------------------------------------------------------

TABLE OF CONTENTS

similar laws affecting creditors’ rights generally and general principles of
equity (regardless of whether the application of such principles is considered
in a proceeding in equity or at law); and (c) this Amendment does not, nor does
the performance or observance by the Borrower of any of the matters herein
provided for, (i) contravene or constitute a default under any provision of law,
except to the extent such contravention or default would not reasonably be
expected to have a Material Adverse Effect, (ii) contravene any judgment,
injunction, order or decree binding upon the Borrower, except to the extent such
contravention would not reasonably be expected to have a Material Adverse
Effect, (iii) contravene any provision of the organizational documents (e.g.,
charter, certificate or articles of incorporation, bylaws, certificate or
articles of association, operating agreement, partnership agreement, or other
similar organizational documents) of the Borrower or (iv) contravene or
constitute a default under any indenture or other agreement for Material
Indebtedness of the Borrower, except in each case of this clause (iv) to the
extent such contravention or default would not reasonably be expected to have a
Material Adverse Effect

Section 5.    Conditions to Effectiveness of Amendment. This Amendment shall
become effective upon satisfaction (or waiver in accordance with Section 13.13
of the Credit Agreement) of each of the following conditions precedent (the date
of satisfaction of all of the following conditions precedent, the “Amendment
No. 1 Effective Date”):

(a)    the Administrative Agent shall have received counterpart signature pages
of this Amendment duly executed by each of the following: (i) the Borrower,
(ii) Lenders constituting all Lenders and (iii) the Administrative Agent.

(b)    prior to, or substantially concurrently with, the Amendment No. 1
Effective Date, (i) the Borrower shall have entered into that certain Revolving
Credit Agreement (the “Revolving Credit Agreement”) to be dated on or about the
Amendment No. 1 Effective Date by and among the Borrower, Smucker Foods of
Canada Corp., Bank of America, N.A. as administrative agent, and the other
parties thereto, (ii) the repayment of all principal amounts outstanding under
and termination of lending commitments under (the “Refinancing”) that certain
Third Amended and Restated Credit Agreement dated as of September 6, 2013, by
and among the Borrower, Smucker Foods of Canada Corp., Bank of Montreal, as the
administrative agent and the other parties thereto, shall have occurred and all
security interests (if any) and guarantees in connection therewith shall be
terminated and released, (iii) all guarantees in connection with the Existing
Notes (as defined in the Revolving Credit Agreement) shall be released.

(c)    the Borrower shall have paid all expenses (including, without limitation,
all fees and expenses of counsel) of the Administrative Agent and Bank of
America, N.A., in each case incurred in connection with this Amendment that
required to be repaid pursuant to the terms of the Credit Agreement and for
which an invoice has been submitted to the Borrower;

(d)    each of the representations and warranties set forth herein and in the
Amended Credit Agreement shall be true and correct in all material respects as
of the date hereof, except to the extent the same expressly relate to an earlier
date, in which case the same shall be true and correct in all material respects
as of such earlier date; provided that any representation and warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct in all respects;

(e)    no Default or Event of Default shall have occurred and be continuing or
would occur as a result of the execution and delivery hereof by the Borrower;
and

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f)    the Administrative Agent shall have received a certificate of an
appropriate officer of the Borrower, certifying on behalf of the Borrower that
each of the conditions set forth in clauses (d) and (e) above have been
satisfied as of the date hereof.

Section 6.    Effect of this Amendment; Reaffirmation.

(a)    Except as expressly set forth herein (including, for the avoidance of
doubt, as expressly set forth in the Amended Credit Agreement attached hereto as
Exhibit A), this Amendment (i) shall not by implication or otherwise limit,
impair, constitute a waiver of, or otherwise affect the rights and remedies of
the Lenders, the Administrative Agent, the Borrower or any other party under the
Credit Agreement or any other Loan Document and (ii) shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other Loan Document, all
of which are ratified and affirmed in all respects and shall continue in full
force and effect.

(b)    Nothing herein shall be deemed to entitle the Borrower to a consent to,
or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Amended Credit
Agreement or any other Loan Document in similar or different circumstances.

Section 7.    Miscellaneous.

(a)    Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same Amendment. Delivery of an
executed counterpart of this Amendment by facsimile or electronic mail shall be
as effective as delivery of an original executed counterpart to this Amendment.

(b)    Severability. The illegality or unenforceability of any provision of this
Amendment or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Amendment or any instrument or agreement required hereunder.

(c)    Entire Agreement. This Amendment, together with the Amended Credit
Agreement and the other Loan Documents, embodies the entire agreement and
understanding among the parties hereto and supersedes all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof.

(d)    References. This Amendment is hereby deemed to be a Loan Document for all
purposes. As of the Amendment No. 1 Effective Date, (i) any reference to the
Credit Agreement contained in any notice, request, certificate, or other
document executed concurrently with or after the Amendment No. 1 Effective Date
shall be deemed to be a reference to the Amended Credit Agreement and include
this Amendment unless the context shall otherwise require, (ii) any reference to
the Credit Agreement set forth in the Credit Agreement, the Amended Credit
Agreement or any other Loan Document shall be deemed to be a reference to the
Amended Credit Agreement as further amended, modified, restated, supplemented or
extended from time to time and (iii) each reference in the Amended Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import shall be deemed to be a reference to the Amended Credit Agreement.

(e)    Governing Law; Waiver of Jury Trial. THE GOVERNING LAW PROVISIONS SET
FORTH IN SECTION 13.18 OF THE AMENDED CREDIT AGREEMENT AND THE

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SUBMISSION TO JURISDICTION AND WAIVER OF JURY TRIAL PROVISIONS SET FORTH IN
SECTION 13.24 OF THE AMENDED CREDIT AGREEMENT ARE HEREBY INCORPORATED BY
REFERENCE, MUTATIS MUTANDIS.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER: THE J. M. SMUCKER COMPANY By:  

/s/ Sonal P. Robinson

Name:   Sonal P. Robinson Title:   Vice President and Treasurer

[SIGNATURE PAGE TO AMENDMENT NO. 1]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/Angela Larkin

Name:   Angela Larkin Title:   Assistant Vice President

[SIGNATURE PAGE TO AMENDMENT NO. 1]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

AGFIRST FARM CREDIT BANK, as Lender By:  

/s/ Neda Beal

Name:   Neda Beal Title:   Vice President, Capital Markets BANK OF AMERICA,
N.A., as Lender By:  

/s/ J. Casey Cosgrove

Name:   J. Casey Cosgrove Title:   Director BANK OF MONTREAL, as Lender By:  

/s/ Marc Maslanka

Name:   Marc Maslanka Title:   Vice President COBANK, ACB, as Lender By:  

/s/ Patrick Sauer

Name:   Patrick Sauer Title:   Vice President FIFTH THIRD BANK as Lender By:  

/s/ Bryan Deye

Name:   Bryan Deye Title:   AVP JPMORGAN CHASE BANK, N.A., as Lender By:  

/s/ Eric Bergeson

Name:   Eric Bergeson Title:   Authorized Officer

[SIGNATURE PAGE TO AMENDMENT NO. 1]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

PNC BANK, NATIONAL ASSOCIATION, as Lender By:  

/s/ Denise Jakubovic-Klingler

Name:   Denise Jakubovic-Klingler Title:   Vice President US NATIONAL BANK
ASSOCIATION, as Lender By:  

/s/ Ken Gorski

Name:   Ken Gorski Title:   Vice President WELLS FARGO BANK, N.A., as Lender By:
 

/s/ James Travagline

Name:   James Travagline Title:   Managing Director

[SIGNATURE PAGE TO AMENDMENT NO. 1]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT A

[Attached]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXECUTION VERSION

 

 

Published CUSIP Number: 46622PAE5

TERM LOAN CREDIT AGREEMENT

DATED AS OF MARCH 2, 2015

AMONG

THE J. M. SMUCKER COMPANY,

THE GUARANTORS FROM TIME TO TIME PARTIES HERETO,

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

AND

BANK OF AMERICA, N.A.,

AS ADMINISTRATIVE AGENT

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

JPMORGAN CHASE BANK, N.A.,

BANK OF MONTREAL AND

PNC BANK, NATIONAL ASSOCIATION

AS JOINT LEAD ARRANGERS,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

AS SOLE BOOK RUNNER,

JPMORGAN CHASE BANK, N.A.,

BANK OF MONTREAL AND

PNC BANK, NATIONAL ASSOCIATION,

AS JOINT SYNDICATION AGENTS,

AND

FIFTH THIRD BANK AND

U.S. BANK NATIONAL ASSOCIATION

AS CO-AGENTS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

SECTION   HEADING    PAGE   SECTION 1.   THE CREDIT FACILITY.      1  

Section 1.1.

 

Loans

     1  

Section 1.2.

 

[Reserved].

     22  

Section 1.3.

 

[Reserved].

     2  

Section 1.4.

 

Applicable Interest Rates

     2  

Section 1.5.

 

Minimum Borrowing Amounts; Maximum Eurodollar Loans

     4  

Section 1.6.

 

Manner of Borrowing Loans and Designating Applicable Interest Rates

     4  

Section 1.7.

 

[Reserved].

     6  

Section 1.8.

 

Repayment of Loans

     6  

Section 1.9.

 

Prepayments

     6  

Section 1.10.

 

Default Rate

     7  

Section 1.11.

 

Evidence of Indebtedness

     7  

Section 1.12.

 

Funding Indemnity

     8  

Section 1.13.

 

Commitment Terminations

     8  

Section 1.14.

 

Substitution of Lenders

     9  

Section 1.15.

 

Defaulting Lenders

     9   SECTION 2.   FEES.      10  

Section 2.1.

 

Fees

     10   SECTION 3.   PLACE AND APPLICATION OF PAYMENTS.      10  

Section 3.1.

 

Place and Application of Payments

     10   SECTION 4.   GUARANTIES[RESERVED ].      11  

Section 4.1.

 

Guaranties

     11  

Section 4.2.

 

Further Assurances

     12  

Section 4.3.

 

Release

     12   SECTION 5.   DEFINITIONS; INTERPRETATION.      1212  

Section 5.1.

 

Definitions

     1212  

Section 5.2.

 

Interpretation

     3132  

Section 5.3.

 

Change in Accounting Principles

     3133   SECTION 6.   REPRESENTATIONS AND WARRANTIES.      3234  

Section 6.1.

 

Organization and Qualification

     3234  

Section 6.2.

 

Subsidiaries[Reserved].

     3234  

Section 6.3.

 

Authority and Validity of Obligations

     3234  

 

- PAGE i -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 6.4.

 

Use of Proceeds; Margin Stock

     3335  

Section 6.5.

 

Financial Reports

     3335  

Section 6.6.

 

No Material Adverse Change

     3435  

Section 6.7.

 

Full Disclosure

     3435  

Section 6.8.

 

Trademarks, Franchises, and Licenses[Reserved]

     3436  

Section 6.9.

 

Governmental Authority and Licensing

     3436  

Section 6.10.

 

Good Title

     3436  

Section 6.11.

 

Litigation and Other Controversies

     3436  

Section 6.12.

 

Taxes

     3536  

Section 6.13.

 

Approvals

     3537  

Section 6.14.

 

Investment Company

     3537  

Section 6.15.

 

Benefit Plans[Reserved]

     3537  

Section 6.16.

 

Compliance with Laws

     3638  

Section 6.17.

 

OFAC

     3738  

Section 6.18.

 

FCPA; USA Patriot Act

     3739  

Section 6.19.

 

No Default

     37   SECTION 7.   CONDITIONS PRECEDENT.      3739  

Section 7.1.

 

Conditions to Effectiveness

     3739  

Section 7.2.

 

Conditions to Closing

     3941  

Section 7.3.

 

Availability

     4143   SECTION 8.   COVENANTS.      4244  

Section 8.1.

 

Maintenance of Business

     4244  

Section 8.2.

 

Maintenance of Properties

     4244  

Section 8.3.

 

Taxes and Assessments

     4244  

Section 8.4.

 

Insurance

     4344  

Section 8.5.

 

Financial Reports

     4345  

Section 8.6.

 

Inspection

     4547  

Section 8.7.

 

Borrowings and GuarantiesDebt

     4547  

Section 8.8.

 

Liens

     4649  

Section 8.9.

 

[Reserved].

     4850  

Section 8.10.

 

Mergers, Consolidations and Sales

     4851  

Section 8.11.

 

Dividends and Certain Other Restricted Payments[Reserved]

     4951  

Section 8.12.

 

Benefit Plans[Reserved]

     4951  

Section 8.13.

 

Compliance with Laws

     5154  

Section 8.14.

 

Compliance with OFAC Sanctions Programs and the FCPA

     5154  

Section 8.15.

 

Burdensome Contracts With Affiliates[Reserved]

     52 55  

Section 8.16.

 

Changes in Fiscal Year[Reserved]

     52 55  

Section 8.17.

 

Change in the Nature of Business[Reserved]

     52 55  

Section 8.18.

 

Use of Proceeds

     5256  

Section 8.19.

 

No Restrictions[Reserved]

     52 57  

Section 8.20.

 

Financial Covenants

     5357  

 

- PAGE ii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 9.   EVENTS OF DEFAULT AND REMEDIES.      5358  

Section 9.1.

 

Events of Default

     5358  

Section 9.2.

 

Non-Bankruptcy Defaults

     5559  

Section 9.3.

 

Bankruptcy Defaults

     5560   SECTION 10.   CHANGE IN CIRCUMSTANCES.      5660  

Section 10.1.

 

Change of Law

     5660  

Section 10.2.

 

Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR

     5660  

Section 10.3.

 

Increased Cost and Reduced Return

     5761  

Section 10.4.

 

Lending Offices

     5863  

Section 10.5.

 

Discretion of Lender as to Manner of Funding

     5963   SECTION 11.   THE ADMINISTRATIVE AGENT.      5963  

Section 11.1.

 

Appointment and Authorization of Administrative Agent

     5963  

Section 11.2.

 

Administrative Agent and its Affiliates

     5963  

Section 11.3.

 

Action by Administrative Agent

     5964  

Section 11.4.

 

Consultation with Experts

     6064  

Section 11.5.

 

Liability of Administrative Agent; Credit Decision

     6064  

Section 11.6.

 

Indemnity

     6165  

Section 11.7.

 

Resignation of Administrative Agent and Successor Administrative Agent

     6165  

Section 11.8.

 

Guaranty Matters[Reserved]

     62 66  

Section 11.9.

 

Designation of Additional Agents

     6266  

Section 11.10.

 

The Intercreditor Agreement

     6266  

Section  11.11.

 

Administrative Agent May File Proofs of Claim

     67   SECTION 12.   THE GUARANTEES[Reserved].      6368  

Section 12.1.

 

The Guarantees

     63  

Section 12.2.

 

Guarantee Unconditional

     64  

Section 12.3.

 

Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances

     65  

Section 12.4.

 

Subrogation

     65  

Section 12.5.

 

Waivers

     65  

Section 12.6.

 

Limit on Recovery

     65  

Section 12.7.

 

Stay of Acceleration

     65  

Section 12.8.

 

Benefit to Guarantors

     66  

Section 12.9.

 

Guarantor Covenants

     66   SECTION 13.   MISCELLANEOUS.      6670  

Section 13.1.

 

Taxes

     6670  

Section 13.2.

 

No Waiver, Cumulative Remedies

     7075  

Section 13.3.

 

Non-Business Days

     7175  

Section 13.4.

 

[Reserved].

     7175  

 

- PAGE iii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 13.5.

 

Survival of Representations

     7176  

Section 13.6.

 

Survival of Indemnities

     7176  

Section 13.7.

 

Sharing of Set-Off

     7276  

Section 13.8.

 

Notices

     7276  

Section 13.9.

 

Counterparts; Electronic Execution

     7378  

Section 13.10.

 

Successors and Assigns

     7478  

Section 13.11.

 

Participants

     7478  

Section 13.12.

 

Assignments

     7579  

Section 13.13.

 

Amendments

     7781  

Section 13.14.

 

Headings

     7782  

Section 13.15.

 

Costs and Expenses; Indemnification

     7782  

Section 13.16.

 

Set-Off

     7883  

Section 13.17.

 

Entire Agreement

     7984  

Section 13.18.

 

Governing Law

     7984  

Section 13.19.

 

Severability of Provisions

     7984  

Section 13.20.

 

Excess Interest

     7984  

Section 13.21.

 

Construction

     8085  

Section 13.22.

 

Lender’s Obligations Several

     8085  

Section 13.23.

 

[Reserved].

     8085  

Section 13.24.

 

Submission to Jurisdiction; Waiver of Jury Trial

     8085  

Section 13.25.

 

USA Patriot Act; Proceeds of Crime (Money Laundering)

     8185  

Section 13.26.

 

Confidentiality

     8186  

Section 13.27.

 

Intercreditor Agreement

     8286  

Section 13.28.

 

No Fiduciary Duty

     8287  

Signature Page

     S-1  

 

EXHIBIT A   —    [Reserved] EXHIBIT B   —    Notice of Borrowing EXHIBIT C   —
   Notice of Continuation/Conversion EXHIBIT D   —    Note EXHIBIT E   —   
Compliance Certificate EXHIBIT F   —    Additional Guarantor
Supplement[Reserved] EXHIBIT G   —    Assignment and Acceptance EXHIBIT H   —   
Solvency Certificate Exhibit I-1   —    Form of U.S. Tax Compliance Certificate
(Foreign Lenders That Are Not Partnerships) Exhibit I-2   —    Form of U.S. Tax
Compliance Certificate (Foreign Participants That Are Not Partnerships)
Exhibit I-3   —    Form of U.S. Tax Compliance Certificate (Foreign Participants
That Are Partnerships) Exhibit I-4   —    Form of U.S. Tax Compliance
Certificate (Foreign Lenders That Are Partnerships) SCHEDULE 1   —   
Commitments SCHEDULE 6.2   —    Subsidiaries

 

- PAGE iv -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 6.15(b)

  —    Canadian Benefit Plans and Canadian Pension Plans

SCHEDULE 8.7

  —    Existing Indebtedness and Guaranties

 

- PAGE v -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TERM LOAN CREDIT AGREEMENT

This Term Loan Credit Agreement is entered into as of March 2, 2015, by and
among The J. M. Smucker Company, an Ohio corporation (the “Borrower”), the
direct and indirect Subsidiaries of the Borrower from time to time party to this
Agreement, as Guarantors, the several financial institutions from time to time
party to this Agreement, as Lenders, and Bank of America, N.A., as
Administrative Agent as provided herein. All capitalized terms used herein
without definition shall have the same meanings herein as such terms are defined
in Section 5.1 hereof.

PRELIMINARY STATEMENT

Pursuant to the Blue Acquisition Agreement, the Borrower has agreed to acquire
Blue Acquisition Group, Inc. (the “Blue Acquired Business”) and its subsidiaries
for the aggregate cash and stock consideration set forth in the Blue Acquisition
Agreement (the “Blue Acquisition Consideration”).

To consummate the transactions contemplated by the Blue Acquisition Agreement,
the Borrower intends to (a) issue senior unsecured notes through a public
offering or in a private placement (the “Senior Notes Offering”) and/or enter
into a 364-day senior unsecured bridge term loan credit facility (the “Bridge
Facility”) in lieu of all or part of the Senior Notes Offering, (b) obtain the
Revolver Amendment to the Revolving Credit Agreementan amendment to its
revolving credit agreement, (c) obtain the Term Facility on the terms and
conditions set forth herein, (d) pay fees and expenses incurred in connection
with the transactions undertaken to consummate the Blue Acquisition and
(e) repay, redeem, defease, discharge, constructively discharge or refinance
certain Debt of the Borrower and the Blue Acquired Business and/or their
respective subsidiaries.

The Lenders are willing to provide the Term Facility on the terms and subject to
the conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. THE CREDIT FACILITY.

Section 1.1. Loans. Subject to the terms and conditions hereof, each Lender, by
its acceptance hereof, severally agrees to make a loan (each a “Loan” and
collectively for all the Lenders the “Loans”) in U.S. Dollars to the Borrower in
an aggregate principal amount up to the amount of such Lender’s Commitment,
subject to any reductions thereof pursuant to the terms hereof, in a single
drawing on the Closing Date. The Borrowing of Loans shall be made ratably from
each of the Lenders in proportion to their respective Applicable Percentage. As
provided in Section 1.6(a) hereof, the Borrower may elect that each Borrowing of
Loans be either Base Rate

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Loans or Eurodollar Loans. Loans borrowed under this Section 1.1 and repaid or
prepaid may not be reborrowed.

Section 1.2. [Reserved].

Section 1.3. [Reserved].

Section 1.4. Applicable Interest Rates. (a) Base Rate Loans. Each Base Rate Loan
made or maintained by a Lender shall bear interest (computed on the basis of a
year of 365 or 366 days, as the case may be, and the actual days elapsed) on the
unpaid principal amount thereof from the date such Loan is advanced, or created
by conversion from a Eurodollar Loan, until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Base Rate
Margin plus the Base Rate from time to time in effect, payable by the Borrower
on each Interest Payment Date and at maturity (whether by acceleration or
otherwise),; provided that interest shall not accrue on any Loan (or portion
thereof) for the day such Loan (or portion) is paid as provided in Section 3.1.

“Base Rate” means, for any day, the rate per annum equal to the greatest of:
(a) the rate of interest publicly announced by the Administrative Agent from
time to time as its “prime rate”, or its equivalent, for U.S. Dollar loans to
borrowers located in the United States as in effect on such day, with any change
in the Base Rate resulting from a change in said prime rate to be effective as
of opening of business on the date specified in the public announcement of the
relevant change in said prime rate (it being acknowledged and agreed that such
rate may not be the Administrative Agent’s best or lowest rate, and the “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate), (b) the sum of (i) the rate per
annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, such rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, such rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
Bank of America on such day on such transactions as determined by the
Administrative Agent, plus (ii) 1/2 of 1%, and (c) the LIBOR Quoted Rate for
such day plus 1.00%; provided that if the Base Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement. As used herein,
the term “LIBOR Quoted Rate” means, for any day, the LIBOR Index Rate for a
one-month Interest Period on such day (or, if such day is not a Business Day, on
the immediately preceding Business Day) divided by (ii) one (1) minus the
Eurodollar Reserve Percentage.

(b) Eurodollar Loans. Each Eurodollar Loan made or maintained by a Lender shall
bear interest during each Interest Period it is outstanding (computed on the
basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced or continued, or created by
conversion from a Base Rate Loan, until maturity (whether

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

by acceleration or otherwise) at a rate per annum equal to the sum of the
Applicable Margin plus the Adjusted LIBOR applicable for such Interest Period,
payable by the Borrower on each Interest Payment Date and at maturity (whether
by acceleration or otherwise),; provided that interest shall not accrue on any
Loan (or portion thereof) for the day such Loan (or portion) is paid as provided
in Section 3.1.

“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:

 

 

Adjusted LIBOR            =

   LIBOR         1 - Eurodollar Reserve Percentage   

“Eurodollar Reserve Percentage” means the maximum reserve percentage, expressed
as a decimal, at which reserves (including, without limitation, any emergency,
marginal, special, and supplemental reserves) are imposed by the Board of
Governors of the Federal Reserve System (or any successor) on “eurocurrency
liabilities”, as defined in such Board’s Regulation D (or any successor
thereto), subject to any amendments of such reserve requirement by such Board or
its successor, taking into account any transitional adjustments thereto. For
purposes of this definition, the relevant Loans shall be deemed to be
“eurocurrency liabilities” as defined in Regulation D without benefit or credit
for any prorations, exemptions or offsets under Regulation D. The Eurodollar
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any such reserve percentage.

“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in U.S. Dollars in immediately available funds
are offered to the Administrative Agent at 11:00 a.m. (London, England time) two
(2) Business Days before the beginning of such Interest Period by three (3) or
more major banks in the interbank eurodollar market selected by the
Administrative Agent, for delivery on the first day of and for a period equal to
such Interest Period and in an amount equal or comparable to the principal
amount of the Eurodollar Loan scheduled to be made as part of such Borrowing;
provided that if the LIBOR shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.

“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) equal to the London Interbank Offered Rate or a comparable or successor
rate which rate is approved by the Administrative Agent as published on the
applicable Bloomberg screen page (or such other page as may replace that page on
that service or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time in
its reasonable discretion) for deposits in U.S. Dollars for a period equal to
such Interest Period as of 11:00 a.m. (London, England time) on the day two
(2) Business Days before the commencement of such Interest Period; provided that
to the extent a comparable or successor

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

rate is approved by the Administrative Agent in connection herewith, the
approved rate shall be chosen and applied in a manner consistent with market
practice; provided, further, that to the extent such market practice is not
administratively feasible for the Administrative Agent, such rate shall be
determined in accordance with Section 10.2.

(c) Rate Determinations. The Administrative Agent shall determine each interest
rate applicable to the Loans hereunder based on the foregoing and its
determination thereof shall be conclusive and binding except in the case of
manifest error.

Section 1.5. Minimum Borrowing Amounts; Maximum Eurodollar Loans. Each Borrowing
of Base Rate Loans shall be in an amount not less than $1,000,000 or such
greater amount which is an integral multiple of $1,000,000. Each Borrowing of
Eurodollar Loans continued or converted shall be in an amount equal to
$5,000,000 or such greater amount which is an integral multiple of $1,000,000.
Without the Administrative Agent’s consent, there shall not be more than ten
(10) Borrowings of Eurodollar Loans outstanding hereunder.

Section 1.6. Manner of Borrowing Loans and Designating Applicable Interest
Rates. (a) Notice to the Administrative Agent. To request the Borrowing on the
Closing Date, the Borrower shall give notice to the Administrative Agent by no
later than 10:00 a.m. (Chicago time): (i) at least three (3) Business Days
before the date on which the Borrower requests the Lenders to advance a
Borrowing of Eurodollar Loans, and (ii) on the date the Borrower requests the
Lenders to advance a Borrowing of Base Rate Loans. The Loans included in each
Borrowing shall bear interest initially at the type of rate specified in such
notice. Thereafter, subject to the terms and conditions hereof, the Borrower may
from time to time elect to change or continue the type of interest rate borne by
each Borrowing obtained by it hereunder or, subject to the minimum amount
requirement for each outstanding Borrowing set forth in Section 1.5 hereof, a
ratable portion thereof, as follows: (i) if such Borrowing is of Eurodollar
Loans, on the last day of the Interest Period applicable thereto, the Borrower
may continue part or all of such Borrowing as Eurodollar Loans or convert part
or all of such Borrowing into Base Rate Loans, and (ii) if the Borrowing is of
Base Rate Loans, on any Business Day, the Borrower may convert all or part of
the Borrowing into Eurodollar Loans for an Interest Period or Interest Periods
specified by the Borrower. The Borrower shall give all such notices requesting
the advance, continuation or conversion of the Borrowing to the Administrative
Agent by telephone, telecopy, or other telecommunication device acceptable to
the Administrative Agent (which notice (other than a notice requesting the
Borrowing on the Closing Date, in which case such notice may be revoked by the
Borrower by notice toincluding any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent prior to
the specified date of such Borrowing), acting reasonably) (which notice shall be
irrevocable once given and, if by telephone, shall be promptly confirmed in
writing), substantially in the form attached hereto as Exhibit B (Notice of
Borrowing) or Exhibit C (Notice of Continuation/Conversion), as applicable, or
in such other form acceptable to the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent, acting reasonably), appropriately completed and signed
by an Authorized Representative of the Borrower. Notice of the continuation of
the Borrowing of Eurodollar Loans for an additional Interest Period or of the
conversion of part or all of a Borrowing of Base Rate Loans into Eurodollar
Loans must be given by no later than 10:0011:00 a.m. (ChicagoNew

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

York City time) at least three (3) Business Days before the date of the
requested continuation or conversion. All such notices concerning the advance,
continuation or conversion of a Borrowing shall specify the date of the
requested advance, continuation or conversion of the Borrowing (which shall be a
Business Day), the amount of the requested Borrowing to be advanced, continued
or converted, the type of Loans to comprise such new, continued or converted
Borrowing and, if such Borrowing is to be comprised of Eurodollar Loans, the
Interest Period applicable thereto. Upon written notice to the Borrower by the
Administrative Agent or the Required Lenders (or, in the case of an Event of
Default under Section 9.1(j) or 9.1(k) hereof with respect to the Borrower or
any Principal Payment Default, without notice), no Borrowing of Eurodollar Loans
shall be advanced, continued, or created by conversion if any Event of Default
then exists. The Borrower agrees that the Administrative Agent may rely on any
such telephonic, telecopy, or other telecommunication notice given by any person
the Administrative Agent in good faith believes is an Authorized Representative
without the necessity of independent investigation, and in the event any such
notice by telephone conflicts with any written confirmation such telephonic
notice shall govern if the Administrative Agent has acted in good faith reliance
thereon.

(b) Notice to the Lenders. The Administrative Agent shall give prompt
telephonic, telecopy or other telecommunication notice to each Lender of any
notice from the Borrower received pursuant to Section 1.6(a) above and, if such
notice requests the Lenders to make Eurodollar Loans, the Administrative Agent
shall give notice to the Borrower and each Lender by like means of the interest
rate applicable thereto promptly after the Administrative Agent has made such
determination.

(c) Borrower’s Failure to Notify. If the Borrower fails to give notice pursuant
to Section 1.6(a) above of the continuation or conversion of any Eurodollar
Loans before the last day of its then current Interest Period within the period
required by Section 1.6(a) and such Borrowing is not prepaid in accordance with
Section 1.9(a), such Borrowing shall automatically be converted into a Borrowing
of Base Rate Loans.

(d) Disbursement of Loans. Not later than 10:00 a.m. (New York time) on the date
of the requested Borrowing (or 1:00 p.m. (Chicago time) if the requested
Borrowing is made on a same day basis), subject to Section 7 hereof, each Lender
shall make available its Loan comprising part of such Borrowing in funds
immediately available at the principal office of the Administrative Agent in
Charlotte, North Carolina (or at such other location as the Administrative Agent
shall designate). The Administrative Agent shall make the proceeds of the
Borrowing available to the Borrower at the Administrative Agent’s principal
office in Charlotte, North Carolina (or at such other location as the
Administrative Agent shall designate), by depositing or wire transferring such
proceeds to the credit of the account of the Borrower identified to the
Administrative Agent in writing prior to the date of the Borrowing.

(e) Administrative Agent Reliance on Lender Funding. Unless the Administrative
Agent shall have been notified by a Lender prior to (or, in the case of a
Borrowing of Base Rate Loans requested on a same day basis, by 1:00 p.m.
(Chicago time) on) the date on which such Lender is scheduled to make payment to
the Administrative Agent of the proceeds of a Loan (which notice shall be
effective upon receipt) that such Lender does not intend to make such

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

payment, the Administrative Agent may assume that such Lender has made such
payment when due and the Administrative Agent may in reliance upon such
assumption (but shall not be required to) make available to the Borrower the
proceeds of the Loan to be made by such Lender and, if any Lender has not in
fact made such payment to the Administrative Agent, such Lender shall, on
demand, pay to the Administrative Agent the amount made available to the
Borrower attributable to such Lender together with interest thereon in respect
of each day during the period commencing on the date such amount was made
available to the Borrower and ending on (but excluding) the date such Lender
pays such amount to the Administrative Agent at a rate per annum equal to:
(i) from the date the related advance was made by the Administrative Agent to
the date two (2) Business Days after payment by such Lender is due hereunder,
the Federal Funds Rate for each such day, and (ii) from the date two
(2) Business Days after the date such payment is due from such Lender to the
date such payment is made by such Lender, the Base Rate in effect for each such
day. If such amount is not received from such Lender by the Administrative Agent
immediately upon demand, the Borrower will, on demand, repay to the
Administrative Agent the proceeds of the Loan attributable to such Lender with
interest thereon at a rate per annum equal to the interest rate applicable to
the relevant Loan, but without such payment being considered a payment or
prepayment of a Loan under Section 1.12 hereof so that the Borrower will have no
liability under such Section with respect to such payment.

(f) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Section 11.6, and such funds are
not made available to the Borrower by the Administrative Agent because the
conditions to the Closing Date in Section 7.2 are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

Section 1.7. [Reserved].

Section 1.8. Repayment of Loans. The Borrower shall repay to the Administrative
Agent, for the account of the Lenders, Loans in a principal amount equal to
2.50% of the aggregate principal amount of the Loans made on the Closing Date on
each Payment Date (which amounts shall be reduced in direct order of maturity as
a result of the application of prepayments made pursuant to Section 1.9). The
remaining unpaid principal amount of the Loans will be payable on the Maturity
Date. The Borrower will pay the principal amount of each Loan made to the
Borrower and the accrued interest on each such Loan in U.S. Dollars.

Section 1.9. Prepayments. The Borrower may prepay in whole or in part without
premium or penalty (but, if in part, then: (i) if such Borrowing is of Base Rate
Loans, in an amount not less than $1,000,000 or such greater amount which is an
integral multiple of $1,000,000, (ii) if such Borrowing is of Eurodollar Loans,
in an amount not less than $5,000,000 or such greater amount which is an
integral multiple of $1,000,000, and (iii) in each case, in an amount such that
the minimum amount required for a Borrowing pursuant to Section 1.5 hereof
remains outstanding) any Borrowing of Eurodollar Loans on the last day of the
Interest Period therefor and at any other time upon three (3) Business Days
prior notice by the Borrower to the Administrative Agent, and in the case of a
Borrowing of Base Rate Loans, notice delivered by the Borrower to the
Administrative Agent no later than 10:0011:00 a.m. (ChicagoNew York City

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

time) on the date of prepayment (or, in each case, such shorter period of time
then agreed to by the Administrative Agent), each such notice to specify the
prepayment date, the Borrowing or Borrowings to be prepaid and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that a
notice of prepayment delivered by the Borrower may state that the prepayment
contemplated thereby is subject to the effectiveness or funding of other credit
facilities, the completion of any debt or equity offering or the completion of
any other corporate transaction or event that will provide the proceeds for such
prepayment or otherwise result in such prepayment being required hereunder.
Promptly following receipt of any such notice, the Administrative Agent shall
advise the applicable Lenders of the contents thereof. Each prepayment shall be
made by the payment of the principal amount to be prepaid and accrued interest
and fees thereon to the date fixed for prepayment plus, in the case of any
Eurodollar Loans, any amounts due the Lenders under Section 1.12 hereof. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing and shall be applied to the scheduled payments of principal
pursuant to Section 1.8 in the direct order of maturity.

Section 1.10. Default Rate. Notwithstanding anything to the contrary contained
herein, while any Event of Default exists, the Borrower shall pay, after written
notice from the Administrative Agent sent at the direction of the Required
Lenders (provided no such notice or Required Lender direction to send such
notice shall be required in the case of an Event of Default under Section 9.1(j)
or (k) or a Principal Payment Default (as defined below)), interest (after as
well as before entry of judgment thereon to the extent permitted by law) on the
principal amount of all Loans owed by it under the Loan Documents, from the date
of such written notice (or, in the case of an Event of Default under
Section 9.1(j) or (k) or a Principal Payment Default, the date of such Event of
Default) at a rate per annum equal to:

(a) for any Base Rate Loan bearing interest based on the Base Rate, the sum of
2.0% plus the Applicable Base Rate Margin plus the Base Rate from time to time
in effect; and

(b) for any Eurodollar Loan, the sum of 2.0% plus the rate of interest in effect
thereon at the time of such default until the end of the Interest Period
applicable thereto and, thereafter, at a rate per annum equal to the sum of 2.0%
plus the Applicable Base Rate Margin plus the Base Rate from time to time in
effect.

If any principal amount of any Loan is not paid when due (a “Principal Payment
Default”) such principal amount shall bear interest at the rates specified in
subsections (a) and (b) above until paid in full. While any Event of Default
exists, interest as adjusted under this Section 1.10 shall be paid on demand of
the Administrative Agent at the request or with the consent of the Required
Lenders.

Section 1.11. Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made to the
Borrower by such Lender from time to time, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) The entries maintained in the accounts maintained pursuant to paragraph (a)
above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of any Lender
to maintain such accounts or any error therein shall not in any manner affect
the obligation of the Borrower to repay its Obligations in accordance with their
terms.

(c) Any Lender may request that its Loans to the Borrower be evidenced by a
promissory note of the Borrower in the form of Exhibit D (referred to herein as
a “Note” and collectively as the “Notes”). In such event, the Borrower shall
prepare, execute and deliver to such Lender a Note payable to such Lender or its
registered assigns. Thereafter, the Loans evidenced by such Note or Notes and
interest thereon shall at all times (including after any assignment pursuant to
Section 13.12) be represented by one or more Notes of the Borrower payable to
the payee named therein or any assignee pursuant to Section 13.12, except to the
extent that any such Lender or assignee subsequently returns any such Note to
the Borrower for cancellation.

Section 1.12. Funding Indemnity. If any Lender shall incur any loss, cost or
expense (including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or re-employment of deposits or other funds acquired
by such Lender to fund or maintain any Eurodollar Loan or the relending or
reinvesting of such deposits or amounts paid or prepaid to such Lender) as a
result of:

(a) any payment, prepayment or conversion of a Eurodollar Loan on a date other
than the last day of its Interest Period (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise, but excluding any prepayment
or conversion required pursuant to Section 10.1),

(b) any failure (other than due to a Lender failing to fund aor convert a
properly requested Loan when the Borrower has met the conditions of Section 7
herein) by the Borrower to borrow or continue a Eurodollar Loan, or to convert a
Base Rate Loan into a Eurodollar Loan on the date specified in a notice given
pursuant to Section 1.6(a) hereof (including any notice that is subsequently
revoked), or

(c) any failure by the Borrower to make any payment of principal on any
Eurodollar Loan when due (whether by acceleration or otherwise, including when
specified in a notice given pursuant to Section 1.9 hereof) then, upon the
demand of such Lender, the Borrower shall pay to such Lender such amount as will
reimburse such Lender for such loss, cost or expense. If any Lender makes such a
claim for compensation, it shall provide the Borrower, with a copy to the
Administrative Agent, a certificate setting forth the amount of such loss, cost
or expense in reasonable detail and the amounts shown on such certificate shall
be conclusive if reasonably deemed prime facie correct.

Section 1.13. Commitment Terminations. (a) Optional Credit Terminations. The
Borrower shall have the right at any time and from time to time, upon written
notice to the Administrative Agent, to terminate the Commitments without premium
or penalty and in whole or in part, any partial termination to be (i) in an
amount not less than $10,000,000 and (ii)

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

allocated ratably among the Lenders in proportion to their respective Applicable
Percentages. The Administrative Agent shall give prompt notice to each Lender of
any such termination of the Commitments.

(b) Mandatory Commitment Terminations. Any then outstanding Commitments shall
automatically terminate on the earliest of (i) the Termination Date, (ii) with
respect to each Lender, its funding of the Loans on the Closing Date in
accordance with the Loan Documents, (iii) the consummation of the Blue
Acquisition without the borrowing of any Loans, and (iv) the date that the Blue
Acquisition Agreement is terminated or expires or the Borrower notifies the
Administrative Agent in writing that it has abandoned its pursuit of the Blue
Acquisition. The Borrower shall deliver prompt written notice to the
Administrative Agent of such termination.

(c) Any Commitments terminated pursuant to this Section 1.13 may not be
reinstated.

Section 1.14. Substitution of Lenders. In the event (a) any Lender becomes
entitled to compensation under Section 10.3 or 13.1 hereof and such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 10.4 or Section 13.1 that eliminates their current entitlement to
compensation under Section 10.3 or 13.1, as applicable, (b) the Borrower
receives notice from any Lender of any illegality pursuant to Section 10.1
hereof, (c) any Lender is then a Defaulting Lender or such Lender is a
Subsidiary or Affiliate of a Person who has been deemed insolvent or becomes the
subject of a bankruptcy or insolvency proceeding or a receiver or conservator or
like Person has been appointed for any such Person, or (d) a Lender fails to
consent to an amendment or waiver requested under Section 13.13 hereof at a time
when the Required Lenders have approved such amendment or waiver (any such
Lender referred to in clause (a), (b), (c), or (d) above being hereinafter
referred to as an “Affected Lender”), the Borrower may, in addition to any other
rights the Borrower may have hereunder or under applicable law, require, at the
Borrower’s expense, any such Affected Lender to assign, at par (and together
with any accrued and unpaid fees and interest), without recourse, all of its
interest, rights, and obligations hereunder (including all of its Commitments
and the Loans and other amounts at any time owing to it hereunder and the other
Loan Documents) to an Eligible Assignee specified by the Borrower,; provided
that (i) such assignment is not prohibited by law, rule or regulation or order
of court or other governmentgovernmental authority applicable to such Affected
Lender, (ii) the Borrower shall have paid to the Affected Lender all monies
(together with amounts due such Affected Lender under Section 1.12 hereof as if
the Loans owing to it were prepaid rather than assigned and any amounts due such
Lender under Sections 10.3 and 13.1 hereof) other than such principal and
accrued and unpaid fees and interest owing to it hereunder, (iii) in the case of
any such assignment resulting from an entitlement to compensation under
Section 10.3 or 13.1 hereof, the assignee will be entitled to less compensation
under such Section 10.3 or 13.1 than the Affected Lender, and (iv) the
assignment is entered into in accordance with, and subject to the consents
required by, Section 13.12 hereof (provided that any assignment fees and
reimbursable expenses due thereunder shall be paid by the Borrower (or as
otherwise agreed)).

Section 1.15. Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender at any time is a Defaulting
Lender, then (a) during any Defaulting Lender Period with respect to such
Defaulting Lender, such Defaulting Lender

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

shall be deemed not to be a “Lender” for purposes of voting on any matters
(including the granting of any consents or waivers) with respect to any of the
Loan Documents and such Defaulting Lender’s Commitments shall be excluded for
purposes of determining “Required Lenders” (provided that the foregoing shall
not permit an increase or extension in such Lender’s Commitments or an extension
of the maturity date or postponement of the date for any scheduled payment of
any principal of such Lender’s Loans or other Obligations without such Lender’s
consent); and (b) such Defaulting Lender’s Commitments and outstanding Loans
shall be excluded for purposes of calculating any fee payable to Lenders
pursuant to Section 2.1 in respect of any day during any Defaulting Lender
Period with respect to such Defaulting Lender and such Defaulting Lender shall
not be entitled to receive any fee pursuant to Section 2.1 with respect to such
Defaulting Lender’s Commitment in respect of any Defaulting Lender Period with
respect to such Defaulting Lender. No Commitment of any Lender shall be
increased or extended, and, except as otherwise expressly provided in this
Section 1.15, performance by the Borrower of its obligations hereunder and the
other Loan Documents shall not be excused or otherwise modified as a result of
the operation of this Section 1.15. The rights and remedies against a Defaulting
Lender under this Section 1.15 are in addition to other rights and remedies
which the Borrower may have against such Defaulting Lender and which the
Administrative Agent or any Lender may have against such Defaulting Lender.

SECTION 2. FEES.

Section 2.1. Fees. (a) Undrawn Commitment Fee. The Borrower shall pay to the
Administrative Agent for the ratable account of the Lenders in accordance with
their Applicable Percentage, an undrawn commitment fee at the rate per annum
equal to the Applicable Margin on the actual daily Commitments of such Lender
then outstanding. Such fee shall accrue from and including the Effective Date to
but excluding the earlier of (i) termination or expiration of the Commitments
and (ii) the Closing Date (such earlier date, the “Fee Payment Date”). Such fee
shall be due and payable on the Fee Payment Date and shall be calculated based
on the number of days (if any) elapsed in a 360-day year.

(b) Administrative Agent Fee. The Borrower shall pay to the Administrative
Agent, for its own use and benefit, the Term Facility Administration Fee (as
defined in the Fee Letter) on the Closing Date, and annually in advance on each
anniversary of the Closing Date, so long as the Term Facility is in effect, or
as may be otherwise agreed between the Borrower and the Administrative Agent.

SECTION 3. PLACE AND APPLICATION OF PAYMENTS.

Section 3.1. Place and Application of Payments. All payments of principal of and
interest on the Loans, and of all other Obligations payable by the Borrower
under this Agreement and the other Loan Documents, shall be made by the Borrower
to the Administrative Agent by no later than 12:00 p.m. Noon (New York City
time) on the due date thereof at the office of the Administrative Agent in New
York City, New YorkCharlotte, North Carolina (or such other location as the
Administrative Agent may designate to the Borrower), for the benefit of the
Lender(s) entitled thereto. Any payments received after such time shall be
deemed to have been received by the Administrative Agent on the next Business
Day. All such payments shall be

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

made in U.S. Dollars in immediately available funds at the place of payment, in
each case without set-off or counterclaim. The Administrative Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of any amount payable to any Lender to such Lender, in each case to be applied
in accordance with the terms of this Agreement. If the Administrative Agent
causes amounts to be distributed to the Lenders in reliance upon the assumption
that the Borrower will make a scheduled payment and such scheduled payment is
not so made, each Lender shall, on demand, repay to the Administrative Agent the
amount distributed to such Lender together with interest thereon in respect of
each day during the period commencing on the date such amount was distributed to
such Lender and ending on (but excluding) the date such Lender repays such
amount to the Administrative Agent, at a rate per annum equal to: (i) from the
date the distribution was made to the date two (2) Business Days after payment
by such Lender is due hereunder, the Federal Funds Rate for each such day, and
(ii) from the date two (2) Business Days after the date such payment is due from
such Lender to the date such payment is made by such Lender, the Base Rate for
each such day.

Anything contained herein to the contrary notwithstanding, all payments and
collections received in respect of the Obligations by the Administrative Agent
or any of the Lenders after acceleration or the final maturity of the
Obligations shall be remitted to the Administrative Agent and distributed as
follows:

(a) first, to the payment of any outstanding costs and expenses incurred by the
Administrative Agent, in protecting, preserving or enforcing rights under the
Loan Documents, and in any event including all costs and expenses of a character
which the Borrower has agreed to pay the Administrative Agent under
Section 13.15 hereof (such funds to be retained by the Administrative Agent for
its own account unless it has previously been reimbursed for such costs and
expenses by the Lenders, in which event such amounts shall be remitted to the
Lenders to reimburse them for payments theretofore made to the Administrative
Agent);

(b) second, to the payment of any outstanding interest and fees due from the
Borrower under the Loan Documents to be allocated pro rata in accordance with
the aggregate unpaid amounts owing to each holder thereof;

(c) third, to the payment of principal on the Loans to be allocated pro rata in
accordance with the aggregate unpaid amounts owing to each holder thereof;

(d) fourth, to the payment of all other unpaid Obligations to be allocated pro
rata in accordance with the aggregate unpaid amounts owing to each holder
thereof; and

(e) finally, to the Borrower or whoever else may be lawfully entitled thereto.

SECTION 4. Guaranties[Reserved].

Section 4.1. Guaranties. The payment and performance of the Obligations of the
Borrower shall at all times be guaranteed by each direct and indirect existing
or future Domestic Subsidiary or group of Domestic Subsidiaries (excluding, in
each case, any FSHCO, unless such FSHCO shall

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

act as a guarantor of the Revolving Credit Agreement (as amended, amended and
restated or refinanced from time to time) or any other Material Indebtedness of
the Borrower) of the Borrower that is a borrower under the Revolving Credit
Agreement (as amended, amended and restated or refinanced from time to time) or
that guaranties the Revolving Credit Agreement (as amended, amended and restated
or refinanced from time to time) or the payment of other Material Indebtedness
of the Borrower, pursuant to Section 12 hereof or pursuant to one or more
guaranty agreements in form and substance acceptable to the Administrative
Agent, as the same may be amended, modified or supplemented from time to time
(individually a “Guaranty” and collectively the “Guaranties”; and each such
Subsidiary executing and delivering this Agreement as a Guarantor (including any
Subsidiary hereafter executing and delivering an Additional Guarantor Supplement
in the form called for by Section 12 hereof) or a separate Guaranty being
referred to herein as a “Guarantor” and collectively the “Guarantors”).

Section 4.2. Further Assurances. In the event any Subsidiary is required
pursuant to the terms of Section 4.1 above to become a Guarantor hereunder, the
Borrower shall cause such Subsidiary to execute and deliver to the
Administrative Agent a Guaranty or an Additional Guarantor Supplement in the
form attached as Exhibit F or such other form acceptable to the Administrative
Agent, and the Borrower shall also deliver to the Administrative Agent, or cause
such Subsidiary to deliver to the Administrative Agent, at the Borrower’s cost
and expense, such other instruments, documents, certificates and (to the extent
delivered under the Revolving Credit Agreement) opinions of the type delivered
pursuant to Sections 7.1(b), (c), (d) and (l) on or prior to the Closing Date,
to the extent reasonably required by the Administrative Agent in connection
therewith.

Section 4.3. Release. A Guarantor, upon delivery of written notice to the
Administrative Agent by the Borrower certifying that, after giving effect to any
substantially concurrent transactions, including substantially concurrent
releases of guarantees, either: (i) (a) such Guarantor is not a borrower under
the Revolving Credit Agreement (as amended from time to time) and (b) (x) such
Guarantor does not guarantee the obligations of (1) any borrower under the
Revolving Credit Agreement (as amended from time to time) or (2) any other
Material Indebtedness of the Borrower or (ii) such Guarantor is no longer a
Subsidiary of the Borrower as a result of a transaction not prohibited
hereunder, shall be automatically released from its obligations (including its
Guaranty) hereunder without further required action by any Person.

SECTION 5. Definitions; Interpretation.

Section 5.1. Definitions. The following terms when used herein shall have the
following meanings:

“Acquired Business” means the entity or assets acquired by the Borrower or a
Subsidiary in an Acquisition, whether before or after the date hereof.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person (other than
a

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Person that is a Subsidiary), or otherwise causing any Person to become a
Subsidiary, or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is a Subsidiary) provided that the
Borrower or the Subsidiary (or a Person that becomes a Subsidiary as a result of
such transaction) is the surviving entity.

“Acquisition Indebtedness” means any indebtedness of the Borrower or any of its
Subsidiaries that has been issued for the purpose of financing, in whole or in
part, a Material Acquisition and any related transactions (including for the
purpose of refinancing or replacing all or a portion of any pre-existing
indebtedness of the Borrower, any of its subsidiaries or the person(s) or assets
to be acquired); provided that (a) the release of the proceeds thereof to the
Borrower and its Subsidiaries is contingent upon the consummation of such
Material Acquisition and, pending such release, such proceeds are held in escrow
(and, if the definitive agreement (or, in the case of a tender offer or similar
transaction, the definitive offer document) for such acquisition is terminated
prior to the consummation of such Material Acquisition or if such Material
Acquisition is otherwise not consummated by the date specified in the definitive
documentation relating to such indebtedness, such proceeds shall be promptly
applied to satisfy and discharge all obligations of the Borrower and its
Subsidiaries in respect of such indebtedness) or (b) such indebtedness contains
a “special mandatory redemption” provision (or other similar provision) or
otherwise permits such indebtedness to be redeemed or prepaid if such Material
Acquisition is not consummated by the date specified in the definitive
documentation relating to such indebtedness (and if the definitive agreement
(or, in the case of a tender offer or similar transaction, the definitive offer
document) for such Material Acquisition is terminated in accordance with its
terms prior to the consummation of such Material Acquisition or such Material
Acquisition is otherwise not consummated by the date specified in the definitive
documentation relating to such indebtedness, such indebtedness is so redeemed or
prepaid within 90 days of such termination or such specified date, as the case
may be).

“Adjusted LIBOR” is defined in Section 1.4(b) hereof.

“Administrative Agent” means Bank of America, N.A., in its capacity as
Administrative Agent hereunder, and any successor in such capacity pursuant to
Section 11.7 hereof.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Lender” is defined in Section 1.14 hereof.

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to control another Person for purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise.

“Agent PartyParties” is defined in Section 13.8 hereof.

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Agreement” means this Term Loan Credit Agreement, as the same may be amended,
modified, restated or supplemented from time to time pursuant to the terms
hereof.

“Amendment No. 1” means the amendment to this Agreement dated as of September 1,
2017 by and among the Borrower, the Administrative Agent and the lenders party
thereto.

“Amendment No. 1 Effective Date” means September 1, 2017.

“Applicable Base Rate Margin” means the Applicable Margin applicable to
Eurodollar Loans minus 1.0%.

“Applicable Margin” means, (a) with respect to Base Rate Loans, the Applicable
Base Rate Margin and (b) with respect to Eurodollar Loans and the undrawn
commitment fees payable under Section 2.1(a) hereof, until the first Pricing
Date, the rates per annum shown opposite Level III below, and thereafter from
one Pricing Date to the next, the rates per annum determined in accordance with
the following schedule:

 

LEVEL    RATINGS
(S&P/MOODY’S)    APPLICABLE
MARGIN FOR
EURODOLLAR
LOANS SHALL
BE:     APPLICABLE
MARGIN FOR
UNDRAWN
COMMITMENT FEE
SHALL BE:  

V

   Less than BBB-/Baa3      1.75 %      0.175 % 

IV

   BBB-/Baa3      1.50 %      0.150 % 

III

   BBB/Baa2      1.25 %      0.125 % 

II

   BBB+/Baa1      1.125 %      0.10 % 

I

   Greater than or equal to A-/A3      1.00 %      0.075 % 

For purposes hereof, the (a) term “Rating” means the rating assigned by S&P or
Moody’s to the Borrower’s long-term unsecured senior Debt, and (b) the term
“Pricing Date” means any date after the Effective Date on which any Rating is
changed, withdrawn, suspended or otherwise unavailable for any reason. The
Applicable Margin shall be established based on the Ratings in effect from time
to time and the Applicable Margin established on a Pricing Date shall remain in
effect until the next Pricing Date,; provided, however that (a) if both S&P and
Moody’s establish a Rating and the Ratings are in adjoining Levels, the Rating
in the higher Level will apply, (b) if both S&P and Moody’s establish a Rating
and the Ratings differ by more than one Level, the Rating that is one Level
higher than the lowest Level will apply, (c) if there is only one Rating, the
Rating that is one Level lower than such Rating will apply, and (d) if there are
no Ratings, Level V shall apply. Any change in the Applicable Margin resulting
from a change, withdrawal, suspension or unavailability of a Rating shall be and
become effective as of and on the date of the announcement of the change,
withdrawal, suspension or unavailability of such Rating. Each

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

determination of the Applicable Margin made by the Administrative Agent in
accordance with the foregoing shall be conclusive and binding on the Borrower
and the Lenders absent demonstrable error.

“Applicable Percentage” means, for each Lender, the percentage (carried out to
the ninth decimal place) of the aggregate Commitments represented by such
Lender’s Commitment or, if the Commitments have been terminated, the percentage
held by such Lender of the aggregate principal amount of all Loans then
outstanding.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and itsan permitted assignee (with the consent of any party whose consent
is required by Section 13.12 hereof), and accepted by the Administrative Agent,
in substantially the form of Exhibit G or any other form approved by the
Administrative Agent and the Borrower.

“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 7.1 hereof or on any update of any
such list provided by the Borrower to the Administrative Agent, or any further
or different officers of the Borrower so named by any previously named
Authorized Representative of the Borrower in a written notice to the
Administrative Agent.

“Bank of America” means Bank of America, N.A.

“Base Rate” is defined in Section 1.4(a) hereof.

“Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 1.4(a) hereof.

“Basel III Rules” is defined in Section 10.1 hereof.

“Blue Acquired Business” is defined in the Preliminary Statements hereto.

“Blue Acquisition” means the acquisition of Blue Acquired Business by the
Borrower and certain merger subsidiaries pursuant to the Blue Acquisition
Agreement.

“Blue Acquisition Agreement” means the Agreement and Plan of Merger, dated as of
February 3, 2015, governing the acquisition of Blue Acquired Business by the
Borrower and certain merger subsidiaries, as may be amended, supplemented or
otherwise modified.

“Blue Acquisition Agreement Representations” means the representations made by
or with respect to the Blue Acquired Business and its subsidiaries in the Blue
Acquisition Agreement as are material to the interests of the Lenders, but only
to the extent that the Borrower (or a Subsidiary thereof) has the right to
terminate its obligations under the Blue Acquisition

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agreement, or to decline to consummate the Blue Acquisition pursuant to the Blue
Acquisition Agreement as a result of a breach of such representations in the
Blue Acquisition Agreement.

“Blue Acquisition Consideration” is defined in the Preliminary Statements
hereto.

“Blue Acquisition Shareholders’ Agreement” means any agreement entered into by
the Borrower and one or more shareholders in connection with the Blue
Acquisition.

“Blue Material Adverse Effect” means any change, event, fact, effect or
occurrence that individually or in the aggregate with all other changes, events,
facts, effects or occurrences, has, or would reasonably be expected to have, a
material adverse effect on the financial condition, business, assets or results
of operations of the Blue Acquired Business (as defined herein) and its
Subsidiaries, taken as a whole; provided, however, that in determining whether
there has been a Blue Material Adverse Effect (as defined herein) or whether a
Blue Material Adverse Effect could or would occur, any change, event, fact,
effect or occurrence to the extent attributable to, arising out of, or resulting
from any of the following shall be disregarded: (i) general political, economic,
business, industry, credit, financial or capital market conditions in the United
States or internationally, including conditions affecting generally the
principal industries in which the Blue Acquired Business and its Subsidiaries
operate; (ii) the taking of any action expressly required by the Blue
Acquisition Agreement (as defined herein); (iii) the announcement of the Blue
Acquisition Agreement or the consummation of the Mergers (as defined in the Blue
Acquisition Agreement) including any termination of, reduction in or similar
negative impact on relationships, contractual or otherwise, with any customers,
suppliers, distributors, partners, sales representatives or employees of the
Blue Acquired Business or its Subsidiaries, in each case to the extent
attributable to, arising out of or resulting from the announcement of the Blue
Acquisition Agreement or pendency of the Mergers (as defined in the Blue
Acquisition Agreement); (iv) the taking of any action expressly with the prior
written approval of the Borrower (as defined herein); (v) pandemics,
earthquakes, tornados, hurricanes, floods and acts of God; (vi) acts of war
(whether declared or not declared), sabotage, terrorism, military actions or the
escalation thereof; (vii) any change in applicable Law or GAAP (or authoritative
interpretation or enforcement thereof) which is proposed, approved or enacted on
or after February 3, 2015; and (viii) the failure, in and of itself, of the Blue
Acquired Business to meet any internal or published projections, forecasts,
estimates or predictions in respect of revenues, earnings or other financial or
operating metrics before, on or after February 3, 2015 (it being understood that
the underlying facts giving rise or contributing to such change may be taken
into account in determining whether there has been a Blue Material Adverse
Effect); provided, further, that changes, events, facts, effects or occurrences
set forth in clauses (i), (v), (vi) or (vii) may be taken into account in
determining whether there has been, could or would be a Blue Material Adverse
Effect to the extent such changes, events, facts, effects or occurrences
disproportionately adversely affect the Blue Acquired Business and its
Subsidiaries, taken as whole, in relation to other Persons in the principal
industries in which the Blue Acquired Business and its Subsidiaries operate.
Except as otherwise expressly set forth in this definition, capitalized terms
used in the foregoing definition shall have the meanings given such terms by the
Blue Acquisition Agreement as in effect on February 3, 2015.

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Blue Transactions” means, collectively, (i) the consummation of the Blue
Acquisition, (ii) the Borrower’s incurrence, replacement, redemption, repayment,
defeasance, discharge, constructive discharge or refinancing of Debt (including
Debt of the Borrower and Blue Acquired Business and their respective
subsidiaries) in connection therewith and (iii) the payment of fees and expenses
incurred in connection with the foregoing.

“Borrower” is defined in the introductory paragraph of this Agreement.

“Borrower Materials” is defined in Section 8.5.

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders on a single date and, in the case of Eurodollar Loans, for a single
Interest Period. Borrowings of Loans are made and maintained ratably from each
of the Lenders according to their Applicable Percentages. A Borrowing is
“advanced” on the day Lenders advance funds comprising such Borrowing to the
Borrower, is “continued” on the date a new Interest Period for the same type of
Loans commences for such Borrowing, and is “converted” when such Borrowing is
changed from one type of Loans to the other, all as determined pursuant to
Section 1.6 hereof.

“Bridge Commitment Letter” means the Commitment Letter in respect of the Bridge
Facility dated as of February 3, 2015, among the Borrower, Bank of America and
Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Bridge Credit Agreement” means that certain Credit Agreement, dated March 2,
2015, among the Borrower, Bank of America, as the administrative agent, the
lenders party thereto and the guarantors party thereto.

“Bridge Facility” means that certain 364-day senior unsecured bridge term loan
credit facility made available under the Bridge Credit Agreement.

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in New York City, New York and, if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of a Eurodollar Loan, on which banks are dealing in U.S. Dollar
deposits in the interbank eurodollar market in London, England.

“Canadian Benefit Plan” means a plan, fund, program, or policy, formal or
informal, funded or unfunded, insured or uninsured, providing employee benefits,
including medical, hospital care, dental, sickness, accident, disability, life
insurance, pension, retirement, fringe, incentive, supplemental, change of
control or savings benefits, governed by Canadian law, under which the Borrower
or one of its Subsidiaries has any liability or contingent liability with
respect to any employee or former employee, but excluding any Canadian Pension
Plan.

“Canadian Pension Plan” means a pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by the
Borrower or one of its Subsidiaries for their employees or former employees, or
that the Borrower or one of its

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Subsidiaries have any liability or contingent liability, but does not include
the Canada Pension Plan or the Quebec Pension Plan as maintained by the
Government of Canada or the Province of Quebec, respectively.

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

“Change of Control” means

(a) the acquisition of ownership or voting control, directly or indirectly,
beneficially or of record, on or after the Effective Date, by any Person or
group (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934 (the “1934 Act”), as then
in effect), of shares representing more than fifty percent (50%) of the
aggregate Ordinary Voting Power represented by the issued and outstanding
capital stock of the Borrower; provided that the foregoing restriction shall not
apply to acquisitions of capital stock by the Smucker Family so long as the
acquisition by the Smucker Family of such Voting Power shall not result,
directly or indirectly, in a “going private transaction” within the meaning of
the 1934 Act;

(b) the occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Borrower by Persons who were neither (i) nominated by
the board of directors of the Borrower nor (ii) appointed by directors so
nominated;

(c) the sale or transfer of all or substantially all of the assets of the
Borrower and its Subsidiaries, taken as a whole, in a single transaction or a
series of related transactions, to any person (within the meaning of Rule 13d-3
of the Securities Exchange Commission under the 1934 Act, as in effect on the
Effective Date) or related persons constituting a group (within the meaning of
Rule 13d-3 of the Securities Exchange Commission under the 1934 Act, as in
effect on the Effective Date), in each case, other than to the Borrower or any
of its Subsidiaries; or

(d) the occurrence of a change in control, or other similar provision, as
defined in any agreement or indenture relating to any other issue of Material
Indebtedness of the Borrower, the result of which is to cause such Material
Indebtedness to become due prior to its stated maturity.

For purposes of this definition, “Ordinary Voting Power” means the aggregate
voting power attributable to all shares of Voting Stock of the Borrower for
purposes of electing directors of the Borrower; “Voting Stock” means shares of
capital stock of any class or classes of a Person the holders of which are
ordinarily, in the absence of contingencies, entitled to elect corporate
directors (or Persons performing similar functions); and “Smucker Family” means

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Timothy P. Smucker, Richard K. Smucker, Susan Smucker Wagstaff and Marcella
Smucker Clark, and any member of their immediate families, heirs, legatees,
descendants and blood relatives to the fifth degree of consanguinity of such
individual, or any trustees or trusts (or other entity created for estate
planning purposes) established for their benefit or the benefit of the members
of their immediate families and lineal descendants.

“Closing Date” means the date on which each condition described in Section 7.2
shall be satisfied (or waived in accordance with Section 13.13).

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

“Commitment” and “Commitments” means, as to any Lender, the obligation of such
Lender to make Loans on the Closing Date in an aggregate principal amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 1 attached
hereto and made a part hereof, as the same may be reduced or modified at any
time or from time to time pursuant to the terms hereof. The Borrower and the
Lenders acknowledge and agree that the aggregate Commitments of the Lenders are
$1,750,000,000 on the date hereof.

“Consolidated Funded Debt” means the aggregate outstanding amount of all Debt of
the Borrower and its Subsidiaries which by its terms matures, or which is
otherwise payable or unpaid, one year or more from, or is directly or indirectly
renewable or extendible at the option of the obligor to a date one year or more
from the date of the creation thereof, after eliminating all offsetting debits
and credits between the Borrower and its Subsidiaries and all other items
required to be eliminated in the preparation of consolidated financial
statements of the Borrower and its Subsidiaries in accordance with GAAP.

“Consolidated Net Worth” means, at any time,

(a) the sum of (i) the par value (or value stated on the books of the
corporation) of the capital stock (but excluding treasury stock, capital stock
subscribed and unissued and Preferred Stock redeemable prior to the Maturity
Date) of the Borrower and its Subsidiaries plus (ii) the amount of the paid-in
capital and retained earnings of the Borrower and its Subsidiaries, in each case
as such amounts would be shown on a consolidated balance sheet of the Borrower
and its Subsidiaries as of such time prepared in accordance with GAAP, minus

(b) to the extent included in clause (a), all amounts properly attributable to
minority interests, if any, in the stock and surplus of Subsidiaries.

“Consolidated Total Assets” shall mean, at any time, all of the assets of the
Borrower and its Subsidiaries, as determined on a consolidated basis and in
accordance with GAAP, after eliminating all amounts properly attributable to
minority interests, if any, in the stock and surplus of Subsidiaries.

“Consolidated Total Capitalization” means the sum of Consolidated Net Worth and
Consolidated Funded Debt.

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Credit Event” means the advancing of any Loan.

“Debt” means for any Person (without duplication) (a) all obligations of such
Person for money borrowed (including by the issuance of debt securities),
(b) all obligations of such Person for the deferred purchase price of property
or services (other than trade accounts payable arising in the ordinary course of
business), (c) all obligations of the types described in the foregoing clauses
(a) and (b) of others secured by any Lien upon Property of or Guaranteed by such
Person, whether or not such Person has assumed such indebtednessobligations, and
(d) all Capitalized Lease Obligations of such Person.

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans on the date such Loans were required to be funded by it hereunder;
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (a) upon satisfying its obligation to fund such portion of the Loan,
(b) has otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within two (2)
Business Days of the date when due, unless the subject of a good faith dispute
or unless such failure has been cured, (c) has notified the Borrower or the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or generally under other agreements in which it
commits to extend credit, unless such notification or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on the Administrative Agent’s determination that a condition
precedent to funding has not been satisfied, (d) has failed, within three
(3) Business Days after written request of the Administrative Agent or the
Borrower, to confirm in a manner reasonably satisfactory to the Administrative
Agent or the Borrower, as applicable, that it will comply with its funding
obligations hereunder, which request was made because of a reasonable concern by
the Administrative Agent or the Borrower that such Lender may not be able to
comply with its funding obligations hereunder; provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (d) upon receipt of such
written confirmation by the Administrative Agent or the Borrower, as applicable
or (e) has, or has a direct or indirect parent that has, (i) been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding, or
(ii) a receiver or conservator has been appointed for such Lender or its direct
or indirect parent company; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (e) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender as of
the date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Borrower and each Lender promptly following such determination.

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Defaulting Lender Period” means, with respect to any Defaulting Lender, the
period commencing on the date upon which such Lender first became a Defaulting
Lender and ending on the following date: (i) in the case of a Defaulting Lender
pursuant to clause (a) or (b) of the definition thereof, the date on which all
Commitments are cancelled or terminated and no Loans are outstanding, (ii) in
the case of a Defaulting Lender pursuant to clause (c) or (d) of the definition
thereof, the date on which such Defaulting Lender shall have delivered to the
Borrower and the Administrative Agent a written reaffirmation of its intention
to honor its obligations hereunder with respect to its Commitments and other
obligations hereunder and (iii) in the case of a Defaulting Lender pursuant to
clause (e) of the definition thereof, the date on which (a) such Defaulting
Lender (or its direct or indirect parent, as applicable) is no longer insolvent,
the subject of a bankruptcy or insolvency proceeding or, if applicable, under
the direction of a receiver or conservator.

“Dodd-Frank Act” is defined in Section 10.1 hereof.

“Domestic Subsidiary” means a Subsidiary of the Borrower that is not a Foreign
Subsidiaryorganized under the laws of the United States of America or any state
thereof or the District of Columbia.

“EBITDA” means, with reference to any period, Net Income for such period plus
all amounts deducted in arriving at such Net Income amount in respect of
(a) Interest Expense for such period, (b) federal, state, and local income taxes
for such period, (c) depreciation and amortization expense for such period,
(d) non-cash share based compensation expense, (e) non-cash losses, impairment
and other non-cash expenses, losses andsimilar charges (other than those
representing a reserve for or an actual cash item in any future period) for such
period, (ef) (i) all non-recurring fees and expenses in connection with the Blue
Transactions (including the prepayment, repayment or retirement of Debt in
connection therewith), limited to $250,000,000 in the aggregate and (ii) any
other non-recurring charges and expenses in connection with any other
Acquisitionsincurred during such period for Acquisitions, dispositions,
investments and debt or equity issuances (whether or not successful) andduring
such period, and (g) other extraordinary, unusual, non-recurring or one-time
cash expenses, losses and charges for such period limited, in case of this
clause (e)(ii), to $125,000,000 in any period of twelve (12) consecutive months,
(f), including restructuring, merger and integration costs in connection with
the Blue Transactions, limited, in the case of cash merger and integration
costs, to $200,000,000 in the aggregate, and (g) cash restructuring charges
limited to $25,000,000 in the aggregatecharges, not to exceed (i) $150,000,000
in any four fiscal quarter period and (ii) $300,000,000 in the aggregate since
the quarter in which the Amendment No. 1 Effective Date occurred, minus (h) all
non-cash gains for such period; provided, that the EBITDA for any Acquired
Businessentity or assets acquired by the Borrower or any Subsidiary pursuant to
an Acquisition (including restructuring charges, operating synergies or other
expense reductions and adjustments permitted by Article XI of Regulation S-X
promulgated by the Securities and Exchange Commission) during such period shall
be included on a pro forma basis for such period (as determined in good faith by
the Borrower, assuming the consummation of such acquisition and the incurrence
or assumption of any Indebtedness for Borrowed Money of the Borrower and its
Subsidiariesor any Subsidiary in connection therewith incurred as of the first
day of such period), and provided further that the EBITDA for any entity,
business line or

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

business unit sold by the Borrower or any Subsidiary shall be deducted on a pro
forma basis for such period (assuming the consummation of such sale or other
disposition occurred on the first day of such period).

“Effective Date” means the date on which the conditions precedent in Section 7.1
are satisfied (or waived in accordance with Section 13.13).

“Eligible Assignee” means (a) a Lender, (b) an Affiliate (engaged in the
business of making commercial loans) of a Lender, (c) an Approved Fund, and
(d) any other Person (other than a natural person) approved by the
Administrative Agent; provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower or any Guarantor or any of the
Borrower’s or such Guarantor’s Affiliates or Subsidiaries.

“Environmental Law” means any current or future obligation under common law or
any current or future Legal Requirement pertaining to (a) the protection of
health, safety and the indoor or outdoor environment, (b) the conservation,
management or use of natural resources and wildlife, (c) the protection or use
of surface water or groundwater, (d) the management, manufacture, possession,
presence, use, generation, transportation, treatment, storage, disposal,
Release, threatened Release, abatement, removal, remediation or handling of, or
exposure to, any Hazardous Material or (e) pollution (including any Release to
air, land, surface water or groundwater), and any amendment, rule, regulation,
order or directive issued thereunder.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto and any regulations or rulings promulgated
thereunder, in each case as amended from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414 of the
Code.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization, or is
“insolvent” (within the meaning of Section 4245 of ERISA) or determined to be in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 or ERISA); (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan or Multiemployer Plan amendment as a termination
under Section 4041(c) or 4041A of ERISA, or the commencement of proceedings by
the PBGC to terminate a Pension Plan or Multiemployer Plan; (e) an event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; or (f) the failure to meet the minimum funding standard
of Section 412 of the Code with respect to any Pension Plan, or the filing of
any request for or receipt of a minimum funding waiver under Section 412 of the
Code with respect to any Pension Plan; or

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(g) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

“Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 1.4(b) hereof.

“Eurodollar Reserve Percentage” is defined in Section 1.4(b) hereof.

“Event of Default” means any event or condition identified as such in
Section 9.1 hereof.

“Excess Interest” is defined in Section 13.20 hereof.

“Excluded Taxes” means, with respect to any Recipient, (i) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits or similar Taxes, in each case, (A) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (B) that are Other
Connection Taxes, (ii) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or commitment pursuant to a law in effect on
the date on which (A) such Lender acquires such interest in the Loan or
commitment (other than pursuant to an assignment request by the Borrower under
Section 1.14) or (B) such Lender changes its Lending Office, except in each case
to the extent that, pursuant to Section 13.1(a)(ii) or Section 13.1(c), amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (iii) Taxes attributable to
such Recipient’s failure to comply with Section 13.1(e) and (iv) any U.S.
federal withholding Taxes imposed pursuant to FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof (including any Revenue Ruling,
Revenue Procedure, Notice or similar guidance issued by the IRS thereunder as a
precondition to relief or exemption from Taxes under such provisions) and any
agreements entered into pursuant to Section 1471(b) of the Code.

“FCPA” is defined in Section 6.18 hereof.

“Fee Letter” means that certain Term Facility Fee Letter dated as of February 3,
2015, among the Borrower, Bank of America, N.A. and Merrill Lynch, Pierce,
Fenner & Smith Incorporated.

“Fee Payment Date” is defined in Section 2.1 hereof.

“Federal Funds Rate” means the fluctuating interest rate per annum described in
part (i) of clause (b) of the definition of Base Rate appearing in
Section 1.4(a) hereof.

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means each Subsidiary which is organized under the laws of
a jurisdiction other than the United States of America or any state thereof or
the District of Columbia.

“FSHCO” means any Domestic Subsidiary that owns no material assets other than
the equity interests of one or more Foreign Subsidiaries that are “controlled
foreign corporations” within the meaning of Section 957(a) of the Code and/or of
one or more FSHCOs.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

“Governmental Authority” means the government of the United States, Canada or
any other nation, or of any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Guarantee” means to guarantee or otherwise be or become liable as endorser,
guarantor, surety or otherwise for any Debt of any other Person (including the
Borrower or Subsidiary) or otherwise agree to provide funds for payment of the
obligations of another in respect of Debt of such other Person, or to supply
funds to or invest in any Person for the purpose of assuring a creditor in
respect of Debt of such Person against loss.

“Guarantor” shall have the meaning assigned to such term in this Agreement
(prior to giving effect to Amendment No. 1).

“Guarantor” and “Guarantors” each is defined in Section 4.1 hereof.

“Guaranty” and “Guaranties” each is defined in Section 4.1 hereof.

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (b) any material classified or regulated as “hazardous” or “toxic”
or words of like import pursuant to an Environmental Law.

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Increased Deficit” is defined in Section 8.12(b)(ii) hereof.

“Indebtedness for Borrowed Money” means for any Person (without duplication)
(a) all obligations of such Person for money borrowed (including by the issuance
of debt securities), (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade accounts payable
arising in the ordinary course of business), (c) all obligations of others of
the types described in the foregoing clauses (a) and (b) or the following
clauses (d) and (e) secured by any Lien upon Property of or Guaranteed by such
Person, whether or not such Person has assumed such indebtedness, (d) all
Capitalized Lease Obligations of such Person, and (e) all obligations of such
Person constituting reimbursement obligations of such Person with respect to
drawn letters of credit and bankers’ acceptances issued for the account of such
Person.

“Indemnified Person” is defined in Section 13.15(b).

“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Partythe Borrower under any Loan Document and (ii) to the extent not otherwise
described in clause (i) above, Other Taxes.

“Information” is defined in Section 13.26 hereof.

“Intercreditor Agreement” means that certain Third Amended and Restated
Intercreditor Agreement dated as of June 11, 2010, among the Administrative
Agent, on behalf of the Lenders, and the holders of the Borrower’s notes
described therein, as the same may be amended, modified, restated or
supplemented from time to time pursuant to the terms thereof.

“Interest Coverage Ratio” means, as of the last day of any fiscal quarter of the
Borrower, the ratio of EBITDA of the Borrower and its Subsidiaries as of the
last day of such fiscal quarter to Interest Expense payable in cash of the
Borrower and its Subsidiaries, in each case for the period of four fiscal
quarters then ended.

“Interest Expense” means, with reference to any period, the sum of all interest
charges of the Borrower and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP.

“Interest Payment Date” means (a) with respect to any Eurodollar Loan, the last
Business Day of each Interest Period with respect to such Eurodollar Loan and on
the Maturity Date and, if the applicable Interest Period is longer than
(3) three months, on each day occurring every three (3) months after the
commencement of such Interest Period, and (b) with respect to any Base Rate
Loan, the last Business Day of every January, April, July and October and on the
Maturity Date.

“Interest Period” means the period commencing on the date a Borrowing of
Eurodollar Loans is advanced, continued, or created by conversion and ending in
the case of Eurodollar Loans, 1, 2, 3, or 6 months thereafter, provided,
however, that:

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i) no Interest Period shall extend beyond the Maturity Date;

(ii) whenever the last day of any Interest Period would otherwise be a day that
is not a Business Day, the last day of such Interest Period shall be extended to
the next succeeding Business Day,; provided that, if such extension would cause
the last day of an Interest Period for a Borrowing of Eurodollar Loans to occur
in the following calendar month, the last day of such Interest Period shall be
the immediately preceding Business Day; and

(iii) for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in the
month in which such an Interest Period is to end or if such an Interest Period
begins on the last Business Day of a calendar month, then such Interest Period
shall end on the last Business Day of the calendar month in which such Interest
Period is to end.

“IRS” means the United States Internal Revenue Service.

“Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated,
JPMorgan Chase Bank, N.A., Bank of Montreal and PNC Bank, National Association.

“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or any directive, policy or guideline of any Governmental
Authority having the force of law or other requirement of any Governmental
Authority, whether federal, state, or local.

“Lenders” means and includes Bank of America and the other financial
institutions from time to time party to this Agreement, including each Person
set forth on Schedule 1 and each permitted assignee that becomes a Lender
pursuant to Section 13.12 hereof.

“Lending Office” is defined in Section 10.4 hereof.

“LIBOR” is defined in Section 1.4(b) hereof.

“LIBOR Index Rate” is defined in Section 1.4(b) hereof.

“LIBOR Quoted Rate” is defined in Section 1.4(a) hereof.

“Lien” means any mortgage, lien, security interest, pledge, hypothec, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement and any trust that secures payment of an obligation.

“Loan” is defined in Section 1.1 hereof and, as so defined, includes a Base Rate
Loan or Eurodollar Loan, each of which is a “type” of Loan hereunder.

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Loan Documents” means this Agreement (and any amendments hereto), the Notes (if
any), the Guaranties (if any, evidenced by an agreement other than this
Agreement), and each other instrument or document to be delivered by a Loan
Party hereunder or thereunder or otherwise in connection therewith.

“Loan Party” means the Borrower and each Guarantor.

“Major Subsidiary” means any Subsidiary that has at such time total assets as
determined in accordance with GAAP (after intercompany eliminations) exceeding
$250,000,000.

“Material Acquisition” means any Acquisition the total consideration for which
is equal to or greater than U.S.$250,000,000.

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon,on (a) the business, financial condition, results of
operations, assets or Propertiesbusiness or property of the Borrower and its
Subsidiaries, taken as a whole, or (b) a material impairment of the ability of
the Borrower or any Subsidiary to perform its material obligations under any
Loan Document or (c) a material adverse effect upon the legality, validity,
binding effect or enforceabilitythe rights of or remedies available to the
Lenders or the Administrative Agent against the Borrower or any Subsidiary of
any Loan Document or the rights and remedies of the Administrative Agent and the
Lenders thereunderunder the Loan Documents, taken as a whole.

“Material Indebtedness” means any Indebtedness for Borrowed Money with an
individual principal balance in excess of $150,000,000.

“Maturity Date” means the date that is five years after the Closing Date.

“Maximum Rate” is defined in Section 13.20 hereof.

“Merger” means a merger, amalgamation, consolidation or arrangement.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means any “employee benefit plan” of the type described in
Section 400l(a)(3) of ERISA that is subject to Title IV of ERISA, to which the
Borrower or any ERISA Affiliate makes or is obligated to make contributions, or
during the preceding five plan years, has made or been obligated to make
contributions.

“Net Income” means, with reference to any period, the net income (or net loss)
of the Borrower and its Subsidiaries for such period computed on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from Net
Income (a) the net income (or net loss) of any Person accrued prior to the date
it becomes a Subsidiary of, or has merged into or consolidated with, the
Borrower or another Subsidiary, and (b) the net income (or net loss) of any
Person (other than a Subsidiary) in which the Borrower or any of its
Subsidiaries has an

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

equity interest, except to the extent of the amount of dividends or other
distributions actually paid to the Borrower or any of its Subsidiaries during
such period.

“New Valuation Report” is defined in Section 8.12(b)(ii) hereof.

“Note” and “Notes” each is defined in Section 1.11 hereof.

“Obligations” means, with respect to the Borrower, all obligations of the
Borrower to pay principal and interest on the Loans, all fees and charges
payable hereunder, and all other payment obligations of the Borrower or any of
its Subsidiaries arising under or in relation to any Loan Document, in each case
whether now existing or hereafter arising, due or to become due, direct or
indirect, absolute or contingent, and howsoever evidenced, held or acquired.

“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.

“OFAC Event” means the event specified in Section 8.14 hereof.

“OFAC Sanctions Programs” means all laws, regulations, and Executive Orders
administered by OFAC, including without limitation, the Bank Secrecy Act,
anti-money laundering laws (including, without limitation, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA Patriot Act)), and
all economic and trade sanction programs administered by OFAC, any and all
similar United States federal laws, regulations or Executive Orders, and any
similar laws, regulators or orders adopted by any State within the United
States.

“OFAC SDN List” means the list of the Specially Designated Nationals and Blocked
Persons maintained by OFAC.

“Operating Subsidiary” is defined in Section 7.2(e) hereof.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of such Recipient engaging or having engaged in a trade or business in
the jurisdiction imposing such Tax or any other present or former connection
between such Recipient and such jurisdiction; provided, that no such Recipient
shall be deemed to be engaged in a trade or business in, or to have any other
connection with, any jurisdiction solely as a result of such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document pursuant to an
assignment request by the Borrower under Section 1.14.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

pursuant to Section 1.14 or Section 13.113.12). Other Taxes shall not include
any Taxes imposed on, or measured by reference to, gross income, net income or
gain.

“Participant Register” is defined in Section 13.11 hereof.

“Patriot Act” is defined in Section 6.18 hereof.

“Payment Date” means the last Business Day of each January, April, July and
October, commencing with the last Business Day of the third full fiscal quarter
ending after the Closing Date.

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, (1) that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or (2) with respect to which the Borrower or any ERISA
Affiliate contributes or has an obligation to contribute, or in the case of a
multiple employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

“Permanent Financing” means an issuance of senior unsecured notes through a
public offering or in a private placement and/or entry into one or more
unsecured term loan credit facilities, in each case the proceeds of which are
used to consummate the Blue Transactions or to refinance or replace the Bridge
Facility or any other interim financing for the Blue Transactions.

“Permitted Assignee” is defined in the Bridge Commitment Letter.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) that is subject to ERISA and is established solely by the
Borrower or, with respect to any such plan that is subject to Section 412 of the
Code or Title IV of ERISA, any ERISA Affiliate.

“Platform” is defined in Section 8.5.

“Preferred Stock” means any class of capital stock of the Borrower that is
preferred over any other class of capital stock of the Borrower as to the
payment of dividends or the payment of any amount upon liquidation or
dissolution of the Borrower.

“Principal Payment Default” is defined in Section 1.10 hereof.

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Priority Debt” means all Debt of Subsidiaries other than (a) any such
indebtedness held by the Borrower or another Subsidiary or (b) any such
indebtedness of a Subsidiary that is a Guarantor.

“Private Placement Notes” means any and all notes issued by the Borrower under
(i) that certain Note Purchase Agreement dated May 31, 2007 (as amended),
relating to the $400,000,000 5.55% senior notes due April 1, 2022, (ii) that
certain Note Purchase Agreement dated October 23, 2008 (as amended), relating to
$376,000,000 6.63% senior notes due November 1, 2018 and $24,000,000 6.12%
senior notes due November 1, 2015, and (iii) that certain Note Purchase
Agreement dated June 15, 2010 (as amended), relating to $400,000,000 4.50%
senior notes due June 1, 2025.

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its subsidiariesSubsidiaries under
GAAP.

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Partythe
Borrower hereunder.

“Register” is defined in Section 13.12(b) hereof.

“Related Person” of an Indemnified Person means (a) any controlling person,
controlled affiliate or subsidiary of such Indemnified Person, (b) the
respective directors, officers or employees of such Indemnified Person or any of
its subsidiaries, controlled affiliates or controlling persons and (c) the
respective agents and advisors of such Indemnified Person or any of its
subsidiaries, controlled affiliates or controlling persons.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migration, dumping, or disposing
into the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means, as of the date of determination thereof, Lenders whose
outstanding Loans and Commitments constitute more than 50% of the sum of the
total outstanding Loans and Commitments of the Lenders.

“Restricted Payment” is defined in Section 8.11 hereof.

“Revolver Amendment” means that certain Amendment No. 1 to the Revolving Credit
Agreement, dated as of February 23, 2015.

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Revolving Credit Agreement” means that certain Third Amended and
RestatedRevolving Credit Agreement, dated as of September 61, 2013, as amended
by the Revolver Amendment, between2017, by and among the Borrower, Smucker Foods
of Canada Corp., the administrative agent party thereto, and the lenders party
thereto and the guarantors party thereto.

“Sanctions” is defined in Section 6.17(d) hereof.

“Securities Act” is defined in Section 7.2(e) hereof.

“S&P” means Standard & Poor’s Ratings Services Group, a division of The
McGraw-Hill Companies, Inc.

“Specified Blue Acquisition Representations” means collectively, the
representations and warranties of the Borrower set forth in Section 6.1(a),
6.2(a) (but only with respect to the Guarantors), 6.3(a), 6.3(b), 6.3(c)(ii)(y),
6.3(c)(iii) (as if each reference therein to “Material Indebtedness” included
credit facilities having an aggregate committed amount in excess of
$150,000,000), 6.4, 6.14, 6.18(a) and 6.19.

“Specified Subsidiaries” means Smucker Foods of Canada Corp., the Guarantors,
Smucker Sales and Distribution Company and Smucker Services Company, but only
for such time that any such Person is a Subsidiary of the Borrower.

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries Subsidiaries (within the meaning of this definition) of such parent
corporation or organization. Unless otherwise expressly noted herein, the term
“Subsidiary” means a Subsidiary of the Borrower or of any of its direct or
indirect Subsidiaries.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Facility” means the credit facility for making Loans described in
Section 1.1 hereof.

“Termination Date” means the “Termination Date” as defined in the Blue
Acquisition Agreement as in effect on February 3, 2015, including as extended in
accordance with Section 8.1(b) of the Blue Acquisition Agreement as in effect on
February 3, 2015.

“Total Funded Debt” means, at any time the same is to be determined, the sum
(but without duplication), after eliminating all offsetting debits and credits
between the Borrower and its Subsidiaries and all other items required to be
eliminated in the preparation of consolidated financial statements of the
Borrower and its Subsidiaries in accordance with GAAP, of (a) all

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Indebtedness for Borrowed Money of the Borrower and its Subsidiaries at such
time, and (b) all Indebtedness for Borrowed Money of any other Person which is
directly or indirectly guaranteedGuaranteed by the Borrower or any of its
Subsidiaries or which the Borrower or any of its Subsidiaries has agreed
(contingently or otherwise) to purchase or otherwise acquire or in respect of
which the Borrower or any of its Subsidiaries has otherwise assured a creditor
against loss.

“Total Leverage Ratio” means, as of the last day of any fiscal quarter of the
Borrower, the ratio of Total Funded Debt of the Borrower and its Subsidiaries as
of the last day of such fiscal quarter to EBITDA of the Borrower and its
Subsidiaries for the period of four fiscal quarters then ended, determined on a
consolidated basis in accordance with GAAP.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities over the value of assets of the Pension Plan. For this purpose, the
benefit liabilities of a Pension Plan for a plan year shall be the Pension
Plan’s “funding target” determined under Section 430(d)(1) of the Code (without
regard to Section 430(i)(1) of the Code) for the plan year, and the value of the
assets for such plan year shall be such value as is used pursuant to Section 430
of the Code for purposes of determining the annual contribution requirements
with respect to the Pension Plan for such plan year.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56.

“U.S. Dollars”, “U.S.$” and “$” each means the lawful currency of the United
States of America.

“U.S. Person” means any Person that is a “United States Personperson” as defined
in Section 7701(a)(30) of the Code.

“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar position on a governing body of such Person, other
than stock or other equity interests having such power only by reason of the
happening of a contingency.

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

“Wholly-owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity interests are owned by the Borrower and/or one
or more Wholly-owned Subsidiaries or the Borrower within the meaning of this
definition.

Section 5.2. Interpretation . The foregoing definitions are equally applicable
to both the singular and plural forms of the terms defined. The words “hereof”,
“herein”, and “hereunder” and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. All references to time of day herein are references to Chicago,
IllinoisNew York City time unless otherwise specifically provided.

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Where the character or amount of any asset or liability or item of income or
expense is required to be determined or any consolidation or other accounting
computation is required to be made for the purposes of this Agreement, it shall
be done in accordance with GAAP except where such principles are inconsistent
with the specific provisions of this Agreement. References to “knowledge” of a
Loan Party orthe Borrower or other Person means the actual knowledge of officers
of such Person with responsibility for the relevant subject matter. Unless the
context requires otherwise, any definition of or reference to any agreement
(including this Agreement and the other Loan Documents), instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, amended and restated, supplemented
or otherwise modified (subject to any restrictions on such amendments,
supplements or modifications set forth herein).

For purposes of the definitions of Debt and Indebtedness for Borrowed Money, any
Debt or Indebtedness for Borrowed Money of the Borrower or any of its
Subsidiaries in respect of which a notice of prepayment or redemption has been
delivered in connection with the Blue Transactions and for which the Borrower or
any of its Subsidiaries has deposited cash with or for the benefit of the
trustee or holder of such Debt or Indebtedness for Borrowed Money to fund such
repayment or redemption shall be considered repaid or redeemed; provided that if
any applicable deposit is returned with the consent or acquiescence of the
Borrower and the corresponding Debt or Indebtedness for Borrowed Money of the
Borrower or any of its Subsidiaries is not redeemed or cancelled, but remain
outstanding, this paragraph shall not apply.

Section 5.3. Change in Accounting Principles . If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 6.5 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the
Borrower or the Required Lenders may by notice to the Lenders and the Borrower,
respectively, require that the Lenders and the Borrower negotiate in good faith
to amend such covenants, standards, and terms so as equitably to reflect such
change in accounting principlesGAAP, with the desired result being that the
criteria for evaluating the financial condition of the Borrower and its
Subsidiaries shall be the same as if such change in GAAP had not been made. No
delay by the Borrower or the Required Lenders in requiring such negotiation
shall limit their right to so require such a negotiation at any time after such
a change in accounting principlesGAAP. Until any such covenant, standard, or
term is amended in accordance with this Section 5.3, financial covenants shall
be computed and determined in accordance with GAAP in effect prior to such
change in accounting principlesGAAP. Without limiting the generality of the
foregoing, the Borrower shall neither be deemed to be in compliance with any
financial covenant hereunder nor out of compliance with any financial covenant
hereunder if such state of compliance or noncompliance, as the case may be,
would not exist but for the occurrence of a change in accounting principlesGAAP
after the date hereof.

 

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  SECTION 6. REPRESENTATIONS AND WARRANTIES.

The Borrower represents and warrants to the Administrative Agent and the Lenders
on the Effective Date and on the Closing Date as follows:

Section 6.1. Organization and Qualification. The Borrower is (a) duly organized,
validly existing, and in good standing under the laws of its jurisdiction of
organization, (b) has the corporate or other organizational power to own its
Property and conduct its business as now conducted, and (c) is duly licensed or
qualified and in good standing in each jurisdiction in which the nature of the
business conducted by it or the nature of the Property owned or leased by it
requires such licensing or qualifying, except where the failure to do so would
not reasonably be expected to have a Material Adverse Effect.

Section 6.2. Subsidiaries . Each of the Specified Subsidiaries is (a) duly
organized, validly existing, and in good standing under the laws of the
jurisdiction in which it is organized, (b) has the corporate or other
organizational power to own its Property and conduct its business as now
conducted, and (c) is duly licensed or qualified and in good standing in each
jurisdiction in which the nature of the business conducted by it or the nature
of the Property owned or leased by it requires such licensing or qualifying, in
each case, except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect. Schedule 6.2 hereto identifies as of the date
hereof each of the Specified Subsidiaries, the jurisdiction of its organization,
its registered office (if it is a Canadian organization), and, other than with
respect to the Borrower, the percentage of issued and outstanding shares of each
class of its capital stock or other equity interests owned by the Borrower and
the other Subsidiaries.

Section  6.2. [Reserved].

Section 6.3. Authority and Validity of Obligations. (a) The Borrower has the
corporate and other organizational authority to enter into this Agreement and
the other Loan Documents executed by it, to make the Borrowings herein provided
for, and to perform all of its obligations hereunder and under the other Loan
Documents executed by it. Each other Loan Party has full right and authority to
enter into the Loan Documents executed by it, to guarantee the Obligations, and
to perform all of its obligations under the Loan Documents executed by it.

(b) The Loan Documents delivered by each Loan Partythe Borrower have been duly
authorized, executed, and delivered by such Person and constitute valid and
binding obligations of such Loan Partythe Borrower enforceable against it in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance or similar laws affecting
creditors’ rights generally and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law).

(c) This Agreement and the other Loan Documents do not, nor does the performance
or observance by any Loan Partythe Borrower of any of the matters and things
herein or therein provided for, (i) contravene or constitute a default under any
provision of law except to the extent such contravention or default would not
reasonably be expected to have a Material Adverse Effect, (ii) contravene
(x) any judgment, injunction, order or decree binding upon any

 

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Loan Partythe Borrower or (y) any provision of the organizational documents
(e.g., charter, certificate or articles of incorporation and by-laws,
certificate or articles of association and operating agreement, partnership
agreement, or other similar organizational documents) of any Loan Partythe
Borrower except, in the case of this clause (ii), to the extent such
contravention would not reasonably be expected to have a Material Adverse Effect
or (iii) contravene or constitute a default under any indenture or other
agreement pursuant to which Material Indebtedness of any Loan Partythe Borrower
is committed or outstanding.

Section 6.4. Use of Proceeds; Margin Stock. The Borrower shall use the proceeds
of the Term Facility on or following the Closing Date to finance the
consummation of the Blue Transactions.

No part of Neither the Borrower nor any Loan Party is engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System), and no part of the proceeds of any Loan or any other extension of
credit made hereunder will be used to purchase or carry any such margin stock or
to extend credit to others for the purpose of purchasing or carrying any such
margin stock. for any purpose that would result in a violation of Regulation U
of the Board of Governors of the Federal Reserve System of the United States (or
any successor), as in effect from time to time.

Section 6.5. Financial Reports. The (i) consolidated balance sheet of the
Borrower and its Subsidiaries as of and for the fiscal year ended April 30,
2014, and the related consolidated statements of comprehensive income (loss),
stockholders’ equity and cash flows of the Borrower and its Subsidiaries for the
fiscal year then ended, and accompanying notes thereto, which financial
statements are accompanied by the audit report of Ernst & Young LLP, independent
public accountants, and (ii) consolidated balance sheet of the Borrower and its
Subsidiaries as of and for the fiscal quarter ended January 31, 2015, and the
related unaudited consolidated statements of comprehensive income (loss) and
cash flows of the Borrower and its Subsidiaries heretofore furnished to the
Administrative Agent and the Lenders, fairly present in all material respects
the consolidated financial condition of the Borrower and its Subsidiaries as at
said dates and the consolidated results of their operations and cash flows for
the periods then ended in conformity with GAAP applied on a consistent basis
(subject, in the case of the financial statements described in clause
(ii) hereof, to changes resulting from normal year-end adjustments and the
absence of footnotes).

Section 6.6. No Material Adverse Change. Since April 30, 2014, there has been no
material adverse change in the business, financial condition, operations, assets
or Properties of the Borrower and its Subsidiaries taken as a whole.

Section 6.7. Full Disclosure . The written information (other than information
of a general economic or industry nature) furnished to the Administrative Agent
and the Lenders in connection with the negotiation of this Agreement and the
other Loan Documents and the commitments by the Lenders to provide all or part
of the financing contemplated hereby (as modified or supplemented by other
information so furnished or publicly available in periodic and other reports,
proxy statements and other materials filed by the Borrower or any Subsidiary
with

 

35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the Securities and Exchange Commission), taken as a whole, do not contain any
material misstatement of fact or omit to state any material fact necessary to
make the material statements therein, in the light of the circumstances under
which they were made, not materially misleading; provided that, with respect to
projected financial information, and other forward-looking statements furnished
to the Administrative Agent and the Lenders in connection with the negotiation
of this Agreement and the other Loan Documents and the commitments by the
Lenders to provide all or part of the financing contemplated hereby, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time prepared. For the
avoidance of doubt, with respect to any information relating to the Blue
Acquired Business delivered on or prior to the consummation of the Blue
Transactions, such representation is made solely to the best of the Borrower’s
knowledge.

Section 6.8. Trademarks, Franchises, and Licenses. The Borrower and its
Subsidiaries own, possess, or have the right to use all necessary patents,
licenses, franchises, trademarks, trade names, trade styles, copyrights, trade
secrets, know how, and confidential commercial and proprietary information
necessary to conduct their businesses as now conducted, without known conflict
with any patent, license, franchise, trademark, trade name, trade style,
copyright or other proprietary right of any other Person, except as would not
reasonably be expected to result in a Material Adverse Effect.[Reserved].

Section 6.9. Governmental Authority and Licensing. The Borrower and its
Subsidiaries have received all licenses, permits, and approvals of all federal,
state, provincial, and local governmental authorities, if any, necessary to
conduct their businesses, in each case where the failure to obtain or maintain
the same would reasonably be expected to have a Material Adverse Effect.

Section 6.10. Good Title. The Borrower and its Subsidiaries have good and
defensible title (or valid leasehold interests) to their assets as reflected on
the most recent audited consolidated balance sheet of the Borrower and its
Subsidiaries furnished to the Administrative Agent and the Lenders (except for
sales of assets in the ordinary course of business), subject to no Liens other
than such thereof as are permitted by Section 8.8 hereof, except as would not
reasonably be expected to result in a Material Adverse Effect.

Section 6.11. Litigation and Other Controversies. There is no litigation or
governmental or arbitration proceeding pending or threatened in writing, against
the Borrower or any Subsidiary or any of their Property which is reasonably
likely to be adversely determined, and if adversely determined, individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect.

Section 6.12. Taxes. All income and other material Tax returns required to be
filed by the Borrower or any Subsidiary in any jurisdiction have been filed, and
all Taxes due and payable by the Borrower or any Subsidiary with respect to such
Tax returns have been paid, except such Taxes, if any, (i) as are being
contested in good faith by appropriate proceedings and as to which adequate
reserves established in accordance with GAAP have been provided or (ii) which
failure to pay would not reasonably be expected to result in a Material Adverse
Effect. The Borrower does not know of any proposed material additional Tax
assessment against it or any of its

 

36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Subsidiaries for which adequate provisions in accordance with GAAP have not been
made on their accounts that would reasonably be expected to result in a Material
Adverse Effect.

Section 6.13. Approvals. No authorization, consent, license or exemption from,
or filing or registration with, any court or governmental department, agency or
instrumentality, nor any approval or consent of any other Person, is or will be
necessary to the valid execution, delivery or performance by the Borrower or any
Subsidiary of any Loan Document, except those that have been obtained and remain
in full force and effect or which are not required to be made or obtained as of
each time this representation is made or deemed made.

Section 6.14. Investment Company. Neither theThe Borrower nor any Loan Party is
not an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

Section 6.15. [Reserved].

Section 6.15. Benefit Plans. ERISA. (i) Each Plan is in compliance with the
applicable provisions of ERISA, the Code and applicable federal laws except for
any such noncompliance that would not result in a Material Adverse Effect. Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the
knowledge of the Borrower, nothing has occurred which would reasonably be
expected to cause the loss of, such qualification. The Borrower and each ERISA
Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.

(ii) There are no pending or, to the knowledge of the Borrower, overtly
threatened claims, actions (including by any Governmental Authority) or
lawsuits, with respect to any Plan that would reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or would reasonably be expected to result in a Material Adverse Effect.

(iii) (A) No ERISA Event has occurred or is reasonably expected to occur that
would have a Material Adverse Effect; (B) as of the first day of the most recent
plan year of a Pension Plan for which the sponsor of the Pension Plan has
received an actuarial valuation report, no Pension Plan has any Unfunded Pension
Liability that would reasonably be expected to have a Material Adverse Effect;
(C) neither the Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA) that would have a Material Adverse Effect; (D) neither the Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Section 4201 or 4243 of ERISA
with respect to a Multiemployer Plan that would reasonably be expected to have a
Material Adverse Effect; and (E) neither the Borrower nor any ERISA Affiliate
has knowingly

 

37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

engaged in a transaction that would be reasonably expected to be subject to
Section 4069 or 4212(c) of ERISA.

(b) Canadian Pension Plan and Benefit Plans. Schedule 6.15(b) hereto lists as of
the date hereof all Canadian Benefit Plans and Canadian Pension Plans. The
Canadian Pension Plans are duly registered under the Income Tax Act (Canada) and
all other applicable laws which require registration. The Borrower and its
Subsidiaries have complied with and performed all of their statutory obligations
under and in respect of the Canadian Pension Plans and Canadian Benefit Plans
under the terms thereof, any funding agreements and all applicable laws
(including any fiduciary, funding, investment and administration obligations)
except to the extent as would not reasonably be expected to have a Material
Adverse Effect. All employer and employee payments, contributions or premiums to
be remitted, paid to or in respect of each Canadian Pension Plan or Canadian
Benefit Plan have been paid in a timely fashion in accordance with the terms
thereof, any funding agreement and all applicable laws except to the extent the
failure to do so would not reasonably be expected to have a Material Adverse
Effect. Except as set forth on Schedule 6.15(b) hereto, as of the date hereof
each of the Canadian Benefit Plans is either fully funded or fully insured.
Except as set forth on Schedule 6.15(b) hereto, as of the date hereof there are
no outstanding actions or suits concerning the assets of the Canadian Pension
Plans or the Canadian Benefit Plans. Except as set forth on Schedule 6.15(b)
hereto, as of the date hereof neither the Borrower or its Subsidiaries have any
liability in respect of a multi-employer pension plan as that term is defined in
the relevant Canadian pension legislation. Except as set forth on Schedule
6.15(b) hereto, as of the date hereof each of the Canadian Pension Plans is
fully funded on a going concern basis or solvency basis (using actuarial methods
and assumptions which are consistent with the valuations last filed with the
applicable Governmental Authorities or commissioned at the request of the
Borrower or its Subsidiaries and which are consistent with generally accepted
actuarial principles).

Section 6.16. Compliance with Laws. The Borrower and each of its Subsidiaries
areis in compliance with the requirements of all federal, state, provincial and
local laws,all material laws and all material rules and regulations applicable
to or pertaining to their Property or business operations (including, without
limitation, the Occupational Safety and Health Act of 1970, the Americans with
Disabilities Act of 1990, and Environmental Laws), where any such
non-compliance, individually or in the aggregate, would of Governmental
Authorities having the force of law, in each case, applicable to it and its
Property, except as would not reasonably be expected to have a Material Adverse
Effect. Neither the Borrower nor any Subsidiary has received notice to the
effect that its operations are not in compliance with any Environmental Laws or
is the subject of any governmental investigation evaluating whether any remedial
action is needed to respond to a Release of any Hazardous Material, where any
such non-compliance or remedial action, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

Section 6.17. OFAC. (a) The Borrower is in compliance with the requirements of
all United States and Canadian economic sanctions laws (including without
limitation the OFAC Sanctions Program) applicable to it, (b) each Subsidiary of
the Borrower is in compliance with the requirements of all United States and
Canadian economic sanctions laws (including without limitation the OFAC
Sanctions Program) applicable to such Subsidiary, (c) the Borrower has

 

38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

provided to the Administrative Agent and the Lenders all information requested
in writing by the Administrative Agent and the Lenders regarding the Borrower
and its Affiliates and Subsidiaries that it is necessary for the Administrative
Agent and the Lenders to collect to comply with applicable United States and
Canadian economic sanctions laws (including without limitation the OFAC
Sanctions Program); subject however, in the case of Affiliates, to the
Borrower’s ability to provide information applicable to them, and (d) to the
Borrower’s knowledge, neither the Borrower nor any of its controlled Affiliates
or Subsidiaries is, as of the date hereof, named on the current OFAC SDN List or
is otherwise the target of any economic sanctions administered by OFAC or the
U.S. Department of State (“Sanctions”).

Section 6.18. FCPA; USA Patriot Act. (a) No part of the proceeds of the Loans
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder (the “FCPA”).

SECTION 7. CONDITIONS PRECEDENT

(b) The Borrower and its Subsidiaries are in compliance in all material respects
with the USA PATRIOT Act (Title III of Pub. L. 107-56) (signed into law
October 26, 2001)) (the “Patriot Act”).

Section 6.19. No Default . No Event of Default under Section 9.1(a),
Section 9.1(f)(i)(x) (as if each reference to Indebtedness for Borrowed Money in
Section 9.1(f) was a reference to the Borrower’s 3.50% Senior Notes due 2021),
Section 9.1(j) or (k) (limited in each case to the Borrower), Section 9.1(b)
(relating to a breach of Section 8.7, 8.8, 8.10 or 8.14(e) (other than, in the
case of Section 8.10, to the extent arising from a sale, transfer, lease or
other disposal of Property of the Borrower and its Subsidiaries (except to the
extent such sale, transfer, lease or other disposal of Property is an otherwise
prohibited sale, transfer, lease or other disposal of all or substantially all
of the assets of the Borrower and its Subsidiaries, taken as a whole)), 9.1(d)
(limited to a breach of the representation and warranty in Section 6.18(b) as a
result of the use of proceeds hereof) or Section 9.1(i) (limited to clauses
(a) through (c) of the definition of “Change of Control”) has occurred and is
continuing immediately after the consummation of the Blue Transactions on the
Closing Date.

SECTION 7. Conditions Precedent.

Section 7.1. Conditions to Effectiveness. The effectiveness of this Agreement is
subject to the satisfaction (or waiver in accordance with Section 13.13) of all
the following conditions precedent:

(a) the Administrative Agent shall have received this Agreement duly executed by
the Borrower, the Guarantors, and the Lenders;

 

39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) if requested by any Lender, the Administrative Agent shall have received for
such Lender such Lender’s duly executed Note of the Borrower dated the date
hereof and otherwise in compliance with the provisions of Section 1.11 hereof;

(c) the Administrative Agent shall have received copies of the Borrower’s and
each Guarantor’s articles of incorporation and bylaws (or comparable
organizational documents) and any amendments thereto, certified in each instance
by its Secretary or Assistant Secretary (or individual holding a comparable
position);

(d) the Administrative Agent shall have received copies of resolutions (or
equivalent authorizations) of the Borrower’s and each Guarantor’s Board of
Directors (or similar governing body) authorizing the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party as of the Effective Date, together with specimen signatures of the persons
authorized to execute such documents on the Borrower’s and each Guarantor’s
behalf, all certified in each instance by its Secretary or Assistant Secretary;

(e) the Administrative Agent shall have received copies of the certificates of
good standing (or equivalent instrument) for each Borrower and each Guarantor
(dated no earlier than 30 days prior to the date hereof) from the office of the
secretary of the state (or equivalent) of its incorporation or organization;

(f) the Administrative Agent shall have received a list of the Borrower’s
Authorized Representatives;

(g) the Administrative Agent shall have received a certificate of an Authorized
Representative of the Borrower, certifying as of the Effective Date that:

(i) no material adverse change in the business, financial condition, operations,
assets or Properties of the Borrower and its Subsidiaries taken as a whole shall
have occurred since April 30, 2014;

(ii) each of the representations and warranties set forth herein and in the
other Loan Documents shall be true and correct in all material respects as of
the date hereof, except to the extent the same expressly relate to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date, provided that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct (after giving effect to any
qualifications therein) in all respects (and the Borrower’s execution and
delivery of this Agreement shall constitute a representation and warranty that
the condition precedent contained in this subsection has been satisfied on the
date of this Agreement); and

(iii) no Default or Event of Default shall have occurred and be continuing or
would occur as a result of the execution and delivery hereof by the Borrower or
any Guarantor or the performance of its respective obligations hereunder

 

40



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(and the Borrower’s and Guarantors’ execution and delivery of this Agreement
shall constitute a representation and warranty that the condition precedent
contained in this subsection has been satisfied on the date of this Agreement);

(j) the Administrative Agent shall have received a certificate of a
representative of the Borrower, certifying that this Term Facility constitutes a
“Qualifying Term Facility” (as defined in the Bridge Credit Agreement) under the
Bridge Facility;

(k) the Administrative Agent, the Lead Arrangers and the Lenders shall have
received all fees set forth in the Fee Letter, and other amounts due and payable
to them pursuant to the terms hereof in each case on or prior to the Effective
Date, including, to the extent invoiced at least three Business Days prior to
the Effective Date (or such later date as the Borrower may reasonable agree),
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder or under any other Loan Document (including,
to the extent so required, the reasonable fees, disbursements and other charges
of one primary counsel to the Administrative Agent);

(l) the Administrative Agent shall have received the favorable written opinion
of (i) Wachtell, Lipton, Rosen & Katz, special counsel to the Borrower and each
Guarantor, (ii) Calfee, Halter & Griswold LLP, Ohio counsel to the Borrower and
J.M. Smucker LLC and (ii) Potter Anderson & Corroon LLP, Delaware counsel to The
Folgers Coffee Company, in each case, in form and substance customary and
reasonably satisfactory to the Administrative Agent; and

(m) the Administrative Agent and each Lender shall have received all
documentation and other information requested by it in writing at least ten
Business Days prior to the Effective Date for purposes of ensuring compliance
with applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act, not fewer than three Business Days
prior to the Effective Date.

The occurrence of the Effective Date shall be confirmed by a written notice from
the Administrative Agent to the Borrower on the Effective Date, and shall be
conclusive evidence of the occurrence thereof.

Section 7.2. Conditions to Closing. The Lenders’ obligation to fund the Loans is
subject to the occurrence of the Effective Date and the satisfaction (or waiver
in accordance with Section 13.13) of the following conditions precedent:

(a) (1) except as disclosed in the Company SEC Documents (as defined in the Blue
Acquisition Agreement as in effect on February 3, 2015) filed with, or furnished
to, the Securities and Exchange Commission after April 28, 2013 and prior to
February 3, 2015 (excluding any disclosures set forth in any such Company SEC
Document in any risk factor section, any forward-looking disclosure in any
section relating to forward-looking statements or any other statements that are
non-specific, predictive or primarily cautionary in nature other than historical
facts included therein) or in the Company Disclosure Letter (as defined in the
Blue

 

41



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Acquisition Agreement as in effect on February 3, 2015), since April 27, 2014
and prior to February 3, 2015, there shall not have been any change, event,
fact, effect or occurrence that has had, or would reasonably be expected to have
a Blue Material Adverse Effect and (2) since February 3, 2015, there shall not
have been any change, event, fact, effect or occurrence that has had or would
reasonably be expected to have a Blue Material Adverse Effect;

(b) the Blue Acquisition shall be consummated substantially concurrently with
the Borrowing on the Closing Date, in accordance with the Blue Acquisition
Agreement, and the Blue Acquisition Agreement (as in effect on February 3, 2015)
has not been amended or modified by the Borrower, and no condition shall have
been waived or consent granted by the Borrower, in any respect that is
materially adverse to the Lenders or to Bank of America without Bank of
America’s prior written consent (it being understood and agreed that (i) any
decrease in the cash portion of the Blue Acquisition Consideration that is
accompanied by a dollar-for-dollar reduction in commitments under the Bridge
Facility and (ii) any increase in the cash portion of the Blue Acquisition
Consideration, together with any other increases since February 3, 2015, which
does not exceed 5% of the purchase price, in each case shall be deemed not to be
materially adverse to the Lenders or to Bank of America); and

(c) each of the Blue Acquisition Agreement Representations and the Specified
Blue Acquisition Representations shall be true and correct in all material
respects as of the Closing Date, except to the extent the same expressly relate
to an earlier date, in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date, provided that
any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects (after
giving effect to any qualification therein);

(d) the Administrative Agent shall have received a certificate from an
Authorized Representative of the Borrower, certifying as to clauses (a), (b) and
(c) of this Section 7.2;

(e) the Administrative Agent shall have received, at the Borrower’s option,
either: (1) for each of the Borrower and Big Heart Pet Brands (the “Operating
Subsidiary”) (a) U.S. GAAP audited consolidated balance sheets and related
statements of comprehensive income (loss), stockholders’ equity and cash flows
for the three most recently completed fiscal years ended at least 60 days prior
to the Closing Date and (b) U.S. GAAP unaudited consolidated balance sheets and
related unaudited statements of comprehensive income (loss) and cash flows for
each subsequent interim fiscal quarter ended at least 40 days before the Closing
Date, which financial statements shall meet the requirements in all material
respects of Regulation S-X under the Securities Act of 1933 (the “Securities
Act”) for a registered public offering of debt Securities of the Borrower on
Form S-1 (except such provisions for which compliance is not customary for
private placements of debt securities pursuant to Rule 144A under the Securities
Act) or (2) for each of the Borrower and the Blue Acquired Business (a) U.S.
GAAP audited consolidated balance sheets and related statements of comprehensive
income (loss), stockholders’ equity and cash flows for the three most recently
completed fiscal years ended at least 60 days prior to the Closing Date and
(b) U.S. GAAP unaudited consolidated balance sheets and related unaudited
statements of comprehensive income (loss) and cash flows for the interim period
from the date of the most recent such audited consolidated balance sheet through
the date of the most recent

 

42



--------------------------------------------------------------------------------

TABLE OF CONTENTS

quarterly period that has ended at least 40 days prior to the Closing Date,
which financial statements shall meet the requirements in all material respects
of Regulation S-X under the Securities Act for a registered public offering of
debt Securities of the Borrower on Form S-1. The Administrative Agent hereby
acknowledges receipt of the financial statements in the foregoing clause
(1)(a) with respect to the Borrower and the Operating Subsidiary for the fiscal
years ended 2012, 2013 and 2014, and in the foregoing clause (1)(b) with respect
to the Borrower and the Operating Subsidiary for the fiscal quarters ended on or
about July 31, 2014 and October 31, 2014; provided that the Borrower’s and
Operating Subsidiary’s or the Blue Acquired Business’, as the case may be,
filing of any required audited financial statements with respect to the Borrower
or Operating Subsidiary or the Blue Acquired Business, as the case may be, on
Form 10-K or required unaudited financial statements with respect to the
Borrower or Operating Subsidiary or the Blue Acquired Business, as the case may
be, on Form 10-Q, in each case, will satisfy the requirements under clauses
(1)(a) or (2)(a) or (1)(b) or (2)(b), as applicable, of this paragraph;

(f) the Administrative Agent shall have received the Notice of Borrowing
required by Section 1.6 hereof;

(g) the Administrative Agent shall have received a solvency certificate from the
chief financial officer of the Borrower in the form attached as Exhibit H
hereto;

(h) the Administrative Agent, the Lead Arrangers and the Lenders shall have
received all fees as set forth in the Fee Letter, and other amounts due and
payable to them pursuant to the terms hereof, in each case, on or prior to the
Closing Date, including, to the extent invoiced at least three Business Days
prior to the Closing Date (or such later date as the Borrower may reasonable
agree), reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder or under any other Loan Document;
and

(i) All principal amounts of debt outstanding under the following indentures or
loan agreements of the Blue Acquired Business and its Subsidiaries will be
repaid, redeemed or satisfied and discharged and the commitments thereunder
terminated substantially simultaneously with or immediately after the funding of
the Loans: (i) Indenture, dated as of February 16, 2011, between Operating
Subsidiary and The Bank of New York Mellon Trust Company, N.A., governing
Operating Subsidiary’s 7.625% Senior Notes due 2019, (ii) Credit Agreement,
dated as of March 8, 2011, by and among Operating Subsidiary, certain of its
affiliates, the lenders party thereto from time to time and JPMorgan Chase Bank,
N.A., as administrative agent and collateral agent, and (iii) Credit Agreement,
dated as of March 6, 2014, by and among Operating Subsidiary, certain of its
affiliates, the lenders party thereto from time to time and JPMorgan Chase Bank,
N.A., as administrative agent and collateral agent.

Section 7.3. Availability. During the period from and including the Effective
Date and to and including the earlier of the termination of the Commitments and
the funding of the Loans hereunder on the Closing Date, and notwithstanding
(i) that any representation given as a condition to the Effective Date
(excluding, for the avoidance of doubt, the Specified Blue Acquisition
Representations and the Blue Acquisition Agreement Representations made as a
condition to the Closing Date) was incorrect, (ii) any failure by the Borrower
to comply with any

 

43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

provision of Section 8, (iii) any provision to the contrary in any Loan Document
or (iv) that any condition to the Effective Date may subsequently be determined
not to have been satisfied, neither the Administrative Agent nor any Lender
shall be entitled to (a) rescind, terminate or cancel this Agreement or any of
its Commitments hereunder or exercise any right or remedy under this Agreement,
to the extent to do so would prevent, limit or delay the making of its Loan,
(b) refuse to participate in making its Loan or (c) exercise any right of
set-off or counterclaim in respect of its Loan to the extent to do so would
prevent, limit or delay the making of its Loan; provided that in each case the
conditions set forth in Section 7.2 are satisfied. For the avoidance of doubt,
(i) the rights and remedies of the Lenders and the Administrative Agent under
the Loan Documents shall not be limited in the event that any such condition to
the Closing Date set forth in Section 7.2 is not satisfied on the Closing Date
and (ii) from the Closing Date after giving effect to the funding of the Loans
on such date, all of the rights, remedies and entitlements of the Administrative
Agent and the Lenders shall be available notwithstanding that such rights were
not available prior to such time as a result of this Section 7.3.

SECTION 8. COVENANTS.

The Borrower agrees that, so long as any Commitment or Loan is outstanding,
except to the extent compliance in any case or cases is waived in writing
pursuant to the terms of Section 13.13 hereof:

Section 8.1. Maintenance of Business. The Borrower shall, and shall cause each
Subsidiary to, preserve and maintain its existence, except (a) as otherwise
provided in Section 8.10 hereof or (b) with respect to any Subsidiary, to the
extent the failure to preserve and maintain its existence would not reasonably
be expected to result in a Material Adverse Effect. The Borrower shall, and
shall cause each Subsidiary to, take all reasonable actions to preserve and keep
in force and effect all licenses, permits, franchises, approvals, patents,
trademarks, trade names, trade styles, copyrights, and other proprietary rights
necessary to the proper conduct of its business where the failure to do so would
reasonably be expected to have a Material Adverse Effect.

Section 8.2. Maintenance of Properties. The Borrower shall, and shall cause each
Subsidiary to, maintain, preserve, and keep its propertyProperty, plant, and
equipment in good repair, working order and condition (ordinary wear and tear
excepted), except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect.

Section 8.3. Taxes and Assessments. The Borrower shall duly pay and discharge,
and shall cause each Subsidiary to duly pay and discharge, all material Taxes
imposed upon or against it or its Property, in each case before the same become
delinquent and before penalties accrue thereon, unless and to the extent that
the same are being contested in good faith and by appropriate proceedings which
prevent enforcement of the matter under contest and adequate reserves in
accordance with GAAP are provided therefor or to the extent that such failure
would not reasonably be expected to result in a Material Adverse Effect.

Section 8.4. Insurance. The Borrower shall insure and keep insured, and shall
cause each Subsidiary to insure and keep insured all insurable Property owned by
it which is of a

 

44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

character usually insured by Persons similarly situated and operating like
Properties against loss or damage from such hazards and risks, and in such
amounts, as are insured by Persons similarly situated and operating like
Properties; and the Borrower shall insure, and shall cause each Subsidiary to
insure, such other hazards and risks as and to the extent usually insured by
Persons similarly situated and conducting similar businesses., maintain with
financially sound and reputable insurance companies or through self-insurance,
(i) insurance or self-insurance in such amounts (with no greater risk retention)
and against such risks as is considered adequate by the Borrower, in its good
faith judgment, and (ii) all other insurance as may be required by material law.
The Borrower will furnish to the Administrative Agent, upon the reasonable
request of the Administrative Agent, information in reasonable detail as to the
insurance so maintained.

Section 8.5. Financial Reports. The Borrower shall, and shall cause each
Subsidiary to, (x) maintain true and complete books of record and account, in
which appropriate entries in conformity with GAAP in accordance with customary
business practice shall be made; and shall, (y) furnish to the Administrative
Agent such information respecting the business and financial condition of the
Borrower and its Subsidiaries as the Administrative Agent may reasonably
request; and (z) without any request, shall furnish to the Administrative Agent
and the Lenders:

(a) as soon as available, and in any event no later than 45 days after the last
day of the first three fiscal quarters of each fiscal year of the Borrower, a
copy of the consolidated balance sheet of the Borrower and its Subsidiaries as
of the last day of such fiscal quarter and the related consolidated statements
of comprehensive income (loss), and cash flows of the Borrower and its
Subsidiaries for the fiscal quarter and for the fiscal year-to-date period then
ended, each in reasonable detail showing in comparative form the figures for the
corresponding date and period in the previous fiscal year, prepared by the
Borrower in accordance with GAAP (subject to the absence of footnote disclosures
and year-end audit adjustments) and certified to by its chief financial officer
or another officer of the Borrower acceptable to the Administrative Agent;

(b) as soon as available, and in any event no later than 90 days after the last
day of each fiscal year of the Borrower, a copy of the consolidated balance
sheet of the Borrower and its Subsidiaries as of the last day of the fiscal year
then ended and the related consolidated statements of comprehensive income
(loss), stockholders’ equity, and cash flows of the Borrower and its
Subsidiaries for the fiscal year then ended, and accompanying notes thereto,
each in reasonable detail showing in comparative form the figures for the
previous fiscal year, accompanied by an opinion (without a “going concern”
qualification or exception or qualification as to the scope of the audit, other
than a “going concern” statement that is due to the impending maturity of this
Agreement, the Bridge Facility, or any other Debt or due to the anticipated
occurrence of the Revolving Credit Termination Date (as defined in the Revolving
Credit Agreement or any other Permanent Financing), in each case, in the
following 12 months) of Ernst & Young LLP or another firm of independent public
accountants of recognized national standing, selected by the Borrower, to the
effect that the consolidated financial statements have been prepared in
accordance with GAAP and present fairly in all material respects in accordance
with GAAP the consolidated financial condition of the Borrower and its
Subsidiaries as of the close of such fiscal year and the results of their
operations and cash

 

45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

flows for the fiscal year then ended and that an examination of such accounts in
connection with such financial statements has been made in accordance with
generally accepted auditing standards and, accordingly, such examination
included such tests of the accounting records and such other auditing procedures
as were considered necessary in the circumstances;

(c) notice of any Change of Control;

(d) promptly after knowledge thereof of the Borrower, written notice of (i) any
pending litigation or governmental or arbitration proceeding against the
Borrower or any Subsidiary or any of their Property which, if adversely
determined, would reasonably be expected to have a Material Adverse Effect or
(ii) the occurrence of any Default or Event of Default hereunder; and

(e) with each of the financial statements delivered pursuant to subsections (a)
and (b) above, a written certificate in the form attached hereto as Exhibit E
signed by the chief financial officer of the Borrower or another officer of the
Borrower acceptable to the Administrative Agent to the effect that no Default or
Event of Default has occurred during the period covered by such statements or,
if any such Default or Event of Default has occurred during such period, setting
forth a description of such Default or Event of Default and specifying the
action, if any, taken by the Borrower or any Subsidiary to remedy the same. Such
certificate shall also set forth the calculations supporting such statements in
respect of Section 8.20 hereof.

Delivery within the period specified above in clauses (a) and (b) of the
Borrower’s quarterly report on Form 10-Q (with respect to clause (a)) or annual
report on Form 10-K (with respect to clause (b)), in each case, prepared in
compliance with the requirements therefor and filed with the Securities and
Exchange Commission shall be deemed to have satisfied the requirements of clause
(a) or (b) above, as applicable. The Borrower will be deemed to have made such
delivery if it has timely made such Form 10-Q or 10-K, as applicable, available
on “EDGAR” and on its homepage on the worldwide web (at the date of this
Agreement located at www.smucker.com) and shall have given the Administrative
Agent prior notice (which shall contain an electronic link to the location on
EDGAR or the Borrower’s homepage on the worldwide web where such forms are
located) of such availability on EDGAR and on its home page in connection with
each delivery. The Borrower may comply with the requirements of the other
clauses of this Section 8.5 by publishing such statements and reports on its
internet web site or another accessible electronic database and giving the
Administrative Agent notice (which shall contain an electronic link to the
location on EDGAR or the Borrower’s homepage on the worldwide web where such
forms are located) thereof.

The Borrower hereby acknowledges and agrees that (aA) the Administrative Agent
and/or the Lead Arrangers may, but shall not be obligated to, make available to
the Lenders materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system (thea “Platform”) and (bB) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-

 

46



--------------------------------------------------------------------------------

TABLE OF CONTENTS

public information with respect to any of the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that, (wC) all Borrower Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof;, (xD) by marking Borrower
Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Lead Arrangers and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federalfederal and
state securities laws (; provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 13.26);, (yE) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of thea Platform designated as “Public Side
Information;”, and (zF) the Administrative Agent and the Lead Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of thea Platform not designated as
“Public Side Information.” Notwithstanding the foregoing, the Borrower shall not
be under any obligation to mark any Borrower Materials “PUBLIC.”

Section 8.6. Inspection. The Borrower shall, and shall cause each Loan
PartySubsidiary to, permit the Administrative Agent, and each of its duly
authorized representatives and agents to visit and inspect any of its Property,
corporate books, and financial records, to examine and make copies of its books
of accounts and other financial records, and to discuss its affairs, finances,
and accounts with, its officers having responsibility for the matters being
discussed at such reasonable times and intervals as the Administrative Agent or
any such Lender may designate; provided that, (a) so long as no Event of Default
exists, (x) each such visit, discussion or inspection shall be subject to
reasonable prior notice to the Borrower, and (y) the Borrower shall not be
required to, or to cause any Loan Partyof its Subsidiaries to, permit more than
one such visit, discussion or inspection on more than one occasion in any
twelve-month period. with respect to the Borrower and its Subsidiaries,
collectively, during any twelve (12) month period and (b) the obligations of the
Borrower under this Section 8.6 shall be limited to the extent necessary to
permit them to comply with applicable Legal Requirements or the terms of
confidentiality agreements entered into by the Borrower or any Subsidiary with
any third parties in the ordinary course of business.

Section 8.7. Borrowings and GuarantiesDebt. The Borrower shall not, nor shall it
permit any Subsidiary to, issue, incur, assume, create or, have outstanding any
Debt, or incur liabilities for interest rate, currency, or commodity cap,
collar, swap, or similar hedging arrangements, or beapply for or become liable
as endorser, guarantor, surety or otherwise for any debt,to the issuer of a
letter of credit which supports an obligation or undertaking of any other Person
(including the Borrower or any Subsidiary) in respect of Debt, or otherwise
agree to provide funds for payment of the obligations of another in respect of
Debt, or supply funds thereto or invest therein or otherwise assure a creditor
in respect of Indebtedness for Borrowed Money of another against loss; provided,
however, that the foregoing shall not restrict nor operate to prevent:

 

47



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(a) the Obligations of the Borrower and the Guarantors owing to the
Administrative Agent and the Lenders (and their Affiliates) and other unsecured
Debt or guarantees incurred by the Borrower and any Guarantor under or with
respect to the Bridge Facility and any Permanent Financing; provided that the
aggregate principal amount of Debt incurred pursuant to this clause ;

(a) shall not exceed $5,500,000,000 outstanding at any time; (b) obligations of
the Borrower or any Subsidiary arising out of interest rate, foreign currency,
and commodity hedging agreements entered into with financial institutions in
connection with bona fide hedging activities in the ordinary course of business
and not for speculative purposes;

(c) endorsement of items for deposit or collection of commercial paper received
in the ordinary course of business;

(d) intercompany advances from time to time owing by any Subsidiary to the
Borrower or another Subsidiary or by the Borrower to a Subsidiary in and
guarantees, Guarantees and similar undertakings by the Borrower or a Subsidiary
in respect of such obligations of the Borrower or any Subsidiary;

(e) Debt and guaranties outstanding (or commitments existing) on the date
hereofAmendment No. 1 Effective Date and listed on Schedule 8.7 and any
refinancings, refundings, renewals or extensions thereof; provided that the
principal amount of such Debt and guaranties is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;

(f) Debt of any Person that becomes a Subsidiary of the Borrower after the date
hereof or is amalgamated with, merged into or consolidated with the Borrower or
any Subsidiary of the Borrower after the date hereof, which Debt is existing at
the time such Person becomes a Subsidiary of the Borrower or is so amalgamated,
merged or consolidated (other than Debt incurred solely in contemplation of such
Person’s becoming a Subsidiary of the Borrower);

(g) guaranteesGuarantees by any Subsidiary that is not a Guarantor of any Debt
of any other Subsidiary that is not a Guarantor and guarantees by the Borrower
or any Guarantor of any Debt of the Borrower or any Guarantor;

(h) unsecured Debt or guarantees, Guarantees and other obligations incurred by
the Borrower, any Guarantor or any Foreign Subsidiary under or with respect to
the Revolving Credit Agreement (as amended, amended and restated, replaced or
refinanced from time to time);

 

48



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i) Priority Debt in an aggregate amount not to exceed 15% of Consolidated Total
Capitalization as of the most recently ended fiscal quarter of the Borrower at
any time; and

(i) (a) Priority Debt and (b) obligations of Subsidiaries in respect of letters
of credit, in each case, not otherwise permitted by this Section 8.7; provided
that the sum of the aggregate principal amount of such Priority Debt and other
obligations incurred pursuant to this clause (i) (when taken together, but in
the case of such obligations in clause (b), only including the amount of
obligations constituting reimbursement obligations with respect to such letters
of credit to the extent drawn) plus (without duplication) the aggregate
principal amount of indebtedness or other obligations secured by a Lien pursuant
to Section 8.8(j) do not exceed 10% of Consolidated Total Capitalization as of
the most recently ended fiscal quarter of the Borrower at any time; and

(j) indebtednessDebt of the Borrower or any Guarantorand obligations of the
Borrower in respect of letters of credit not otherwise permitted by this
Section, 8.7; provided that immediately after the incurrence thereof the
Borrower is in compliance on a pro forma basis with Section 8.20(a) hereof.

Section 8.8. Liens. The Borrower shall not, nor shall it permit any Subsidiary
to, create, incur or permit to exist any Lien of any kind on any Property owned
by any such Person; provided, however, that the foregoing shall not apply to nor
operate to prevent:

(a) Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under (i) ERISA or (ii) any Canadian federal and provincial pension laws
unless such Lien arises or persists in the normal course of the funding or
administration of a Canadian Pension Plan in compliance with applicable law),
good faith cash deposits in connection with tenders, contracts or leases to
which the Borrower or any Subsidiary is a party or other cash deposits required
to be made in the ordinary course of business,; provided in each case that the
obligation is not for borrowed money;

(b) mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other similar
Liens arising in the ordinary course of business;

(c) judgment liens and judicial attachment liens not constituting an Event of
Default under Section 9.1(g) hereof and the pledge of assets for the purpose of
securing an appeal, stay or discharge in the course of any legal proceeding;

(d) any interest or title of a lessor under any operating lease;

(e) easements, rights-of-way, restrictions, and other similar encumbrances
against real property incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and which do not materially detract
from the value of the

 

49



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Property subject thereto or materially interfere with the ordinary conduct of
the business of the Borrower or any Subsidiary;

(f) Liens existing on the date hereof and any renewals or extensions thereof,;
provided that (i) the Property covered thereby is not changed, (ii) the amount
secured or benefited thereby is not increased except as contemplated by
Section 8.7(e), (iii) the direct or any contingent obligor with respect thereto
is not changed, and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 8.7(e);

(g) Liens on Property of a Person existing at the time such Person is
amalgamated with, merged into or consolidated with the Borrower or any
Subsidiary of the Borrower or becomes a Subsidiary of the Borrower; provided
that (i) such Liens were not created in contemplation of such amalgamation,
merger, consolidation or investment, (ii) such Liens and do not extend to any
assets other than those of the Person amalgamated with, merged into or
consolidated with the Borrower or such Subsidiary or acquired by the Borrower or
such Subsidiary, and the applicable Indebtedness for Borrowed Money(iii) any
Debt secured by any such Lien is permitted under Section 8.7(f);

(h) reservations and exceptions relating to Property in Canada contained or
implied by statute in the original disposition from the Crown in right of Canada
and grants made by the Crown in right of Canada of interests so reserved or
accepted;

(i) Liens securing intercompany advances permitted by Section 8.7(d) to the
extent solely in favor of the Borrower or a Subsidiary;

(j) Liens not otherwise permitted hereby securing indebtedness permitted by this
Section 8.8, securing indebtedness or other obligations not prohibited by
Section 8.7; provided that the aggregate principal amount of Priority Debt
incurred pursuant to Section 8.7(i) plus (without duplication) the aggregate
principal amount of such indebtedness or other obligations secured by a Lien
pursuant to this subsection (j) will not exceed 1510% of Consolidated Total
Capitalization as of the most recently ended fiscal quarter of the Borrower at
any time;

(k) Liens on cash deposits securing Debt of the Borrower and its Subsidiaries
pending application of such cash deposits to repay such Debt in connection with
the Blue Transactions; and

(l) Liens on cash deposits to backstop letters of credit or to secure swap
obligations of the Blue Acquired Business or any of its Subsidiaries, in each
case that are outstanding on the Closing Date.

Section 8.9. [Reserved].

 

50



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 8.10. Mergers, Consolidations and Sales. (a) The Borrower shall not, nor
shall it permit any Subsidiary to, be a party to any merger, amalgamation,
consolidation, arrangement or reorganization or sell, transfer, lease or
otherwise dispose of all or any part of its Property, including any disposition
of Property as part of a sale and leaseback transaction other than in the
ordinary course of businessMerger; provided, however, that this Sectionthe
foregoing shall not apply to nor operate to prevent: a Merger if, immediately
after giving effect to such Merger, no Default or Event of Default exists and
(i) the Borrower is the continuing and surviving Person or (ii) if the Borrower
is not the continuing and surviving Person, (A) the Borrower (x) provides the
Administrative Agent and the Lenders at least ten (10) Business Days’ advance
written notice prior to such Merger and (y) uses its reasonable best efforts to
deliver to the Administrative Agent and the Lenders all documentation and other
information regarding such continuing and surviving Person requested by the
Administrative Agent and the Lenders in writing at least seven (7) Business Days
prior to the such Merger for purposes of ensuring compliance with applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA Patriot Act, not fewer than two (2) Business Days prior to such Merger
and (B) if the continuing and surviving Person is not a Domestic Subsidiary
(prior to giving effect to such transaction or related series of transactions)
(w) the continuing and surviving Person is organized and existing under the laws
of the United States of America or any state thereof or the District of
Columbia, (x) immediately prior to such Merger, the continuing and surviving
Person (I) is not an operating company, (II) does not hold any equity interests,
directly or indirectly, in any operating company and (III) is not owned or
controlled, directly or indirectly, by any operating company, in the case of
subclauses (I), (II) and (III), other than the Borrower and its Subsidiaries
(prior to giving effect to such transaction or related series of transactions),
(y) such Merger is not part of any acquisition transaction involving an
operating company other than the Borrower and its Subsidiaries (prior to giving
effect to such transaction or related series of transactions) and (z) the
continuing and surviving Person delivers a written instrument reasonably
satisfactory to the Administrative Agent confirming its assumption of all of the
Obligations of the Borrower;

(b) The Borrower shall not, nor shall it permit any Subsidiary to, sell,
transfer, lease or otherwise dispose of all or substantially all of the Property
of the Borrower and its Subsidiaries, taken as a whole; provided, however, that
the foregoing shall not apply to nor operate to prevent any such sale, transfer,
lease or other disposition so long as no Default or Event of Default
exists prior to and immediately after giving effect to such sale, transfer or
lease.

Upon the consummation of a Merger that is permitted by this Section 8.10 and to
which the Borrower is a party but is not the surviving or continuing Person, the
successor Person formed by such Merger or into which the Borrower is merged,
consolidated or amalgamated shall succeed to, and be substituted for, and may
exercise every right and power of, the Borrower hereunder and under the other
Loan Documents with the same effect as if such successor Person had been named
as the Borrower herein and the Borrower shall thereupon be released from all
obligations hereunder and under the other Loan Documents.

Section 8.11. [Reserved].

Section 8.12. [Reserved].

 

51



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(a) the sale, transfer, lease or other disposition of Property of the Borrower
or any Subsidiary to the Borrower or any other Subsidiary;

(b) any mergers, amalgamations, consolidations, arrangements or reorganizations
or other transactions undertaken in connection with the Blue Transactions;

(c) any Subsidiary may merge or amalgamate with (i) the Borrower, provided that
if the Subsidiary is merging with the Borrower, the Borrower shall be the
continuing or surviving Person, or (ii) any one or more other Subsidiaries,
provided that when any Wholly-owned Subsidiary is merging or amalgamating with
another Subsidiary, a Wholly-owned Subsidiary shall be the continuing or
surviving Person;

(d) the Borrower and any of its Subsidiaries may merge or amalgamate into or
consolidate with any other Person or permit any other Person to merge or
amalgamate into or consolidate with it; provided that the Person surviving such
merger, amalgamation or consolidation shall be the Borrower or a Subsidiary of
the Borrower;

(e) the sale, transfer or other disposition of any equipment or real property to
the extent that (i) such property is exchanged for credit against the purchase
price of similar replacement property or (ii) the proceeds of such sale,
transfer or other disposition are reasonably promptly applied to the purchase
price of such replacement property;

(f) non-exclusive licenses of intellectual property rights;

(g) any Subsidiary may dissolve, liquidate or otherwise terminate its existence,
or may reincorporate or reorganize in another jurisdiction, if the Borrower
determines that such action is consistent with the interests of the Borrower and
its Subsidiaries taken as a whole;

(h) the Borrower or any Subsidiary may sell, lease, transfer or otherwise
dispose of any assets to any Person so long as (i) such disposition is for fair
market value (as determined by the Borrower or Subsidiary); and (ii) the
aggregate amount of all such dispositions pursuant to this subsection (h) for
the Borrower and all Subsidiaries does not exceed, for the most recently
completed four fiscal quarters of the Borrower, an amount equal to fifteen
percent (15%) of Consolidated Total Assets for the most recently completed
fiscal year of the Borrower; provided that if the proceeds hereof are intended
to be used to repay Indebtedness for Borrowed Money or to acquire property
useful in the business of the Borrower and its Subsidiaries within three hundred
sixty-five (365) days, then such sale, lease, transfer or other disposition
shall be excluded for the purposes of determining compliance with this
subsection (h); and

(i) any sale, transfer or other disposition (i) constituting a casualty event or
(ii) to the extent required by or made pursuant to buy/sell arrangements between
the joint venture parties set forth in joint venture agreements and similar
binding arrangements.

 

52



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 8.11. Dividends and Certain Other Restricted Payments. The Borrower
shall not, nor shall it permit any Subsidiary to, (a) declare or pay any
dividends on or make any other distributions in respect of any class or series
of its capital stock or other equity interests (other than dividends or
distributions payable solely in its capital stock or other equity interests), or
(b) directly or indirectly purchase, redeem, or otherwise acquire or retire any
of its capital stock or other equity interests or any warrants, options, or
similar instruments to acquire the same, (collectively referred to herein as
“Restricted Payments”); provided, however, that (a) the foregoing shall not
operate (i) to prevent the making of dividends or distributions by any
Subsidiary to any other Subsidiary or to the Borrower or (ii) to prevent the
purchase, redemption or other acquisition or retirement of any capital stock or
other equity interests of any Subsidiary or any warrants, options or similar
instruments to acquire the same, in each case of this clause (ii), held by the
Borrower or any Subsidiary, and (b) the Borrower may declare or pay any
Restricted Payment so long as both immediately prior to and after such
declaration or payment no Event of Default shall exist.

Section 8.12. Benefit Plans. (a) ERISA. The Borrower shall, and shall cause each
ERISA Affiliate to, promptly pay and discharge all obligations and liabilities
arising under ERISA of a character which if unpaid or unperformed would
reasonably be expected to result in the imposition of a Lien against any of its
Property and have a Material Adverse Effect. The Borrower shall, and shall cause
each ERISA Affiliate to, promptly notify the Administrative Agent and each
Lender of: (a) the occurrence of any Reportable Event with respect to a Pension
Plan, (b) receipt of any notice from the PBGC of its intention to seek
termination of any Pension Plan or appointment of a trustee therefor, (c) its
intention to terminate or withdraw from any Pension Plan, and (d) the occurrence
of any event with respect to any Plan that would result in the incurrence by the
Borrower or any ERISA Affiliate of any liability, fine or penalty, or any
increase in the contingent liability of the Borrower or any ERISA Affiliate with
respect to any post-retirement Welfare Plan benefit, that, in any such case,
would reasonably be expected to have a Material Adverse Effect.

(b) Canadian Pension Plans and Benefit Plans.

(i) For each existing, or hereafter adopted, Canadian Pension Plan and Canadian
Benefit Plan, the Borrower and its Subsidiaries shall in a timely fashion comply
with and perform in all material respects all of their statutory obligations
under and in respect of such Canadian Pension Plan or Canadian Benefit Plan,
including under any funding agreements and all applicable laws (including any
fiduciary, funding, investment and administration obligations).

(ii) All material employer payments, contributions or premiums required to be
remitted, paid to or in respect of each Canadian Pension Plan or Canadian
Benefit Plan shall be paid or remitted by the Borrower or its Subsidiaries in a
timely fashion in accordance with the terms thereof, any funding agreements and
all applicable laws. The Borrower and its Subsidiaries shall also ensure that
within 30 days after (A) the timely filing of an actuarial valuation report
required to be filed under Canadian pension legislation, or (B) the rendering of
an actuarial valuation report commissioned at the request of the Borrower or its
subsidiaries (a “New Valuation Report”), which New

 

53



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Valuation Report identifies a going concern or solvency deficit (using actuarial
methods and assumptions which are consistent with the valuations last filed with
the applicable Governmental Authorities and with generally accepted actuarial
principles) that is greater than the corresponding going concern or solvency
deficit disclosed in Schedule 6.15(b) (the “Increased Deficit”), where such
Increased Deficit would reasonably be expected to have a Material Adverse
Effect, the difference between the Increased Deficit and the corresponding
deficit disclosed in Schedule 6.15 shall be liquidated so as to bring the level
of such deficit to a level equal to any corresponding deficit disclosed in
Schedule 6.15(b).

(iii) Except as disclosed in Schedule 6.15(b), where it would reasonably be
expected to have a Material Adverse Effect, (i) no Canadian Benefit Plan shall
be an unfunded or self-insured plan; and (ii) neither the Borrower nor any
Subsidiary shall increase its unfunded position in respect of such Canadian
Benefit Plan disclosed in 6.15(b)

(iv) Except as disclosed in Schedule 6.15(b), neither the Borrower nor any of
its Subsidiaries shall have any liability in respect of a multi-employer pension
plan as that term is defined in the relevant Canadian pension legislation.

(v) The Borrower or its Subsidiary shall deliver to the Administrative Agent
(A) if requested by the Administrative Agent, copies of each annual and other
return, report or valuation with respect to each Canadian Pension Plan as filed
with any applicable Governmental Authority or as commissioned by the Borrower or
its Subsidiaries; (B) promptly after receipt thereof, a copy of any material
claim direction, order, notice, ruling or opinion that the Borrower or any
Subsidiary may receive from any applicable Governmental Authority or other
claimant except for regular claims for benefits with respect to any Canadian
Pension Plan or Canadian Benefit Plan; and (C) notification within thirty
(30) days of any increases having a cost to the Borrower or any Subsidiary in
excess of Twenty Five Million Dollars ($25,000,000) per annum in the aggregate,
in respect of any existing Canadian Pension Plan or Canadian Benefit Plan, or
the establishment of any new Canadian Pension Plan or Canadian Benefit Plan, or
the commencement of contributions to any such plan to which the Borrower or any
Subsidiary was not previously contributing.

Section 8.13. Compliance with Laws. The Borrower shall, and shall cause each
Subsidiary to, comply in all material respects with the requirements of all
federal, state, provincial, and local laws, rules, regulations, ordinances and
orders applicable to or pertaining to its Property or business operations,
except in such instances in which (a) such requirement of law or order, writ,
injunction or decree is being contested in good faith and by appropriate
proceedings diligently conducted; or (b) the failure to comply therewith would
not reasonably be expected to have a Material Adverse Effect.

Section 8.14. Compliance with OFAC Sanctions Programs and the FCPA. (a) The
Borrower shall at all times comply with the requirements of all United States
and Canadian export control, trade and commerce laws (including without
limitation the OFAC Sanctions

 

54



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Programs) applicable to the Borrower and shall cause each of its Subsidiaries to
comply with the requirements of all United States and Canadian economic
sanctions laws applicable to such Subsidiary.

(b) The Borrower shall provide the Administrative Agent and the Lenders any
information requested in writing by the Administrative Agent and the Lenders
regarding the Borrower, its Affiliates, and its Subsidiaries that it is
necessary for the Administrative Agent and the Lenders to collect to comply with
applicable United States and Canadian economic sanctions laws (including without
limitation the OFAC Sanctions Programs); subject however, in the case of
Affiliates, to the Borrower’s ability to provide information applicable to them.

(c) If the Borrower obtains actual knowledge or receives any written notice that
the Borrower, any controlled Affiliate or any Subsidiary is named on the then
current OFAC SDN List (such occurrence, an “OFAC Event”), the Borrower shall
promptly (i) give written notice to the Administrative Agent and the Lenders of
such OFAC Event, and (ii) comply with all applicable laws with respect to such
OFAC Event (regardless of whether the party included on the OFAC SDN List is
located within the jurisdiction of the United States of America), including the
United States and Canadian economic sanctions laws (including without limitation
the OFAC Sanctions Programs).

(d) The Borrower and its Subsidiaries shall not, nor shall it permit any
Subsidiary to, use any of the proceeds of the Loans, directly or, to the
knowledge of the Borrower, indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA.

(e) The Borrower and its Subsidiaries shall not, nor shall it permit any
Subsidiary to, use any of the proceeds of the Loans, directly or, (to the
knowledge of the Borrower,) indirectly, to fund any activities or business
(x) of or with any individual or entity named on the most current OFAC SDN List
or any other economic sanctions list maintained by OFAC or the U.S. Department
of State, or any individual or entity owned 50% or more directly or indirectly
by one or more parties named on any such list, or (y) in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, except, in the case of (x) or (y), to the extent licensed
by OFAC or otherwise permissible under U.S. law.

Section 8.15. [Reserved].

Section 8.16. [Reserved].

Section 8.17. [Reserved].

Section 8.15. Burdensome Contracts With Affiliates. Except as otherwise
permitted hereunder, the Borrower shall not, nor shall it permit any Subsidiary
to, enter into any contract, agreement or business arrangement with any of its
Affiliates on terms and conditions which are, taken as a whole, materially less
favorable to the Borrower or such Subsidiary than would be usual and customary
in similar contracts, agreements or business arrangements between Persons not

 

55



--------------------------------------------------------------------------------

TABLE OF CONTENTS

affiliated with each other; provided however that the foregoing shall not
prohibit (a) the payment of customary and reasonable directors’ fees to
directors who are not employees of the Borrower or any of its Subsidiaries or an
Affiliate, (b) any transaction between the Borrower or a Subsidiary and an
Affiliate that is the Borrower or a Subsidiary, (c) any employment agreement,
employee benefit plan, stock option plan, officer and director indemnification
agreement or any similar arrangement entered into by the Borrower or any
Subsidiary in the ordinary course of business, (d) loans to employees or
officers in the ordinary course of business, (e) Restricted Payments not
prohibited by Section 8.11, (f) transactions pursuant to the Blue Acquisition
Shareholders’ Agreement and (g) transactions undertaken in connection with the
Blue Transactions.

Section 8.16. Changes in Fiscal Year. The Borrower may, on no more than one
occasion, change its fiscal year-end to a date other than April 30, subject to
such adjustments to this Agreement and the other Loan Documents, and the
delivery of such additional certificates and financial information, as the
Administrative Agent shall reasonably determine are necessary or appropriate in
connection with such change (and notwithstanding anything to the contrary
herein, the Lenders hereby authorize the Administrative Agent and the Borrower
to make (and hereby consent to) such adjustments to this Agreement and the other
Loan Documents without the consent of any other Person).

Section 8.17. Change in the Nature of Business. The Borrower shall not, nor
shall it permit any Subsidiary to, engage in any material line of business if as
a result thereof the general nature of the business conducted by the Borrower
and its Subsidiaries would be substantially changed from the general nature of
the business conducted by the Borrower and its Subsidiaries on the date hereof
or any business reasonably related, complementary, synergistic or ancillary
thereto or reasonable extensions thereof (it being agreed for the avoidance of
doubt that any additional lines of business conducted by the Borrower and its
Subsidiaries as a result of the consummation of the Blue Transactions are
permitted by this Section 8.17).

Section 8.18. Use of Proceeds. The Borrower shall use the credit extended to it
under this Agreement solely for the purposes set forth in, or otherwise
permitted by, Section 6.4 hereof.

Section 8.19. No Restrictions. Except as provided herein, the Borrower shall
not, nor shall it permit any Subsidiary to, directly or indirectly create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary to:
(a) pay dividends or make any other distribution on any Subsidiary’s capital
stock or other equity interests owned by the Borrower or any other Subsidiary,
(b) pay any indebtedness owed to the Borrower or any other Subsidiary, (c) make
loans or advances to the Borrower or any other Subsidiary, (d) transfer any of
its Property to the Borrower or any other Subsidiary, or (e) guarantee the
Obligations as required by the Loan Documents, except for such encumbrances or
restrictions existing under or by reason of (i) applicable law, (ii) customary
non-assignment provisions in leases or other agreements entered into in the
ordinary course of business, (iii) customary restrictions in security agreements
or mortgages securing Indebtedness for Borrowed Money of the Borrower or any of
its Subsidiaries, or any Capital Lease, of the Borrower or any Subsidiary to the
extent such restrictions shall only restrict the transfer of the Property
subject to such agreement, mortgage or Capital Lease, (iv) restrictions in
agreements

 

56



--------------------------------------------------------------------------------

TABLE OF CONTENTS

governing Indebtedness for Borrowed Money of the Borrower or any of its
Subsidiaries to the extent that the incurrence of such Indebtedness for Borrowed
Money is not prohibited by Section 8.7 hereof, (v) any restrictions existing
with respect to any Person or assets acquired by the Borrower or any Subsidiary
and existing at the time of (and not entered into in contemplation of) such
acquisition, which restrictions are not applicable to any Person or the assets
of any Person other than such Person or such assets acquired, (vi) customary
provisions in joint venture agreements or similar agreements applicable to joint
ventures entered into in the ordinary course of business, (vii) customary
restrictions and conditions contained in any agreement relating to the sale of
any asset permitted under Section 8.10 applicable to the asset to be sold
pending the consummation of such sale, (viii) restrictions on cash or other
deposits or net worth imposed by customers under contracts entered into in the
ordinary course of business, (ix)(1) customary provisions restricting the
subletting or assignment of any lease governing a leasehold interest or
(2) customary restrictions imposed on the transfer of trademarked, copyrighted
or patented materials or provisions in agreements that restrict the assignment
of such agreements or any rights thereunder, and (x) any extensions, renewals,
refinancings or replacements of any of the foregoing that are no less favorable
in any material respect to the Lenders than those restrictions that are then in
effect and are being extended, refinanced, renewed or replaced.

Section 8.19. [Reserved].

Section 8.20. Financial Covenants . (a) Total Leverage Ratio. As of the last day
of each fiscal quarter of the Borrower, commencing with the first fiscal quarter
ending after the Closing Date, the Borrower shall not permit the Total Leverage
Ratio to be greater than, (1i) for all periods ending on orafter the Amendment
No. 1 and prior to April 29January 31, 20162019,  4.754.00 to 1.00 or
(commencing with the first fiscal quarter ending after the Closing Date),
(2ii) for all periods ending between (and including) April 30, 2016 and
April 29, 2017, 4.25 to 1.00, (3) for all periods ending between (and including)
April 30, 2017 and April 29, 2018, 3.75 to 1.00 and (4) for all periods ending
on or after April 30, 2018, 3.50 to 1.00.January 31, 2019 and thereafter,
3.75 to 1.00; provided that at the election of the Borrower, exercised by
written notice delivered by the Borrower to the Administrative Agent at any time
prior to the date that is 30 days following consummation of any Material
Acquisition by the Borrower or any Subsidiary, such maximum Total Leverage Ratio
shall be increased to 4.00 to 1.00; provided, further, that such increase
(x) shall not go into effect until the consummation of such Material Acquisition
and (y) shall only apply for a period of twelve months from and after the
consummation of such Material Acquisition.

(b) Interest Coverage Ratio. As of the last day of each fiscal quarter of the
Borrower, commencing with the first fiscal quarter ending after the Closing
Date, the Borrower shall not permit the Interest Coverage Ratio to be less than
3.50 to 11.00.

(c) At any time after the definitive agreement for any Material Acquisition
shall have been executed (or, in the case of a Material Acquisition in the form
of a tender offer or similar transaction, after the offer shall have been
launched) and prior to the consummation of such Material Acquisition (or
termination of the definitive documentation in respect thereof), any Acquisition
Indebtedness (and the proceeds of such indebtedness) shall be excluded from the
determination of maximum Total Leverage Ratio and minimum Interest Coverage
Ratio.

 

57



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 9. EVENTS OF DEFAULT AND REMEDIES.

Section 9.1. Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:

(a) default in the payment when due of all or any part of the principal of any
Loan (whether at the stated maturity thereof or at any other time provided for
in this Agreement), or default for a period of five (5) Business Daysdays in the
payment when due of any interest, fee or other Obligation payable hereunder or
under any other Loan Document;

(b) default in the observance or performance of any covenant set forth in
Sections 8.5(d)(ii), 8.7, 8.8, 8.10, 8.11, 8.15, 8.17, 8.18, 8.19 or 8.20
hereof;

(c) default in the observance or performance of any other provision hereof or of
any other Loan Document which is not remedied within 30 days after written
notice thereof is given to the Borrower by the Administrative Agent;

(d) any representation or warranty made herein or in any other Loan Document or
in any certificate furnished to the Administrative Agent or the Lenders pursuant
hereto or thereto or in connection with any transaction contemplated hereby or
thereby proves untrue in any material respect as of the date of the issuance or
making or deemed making thereof;

(e) any of the Loan Documents shall for any reason not be or shall cease to be
in full force and effect or is declared to be null and void, or any Loan
Partythe Borrower takes any action for the purpose of terminating, repudiating
or rescinding any Loan Document executed by it or any of its obligations
thereunder;

(f) default shall occur under any Indebtedness for Borrowed Money issued,
assumed or guaranteed by the Borrower or any Subsidiary aggregating in excess of
$150,000,000, or under any indenture, agreement or other instrument under which
the same may be issued, and (i) either (x) the maturity of any such Indebtedness
for Borrowed Money shall have been accelerated or (y) such default shall
continue for a period of time sufficient to permit the acceleration of the
maturity of any such Indebtedness for Borrowed Money (whether or not such
maturity is in fact accelerated), or (ii) any such Indebtedness for Borrowed
Money shall not be paid when due;

(g) any judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against the Borrower or any Subsidiary, or against any of its Property, in an
aggregate amount in excess of $150,000,000 (except to the extent fully covered
by independent third-party insurance and as to which the insurer has not
disclaimed coverage), and which remains undischarged, unvacated, unbonded or
unstayed for a period of 3045 days;

 

58



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(h) an ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
which has resulted or would reasonably be expected to result in liability of the
Borrower under ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an
aggregate amount which would be expected to result in a Material Adverse Effect;

(i) any Change of Control shall occur;

(j) the Borrower or any Major Subsidiary shall (i) have entered involuntarily
against it an order for relief under the United States Bankruptcy Code, as
amended, the Bankruptcy and Insolvency Act (Canada), as amended, or the
Companies Creditors Arrangement Act (Canada), as amended, or the Winding-Up and
Restructuring Act (Canada), as amended, (ii) not pay, or admit in writing its
inability to pay, its debts generally as they become due, (iii) make an
assignment for the benefit of creditors, (iv) apply for, seek, consent to or
acquiesce in, the appointment of a receiver, receiver and manager, custodian,
trustee, examiner, liquidator or similar official for it or any substantial part
of its Property, (v) institute any proceeding seeking to have entered against it
an order for relief under the United States Bankruptcy Code, as amended, to
adjudicate it insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (vi) take any corporate
action in furtherance of any matter described in parts (i) through (v) above, or
(vii) fail to contest in good faith and with continued due diligence any
appointment or proceeding described in Section 9.1(k) hereof; or

(k) a custodian, receiver, receiver and manager, trustee, examiner, liquidator
or similar official shall be appointed for the Borrower or any Major Subsidiary,
or any substantial part of any of its Property, or a proceeding described in
Section 9.1(j)(v) shall be instituted against the Borrower or any Major
Subsidiary, and such appointment is not immediately contested in good faith and
with continued due diligence continues undischarged or such proceeding is not
immediately contested in good faith and with continued due diligence and
continues undismissed or unstayed for a period of 60 days.

Section 9.2. Non-Bankruptcy Defaults . Subject to Section 7.3, when any Event of
Default (other than those described in subsection (j) or (k) of Section 9.1
hereof with respect to the Borrower) has occurred and is continuing, the
Administrative Agent shall, by written notice to the Borrower: if so directed by
the Required Lenders, (i) declare the principal of and the accrued interest on
all outstanding Loans to be forthwith due and payable and thereupon all
outstanding Loans, including both principal and interest thereon, shall be and
become immediately due and payable together with all other amounts payable under
the Loan Documents without further demand, presentment, protest or notice of any
kind and (ii) subject to Section 13.2(b), exercise on behalf of itself and the
Lenders all rights and remedies available to it and the Lenders under the Loan
Documents. The Administrative Agent, after giving notice to the Borrower
pursuant to Section 9.1(c) or this Section 9.2, shall also promptly send a copy
of such notice to the other Lenders, but the failure to do so shall not impair
or annul the effect of such notice.

 

59



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 9.3. Bankruptcy Defaults. Subject to Section 7.3, when any Event of
Default described in subsections (j) or (k) of Section 9.1 hereof with respect
to the Borrower has occurred and is continuing, then all outstanding Loans shall
immediately become due and payable together with all other amounts payable under
the Loan Documents without presentment, demand, protest or notice of any kind,
and, subject to Section 13.2(b), the Administrative Agent may exercise on behalf
of itself and the Lenders all rights and remedies available to it and the
Lenders under the Loan Documents.

SECTION 10. CHANGE IN CIRCUMSTANCES.

Section 10.1. Change of Law. Notwithstanding any other provisions of this
Agreement or any other Loan Document, if at any time any change in applicable
law or regulation (and for purposes of this Agreement, the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all regulations, guidelines or
directives in connection therewith (the “Dodd-Frank Act”) and all requests,
rules, guidelines and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities (the
“Basel III Rules”) are deemed to have been adopted and gone into effect after
the date hereof), or in the interpretation thereof in each case occurring after
the date hereof makes it unlawful for any Lender to make or continue to maintain
any Eurodollar Loans or to perform its obligations as contemplated hereby, such
Lender shall promptly give notice thereof to the Borrower and such Lender’s
obligations to make or maintain Eurodollar Loans under this Agreement shall be
suspended until it is no longer unlawful for such Lender to make or maintain
Eurodollar Loans. The Borrower shall at its election either (i) prepay on demand
the outstanding principal amount of any such affected Eurodollar Loans made to
it, together with all interest accrued thereon and all other amounts then due
and payable to such Lender under this Agreement or (ii) convert the principal
amount of the affected Eurodollar Loans from such Lender into Base Rate Loans
from such Lender, which Base Rate Loans shall not be made ratably by the Lenders
but only from such affected Lender.

Section 10.2. Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR. If on or prior to the first day of any Interest Period for
any Borrowing of Eurodollar Loans:

(a) the Administrative Agent determines that deposits in U.S. Dollars are not
being offered to it in the interbank market for such Interest Period, or that by
reason of circumstances affecting the relevant interbank market adequate and
reasonable means do not exist for ascertaining the applicable LIBOR (such
Eurodollar Loans, the “Impacted Loans”), or

(b) the Required Lenders advise the Administrative Agent that (i) LIBOR as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of funding their Eurodollar Loans, respectively, for
such Interest Period or (ii) that the making or funding of Eurodollar Loans
become impracticable,

then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances

 

60



--------------------------------------------------------------------------------

TABLE OF CONTENTS

giving rise to such suspension no longer exist, the obligations of the Lenders
to make or maintain Eurodollar Loans shall be suspended; provided that if one or
more Lenders suspend maintaining Eurodollar Loans, the Borrower may elect to
either prepay or convert such Eurodollar Loans to Base Rate Loans in accordance
with the provisions of the final sentence of Section 10.1. The Administrative
Agent shall not make a determination described in Section 10.2(a), and no Lender
shall advise the Administrative Agent as described in Section 10.2(b), unless
the Administrative Agent or such Lender, as applicable, is then generally making
or will thereafter generally make similar determinations or deliver similar
advice, in each case, under comparable credit facilities with similar provisions
to this Section 10.2 to which it is a party with borrowers that are similarly
situated to and of similar creditworthiness to the Borrower.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of this Section 10.2, the Administrative
Agent, in consultation with the Borrower and the Required Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
unless and until (1) the Administrative Agent revokes the notice delivered with
respect to the Impacted Loans under clause (a) of the first sentence of this
Section 10.2, (2) the Administrative Agent or the Required Lenders notify the
Administrative Agent and the Borrower that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Lawlaw has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authoritygovernmental authority has imposed material restrictions
on the authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof.

Section 10.3. Increased Cost and Reduced Return. (a) If, on or after the date
hereof, the adoption of any applicable law, rule or regulation (and for purposes
of this Agreement, the Dodd-Frank Act and the Basel III Rules are deemed to have
been adopted and gone into effect after the date hereof), or any change therein,
or any change in the interpretation or administration thereof by any
governmental authorityGovernmental Authority, central bank or comparable agency
charged with the interpretation or administration thereof, or compliance by any
Lender (or its Lending Office) with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:

(i) shall subject any Lender (or its Lending Office) to any duty or other charge
with respect to its Eurodollar Loans, its Notes, or its obligation to make
Eurodollar Loans;

(ii) shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board of Governors of the Federal Reserve System, but excluding with
respect to any Eurodollar Loans any such requirement included in an applicable
Eurodollar Reserve Percentage) against assets of, deposits with or for the
account of, or credit extended by, any Lender (or its Lending Office) or shall
impose on any Lender (or its Lending Office)

 

61



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or on the interbank market any other condition affecting its Eurodollar Loans,
its Notes, or its obligation to make Eurodollar Loans; or

(iii) shall subject any Lender (or its Lending Office) to any Taxes (other than
(A) Indemnified Taxes and (B) Excluded Taxes) on its Loans, its Notes, or its
obligation to make any Loans, or its deposits, reserves, other liabilities or
capital attributable thereto;

and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) of making or maintaining any Eurodollar Loan, or, in the
case of Taxes, any Loan, or participating therein, or to reduce the amount of
any sum received or receivable by such Lender (or its Lending Office) under this
Agreement or under any other Loan Document with respect thereto, by an amount
deemed by such Lender to be material, then, within 15 days after demand by such
Lender (with a copy to the Administrative Agent), the Borrower shall pay or
cause the relevant Loan Party to pay to such Lender such additional amount or
amounts as will compensate such Lender for such increased cost or reduction.

(b) If, after the date hereof, any Lender or the Administrative Agent shall have
determined that the adoption of any applicable law, rule or regulation regarding
capital adequacy or liquidity (and for purposes of this Agreement, the
Dodd-Frank Act and the Basel III Rules are deemed to have been adopted and gone
into effect after the date hereof), or any change therein, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or its Lending Office) or any corporation
controlling such Lender with any request or directive regarding capital adequacy
or liquidity (whether or not having the force of law) of any such authority,
central bank or comparable agency, has had the effect of reducing the rate of
return on such Lender’s or such corporation’s capital as a consequence of its
obligations hereunder to a level below that which such Lender or such
corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy or liquidity) by an amount deemed by such Lender to
be material, then from time to time, within 15 days after demand by such Lender
(with a copy to the Administrative Agent), the Borrower shall pay to such Lender
such additional amount or amounts as will compensate such Lender for such
reduction.

(c) A certificate of a Lender claiming compensation under this Section 10.3 and
setting forth the additional amount or amounts to be paid to it hereunder shall
be conclusive if reasonably determined. In determining such amount, such Lender
may use any reasonable averaging and attribution methods. Notwithstanding the
foregoing, (a) the Borrower shall not be obligated to compensate any Lender for
any increased costs or reductions incurred more than 90 days prior to the date
the Lender, as the case may be, notifies the Borrower of its intention to claim
compensation therefor and (b) no Lender shall be entitled to claim any amounts
pursuant to this Section 10.3, unless such Lender is then generally claiming or
generally will claim such amounts in similar circumstances under comparable
credit facilities with similar provisions to this Section 10.3 to which it is a
party with borrowers that are similarly situated to and of similar
creditworthiness to the Borrower.

 

62



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 10.4. Lending Offices. Each Lender may, at its option, elect to make its
Loans hereunder at the branch, office or affiliate specified on the
Administration Questionnaire provided by it to the Administrative Agent (each a
“Lending Office”) for each type of Loan available hereunder and for the Borrower
hereunder or at such other of its branches, offices or affiliates as it may from
time to time elect and designate in a written notice to the Borrower and the
Administrative Agent. All terms of this Agreement shall apply to any such
Lending Office and the Loans, any Notes issued hereunder shall be deemed held by
each Lender for the benefit of any such Lending Office. To the extent reasonably
possible, a Lender shall designate an alternative branch or funding office with
respect to its Loans to reduce any liability of the Borrower to such Lender
under Section 10.3 hereof or to avoid the unavailability of Eurodollar Loans
under Section 10.2 hereof, so long as such designation is not otherwise
disadvantageous to the Lender.

Section 10.5. Discretion of Lender as to Manner of Funding. Notwithstanding any
other provision of this Agreement, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder with respect to Eurodollar Loans shall be made as if
each Lender had actually funded and maintained each Eurodollar Loan through the
purchase of deposits in the interbank eurodollar market having a maturity
corresponding to such Loan’s Interest Period, and bearing an interest rate equal
to LIBOR for such Interest Period.

SECTION 11. THE ADMINISTRATIVE AGENT.

Section 11.1. Appointment and Authorization of Administrative Agent. Each Lender
hereby appoints Bank of America as the Administrative Agent under the Loan
Documents and hereby authorizes the Administrative Agent to take such action as
Administrative Agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto. The Lenders
expressly agree that the Administrative Agent is not acting as a fiduciary of
the Lenders in respect of the Loan Documents, the Borrower or otherwise, and
nothing herein or in any of the other Loan Documents shall result in any duties
or obligations on the Administrative Agent or any of the Lenders except as
expressly set forth herein or therein.

Section 11.2. Administrative Agent and its Affiliates. The Administrative Agent
shall have the same rights and powers under this Agreement and the other Loan
Documents as any other Lender and may exercise or refrain from exercising such
rights and power as though it were not the Administrative Agent, and the
Administrative Agent and its affiliates may accept deposits from, lend money to,
and generally engage in any kind of business with the Borrower or any Affiliate
of the Borrower as if it were not the Administrative Agent under the Loan
Documents. The term “Lender” as used herein and in all other Loan Documents,
unless the context otherwise clearly requires, includes the Administrative Agent
in its individual capacity as a Lender (if applicable).

Section 11.3. Action by Administrative Agent. If the Administrative Agent
receives from the Borrower a written notice of an Event of Default pursuant to
Section 8.5 hereof, the Administrative Agent shall promptly give each of the
Lenders written notice thereof. The

 

63



--------------------------------------------------------------------------------

TABLE OF CONTENTS

obligations of the Administrative Agent under the Loan Documents are only those
expressly set forth therein. Without limiting the generality of the foregoing,
the Administrative Agent shall not be required to take any action hereunder with
respect to any Default or Event of Default, except as expressly provided in
Section 9.2. Unless and until the Required Lenders give such direction, the
Administrative Agent may (but shall not be obligated to) take or refrain from
taking such actions as it deems appropriate and in the best interest of all the
Lenders. In; provided that (a) in no event, however, shall the Administrative
Agent be required to take any action or refrain from taking any action in
violation of applicable law or of any provision of any Loan Document, and
(b) the Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder or under any other Loan Document unless it first
receives any further assurances of its indemnification from the Lenders that it
may require, including prepayment of any related expenses and any other
protection it requires against any and all costs, expense, and liability which
may be incurred by it by reason of taking or, continuing to take or refraining
from taking any such action. The Administrative Agent shall be entitled to
assume that no Default or Event of Default exists unless notified in writing to
the contrary by a Lender or the Borrower. In all cases in which the Loan
Documents do not require the Administrative Agent to take specific action, the
Administrative Agent shall be fully justified in using its discretion in failing
to take or in taking any action thereunder. Any instructions of the Required
Lenders, or of any other group of Lenders called for under the specific
provisions of the Loan Documents, shall be binding upon all the Lenders and the
holders of the Obligations.

Section 11.4. Consultation with Experts. The Administrative Agent may consult
with legal counsel, independent public accountants, and other experts selected
by it and shall not be liable for any action taken or omitted to be taken by it
in good faith in accordance with the advice of such counsel, accountants or
experts.

Section 11.5. Liability of Administrative Agent; Credit Decision. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or not taken by it in connection with the
Loan Documents: (ia) with the consent or at the request of the Required Lenders
or (iib) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final non-appealable
judgment. Neither the Administrative Agent nor any of its directors, officers,
agents or employees shall be responsible for or have any duty to ascertain,
inquire into or verify: (i) any statement, warranty or representation made in
connection with this Agreement, any other Loan Document or any Credit
Eventadvancing of any Loan; (ii) the performance or observance of any of the
covenants or agreements of the Borrower or any Subsidiary contained herein or in
any other Loan Document; (iii) the satisfaction of any condition specified in
Section 7 hereof, except receipt of items required to be delivered to the
Administrative Agent; or (iv) the validity, effectiveness, genuineness,
enforceability, perfection, value, worth or collectibilitycollectability hereof
or of any other Loan Document or of any other documents or writing furnished in
connection with any Loan Document; and the Administrative Agent makes no
representation of any kind or character with respect to any such matter
mentioned in this sentence. The Administrative Agent may execute any of its
duties under any of the Loan Documents by or through employees, agents, and
attorneys-in-fact and shall not be answerable to the Lenders, the Borrower, or
any other Person for the default or misconduct of any such agents or
attorneys-in-fact selected with reasonable care. The Administrative Agent shall
not incur any

 

64



--------------------------------------------------------------------------------

TABLE OF CONTENTS

liability by acting in reliance upon any notice, consent, certificate, other
document or statement (whether written or oral) believed by it to be genuine or
to be sent by the proper party or parties. In particular and without limiting
any of the foregoing, the Administrative Agent shall have no responsibility for
confirming the accuracy of any compliance certificate or other document or
instrument received by it under the Loan Documents. The Administrative Agent may
treat the payee of any Obligation as the holder thereof until written notice of
transfer shall have been filed with the Administrative Agent signed by such
payee in form satisfactory to the Administrative Agent. Each Lender acknowledges
that it has independently and without reliance on the Administrative Agent or
any other Lender, and based upon such information, investigations and inquiries
as it deems appropriate, made its own credit analysis and decision to extend
credit to the Borrower in the manner set forth in the Loan Documents. It shall
be the responsibility of each Lender to keep itself informed as to the
creditworthiness of the Borrower and its Subsidiaries, and the Administrative
Agent shall have no liability to any Lender with respect thereto.

Without limiting the generality of the foregoing, the Administrative Agent shall
not, except as expressly set forth herein and in the other Loan Documents, have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to any of the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.

Section 11.6. Indemnity. The Lenders shall ratably, in accordance with their
respective Applicable Percentages, indemnify and hold the Administrative Agent,
and its directors, officers, employees, agents, and representatives harmless
from and against any liabilities, losses, costs or expenses suffered or incurred
by it under any Loan Document or in connection with the transactions
contemplated thereby, regardless of when asserted or arising, except to the
extent they are promptly reimbursed for the same by the Borrower and except to
the extent that any event giving rise to a claim was caused by the gross
negligence or willful misconduct of the party seeking to be indemnified as
determined by a court of competent jurisdiction in a final non-appealable
judgment. The obligations of the Lenders under this Section shall survive
termination of this Agreement. The Administrative Agent shall be entitled to
offset amounts received for the account of a Lender under this Agreement against
unpaid amounts due from such Lender to the Administrative Agent (whether as
indemnities or otherwise, and with any amounts offset for the benefit of the
Administrative Agent to be held by it for its own account), but shall not be
entitled to offset against amounts owed to the Administrative Agent by any
Lender arising outside of this Agreement and the other Loan Documents.

Section 11.7. Resignation of Administrative Agent and Successor Administrative
Agent. The Administrative Agent may resign at any time by giving written notice
thereof to the Lenders and the Borrower. Upon any such resignation of the
Administrative Agent, the Required Lenders shall have the right to appoint a
successor Administrative Agent, subject to the consent (which shall not be
unreasonably withheld or delayed) of the Borrower if no Event of Default shall
have occurred and be continuing. If no successor Administrative Agent shall have
been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent’s giving of
notice of resignation then the retiring Administrative Agent mayshall use
commercially reasonable efforts to, on behalf of the Lenders,

 

65



--------------------------------------------------------------------------------

TABLE OF CONTENTS

immediately appoint a successor Administrative Agent, which may be any Lender
hereunder or, with the consent (which shall not be unreasonably withheld or
delayed) of the Borrower if no Event of Default shall have occurred and be
continuing, any commercial bank, or an Affiliate of a commercial bank, having an
office in the United States of America and having a combined capital and surplus
of at least $200,000,000. Upon the acceptance of its appointment as the
Administrative Agent hereunder, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights and duties of the
retiring Administrative Agent under the Loan Documents. Whether or not a
successor has been appointed, the retiring Administrative Agent shall be
discharged from its duties and obligations thereunder withinon the earlier of
the date upon which the successor Administrative Agent assumes its duties and
the day that is sixty (60) days after the retiring Administrative Agent’s giving
notice of resignation. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Section 11 and all
protective provisions of the other Loan Documents shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Administrative
Agent, but no successor Administrative Agent shall in any event be liable or
responsible for any actions of its predecessor. If the Administrative Agent
resigns and no successor is appointed, the rights and obligations of such
Administrative Agent shall be automatically assumed by the Required Lenders and
the Borrower shall be directed to make all payments due each Lender hereunder
directly to such Lender.

Section 11.8. Guaranty Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any
Guarantor from its obligations under the Guarantee (a) if such Person ceases to
be a Subsidiary as a result of a transaction not prohibited by the Loan
Documents, (b) in the circumstances contemplated by Section 4.3 and (c) in the
circumstances described in Section 11.10. [Reserved].

Section 11.9. Designation of Additional Agents. At any time and from time to
time one or more of the Lenders (and/or its or their Affiliates) may be
designated as “syndication agents,” “documentation agents,” “book runners,”
“lead arrangers,” “arrangers,” “co-agents,” or other designations for purposes
hereto, but such designation shall have no substantive effect, and neither the
Lead Arrangers, syndication agents or co-agents named herein nor any such
Lenders and their Affiliates shall have any additional powers, duties or
responsibilities as a result of being named herein or of being so designated.

Section 11.10. The Intercreditor Agreement. The Administrative Agent is
herebywas irrevocably authorized by the Lenders to execute and deliver the
Intercreditor Agreement on behalf of each of the Lenders and tois hereby
authorized take such action and exercise such powers under the Intercreditor
Agreement as the Administrative Agent considers appropriate, provided that
except as described in the following proviso, the Administrative Agent shall not
amend the Intercreditor Agreement unless (a) such amendment is agreed to in
writing by the Required Lenders, or (b) such amendment is necessary as a result
of an amendment, waiver or other modification of this Agreement that has been
approved by the Required Lenders; provided further that following the payment in
full of the Private Placement Notes, the Lenders hereby authorize the
Administrative Agent to enter into such amendments or modifications to the
Intercreditor Agreement and to take any other actions as shall be necessary to
terminate the Intercreditor Agreement concurrently with either (x) the
termination of the Intercreditor

 

66



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agreement by each other party thereto or (y) the release of all Subsidiary
Guarantors (as defined in the Intercreditor Agreement) from their guarantees of
the Guarantied Obligations (as defined in the Intercreditor Agreement)at any
time. Each Lender acknowledges and agrees that it (and any assignee of such
Lender) will be bound by the terms and conditions of the Intercreditor Agreement
upon the execution and delivery thereof by the Administrative Agent. Except as
otherwise specifically provided for herein, no Lender other than the
Administrative Agent shall have the right to institute any suit, action or
proceeding in equity or at law for the enforcement of any remedy under the
Intercreditor Agreement; it being understood and intended that all proceedings
at law or in equity shall be instituted, had, and maintained by the
Administrative Agent in the manner provided for in the Intercreditor Agreement
for the benefit of the Lenders.

Section  11.11. 11.11. Administrative Agent May File Proofs of Claim. In case of
the pendency of any proceeding under any bankruptcy, insolvency, fraudulent
conveyance or similar laws affecting creditors’ rights generally or any other
judicial proceeding relative to any Loan Partythe Borrower, the Administrative
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.1 and 13.15) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.1 and 13.15.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

 

67



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 12. THE GUARANTEES[RESERVED ].

Section 12.1. The Guarantees. To induce the Lenders to provide the credits
described herein and in consideration of benefits expected to accrue to the
Borrower by reason of the Commitments and the Loans and for other good and
valuable consideration, receipt of which is hereby acknowledged, each Guarantor
party hereto (including any such Subsidiary executing an Additional Guarantor
Supplement in the form attached hereto as Exhibit F or such other form
acceptable to the Administrative Agent) hereby unconditionally and irrevocably
guarantees jointly and severally to the Administrative Agent, for the ratable
benefit of the Administrative Agent and the Lenders, the due and punctual
payment of all present and future Obligations of the Borrower, in each case as
and when the same shall become due and payable, whether at stated maturity, by
acceleration, or otherwise, according to the terms hereof or any other
applicable Loan Document (including all interest, costs, fees, and charges after
the entry of an order for relief against the Borrower or such other obligor in a
case under the United States Bankruptcy Code or any similar proceeding, whether
or not such interest, costs, fees and charges would be an allowed claim against
the Borrower or any such obligor in any such proceeding). In case of failure by
the Borrower punctually to pay any Obligations guaranteed hereby, each Guarantor
of the Borrower’s Obligations under this Section 12.1 hereby unconditionally
agrees to make such payment or to cause such payment to be made punctually as
and when the same shall become due and payable, whether at stated maturity, by
acceleration, or otherwise, and as if such payment were made by the Borrower.

Section 12.2. Guarantee Unconditional. The obligations of each Guarantor under
this Section 12 shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged, or otherwise
affected by:

(a) any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of the Borrower or other obligor or of any other
guarantor under this Agreement or any other Loan Document or by operation of law
or otherwise;

(b) any modification or amendment of or supplement to this Agreement or any
other Loan Document;

(c) any change in the corporate existence, structure, or ownership of, or any
insolvency, bankruptcy, reorganization, or other similar proceeding affecting,
the Borrower or other obligor, any other guarantor, or any of their respective
assets, or any resulting release or discharge of any obligation of the Borrower
or other obligor or of any other guarantor contained in any Loan Document;

(d) the existence of any claim, set-off, or other rights which the Borrower or
other obligor or any other guarantor may have at any time against the
Administrative Agent, any Lender or any other Person, whether or not arising in
connection herewith;

(e) any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against the Borrower
or other obligor, any other guarantor, or any other Person or Property;

 

68



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f) any application of any sums by whomsoever paid or howsoever realized to any
obligation of the Borrower or other obligor, regardless of what obligations of
the Borrower or other obligor remain unpaid;

(g) any invalidity or unenforceability relating to or against the Borrower or
other obligor or any other guarantor for any reason of this Agreement or of any
other Loan Document or any provision of applicable law or regulation purporting
to prohibit the payment by the Borrower or other obligor or any other guarantor
of the principal of or interest on any Loan or any other amount payable under
the Loan Documents; or

(h) any other act or omission to act or delay of any kind by the Administrative
Agent, any Lender or any other Person or any other circumstance whatsoever that
might, but for the provisions of this paragraph, constitute a legal or equitable
discharge of the obligations of any Guarantor under this Section 12.

Each Guaranty hereunder shall be a guaranty of payment and not of collection.

Section 12.3. Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. Subject to Sections 4.3 and 11.8, each Guarantor’s obligations
under this Section 12 shall remain in full force and effect until (i) the
Commitments are terminated and the principal of and interest on the Loans and
all other amounts payable by the Borrower and Guarantors under this Agreement
and all other Loan Documents (other than contingent indemnification obligations
for which no claim has been made) have been paid or (ii) with respect to any
Guarantor, if such Person ceases to be a Subsidiary as a result of a transaction
not prohibited under the Loan Documents. If at any time any payment of the
principal of or interest on any Loan or any other amount payable by the Borrower
or other obligor or any Guarantor under the Loan Documents is rescinded or must
be otherwise restored or returned upon the insolvency, bankruptcy, or
reorganization of the Borrower or other obligor or of any guarantor, or
otherwise, each Guarantor’s obligations under this Section 12 with respect to
such payment shall be reinstated at such time as though such payment had become
due but had not been made at such time.

Section 12.4. Subrogation. Each Guarantor agrees it will not exercise any rights
which it may acquire by way of subrogation by any payment made hereunder, or
otherwise, until all the Obligations shall have been paid in full subsequent to
the termination of all the Commitments. If any amount shall be paid to a
Guarantor on account of such subrogation rights at any time prior to the payment
in full of the Obligations and all other amounts payable by the Borrower
hereunder and the other Loan Documents (other than contingent indemnification
obligations for which no claim has been made) and the termination of the
Commitments, such amount shall be held in trust for the benefit of the
Administrative Agent and the Lenders and shall forthwith be paid to the
Administrative Agent for the benefit of the Lenders or be credited and applied
upon the Obligations, whether matured or unmatured, in accordance with the terms
of this Agreement.

Section 12.5. Waivers. Each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest, and any notice not provided for herein, as well as
any requirement that at any time any action be taken by the Administrative
Agent, any Lender or any other Person against the Borrower or other obligor,
another guarantor, or any other Person.

 

69



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 12.6. Limit on Recovery. Notwithstanding any other provision hereof, the
right of recovery against each Guarantor under this Section 12 shall not exceed
$1.00 less than the lowest amount which would render such Guarantor’s
obligations under this Section 12 void or voidable under applicable law,
including, without limitation, fraudulent conveyance law.

Section 12.7. Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrower or other obligor under this Agreement or any
other Loan Document is stayed upon the insolvency, bankruptcy or reorganization
of the Borrower or such obligor, all such amounts otherwise subject to
acceleration under the terms of this Agreement or the other Loan Documents shall
nonetheless be payable by the Guarantors hereunder forthwith on demand by the
Administrative Agent made at the request of the Required Lenders.

Section 12.8. Benefit to Guarantors. The Borrower and the Guarantors are engaged
in related businesses and integrated to such an extent that the financial
strength and flexibility of the Borrower has a direct impact on the success of
each Guarantor. Each Guarantor will derive substantial direct and indirect
benefit from the extensions of credit hereunder.

Section 12.9. Guarantor Covenants. Each Guarantor shall take such action as the
Borrower is required by this Agreement to cause such Guarantor to take, and
shall refrain from taking such action as the Borrower is required by this
Agreement to prohibit such Guarantor from taking.

 

  SECTION 13. MISCELLANEOUS.

Section 13.1. Taxes. (a) Payments Free of Taxes; Obligation to Withhold;
Payments on Account of Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Partythe
Borrower under any Loan Document shall be made without deduction or withholding
for any Taxes, except as required by applicable Lawslaw. If any applicable
Lawslaw (as determined in the good faith discretion of the Administrative Agent
or Loan Partythe Borrower) require the deduction or withholding of any Tax from
any such payment by the Administrative Agent or a Loan Partythe Borrower, then
the Administrative Agent or such Loan Partythe Borrower shall be entitled to
make such deduction or withholding, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.

(ii) If any Loan Partythe Borrower or the Administrative Agent shall be required
by applicable law to withhold or deduct any Taxes from any payment, then
(A) such Loan Partythe Borrower or the Administrative Agent shall withhold or
make such deductions as are determined by such Loan Partythe Borrower or the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) such Loan Partythe
Borrower or the Administrative Agent shall timely pay the full amount withheld
or deducted to the relevant Governmental Authority in accordance with applicable
law and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the applicable Loan PartyBorrower shall
be increased as necessary so that after any required withholding or the making
of all required deductions for Indemnified Taxes (including deductions for
Indemnified Taxes applicable to additional sums payable under this

 

70



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 13.1) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction of Indemnified Taxes
been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower, shall timely pay or cause the relevant Loan
Party to pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.

(c) Tax Indemnifications.

(i) Without duplication of any additional amounts paid pursuant to
Section 13.1(a), the Borrower shall, or shall cause the relevant Loan Party to,
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 13.1) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. In the event such
certificate reflects Indemnified Taxes that were paid by the Administrative
Agent to a Governmental Authority, the Administrative Agent shall also deliver
to the Borrower the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Lawslaw to report such payment or other evidence of such payment reasonably
satisfactory the Borrower.

(ii) Each Lender shall severally indemnify, and shall make payment in respect
thereof within ten (10) days after demand therefor, (x) the Administrative Agent
against any Indemnified Taxes attributable to such Lender (but only to the
extent that any Loan Partythe Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan PartiesBorrower to do so), (y) the Administrative Agent
and the Loan PartiesBorrower, as applicable, against any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 13.11 relating to
the maintenance of a Participant Register and (z) the Administrative Agent and
the Loan PartiesBorrower, as applicable, against any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent or a Loan Partythe Borrower in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender, as the case may be, under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii).

 

71



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) Evidence of Payments. Upon request by the Administrative Agent, after any
payment of Taxes by any Loan Partythe Borrower to a Governmental Authority as
provided in this Section 13.1, such Loan Partythe Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of any return
required by Lawslaw to report such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 13.1(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a U.S. Person (or, if such Lender is disregarded as an
entity separate from its owner for U.S. federal tax purposes, the Person treated
as its owner for U.S. federal income tax purposes) shall deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), duly completed and
executed originals of IRS Form W-9 certifying that such Lender or such U.S.
Person, as applicable, is exempt from U.S. federal backup withholding Tax;

(B) any Foreign Lender (or, if such Foreign Lender is disregarded as an entity
separate from its owner for U.S. federal tax purposes, the Person treated as its
owner for U.S. federal income tax purposes) shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

72



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(1) duly completed and executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to an applicable income tax treaty;

(2) duly completed and executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender (or, if such Foreign Lender is disregarded
as an entity separate from its owner for U.S. federal tax purposes, the Person
treated as its owner for U.S. federal tax purposes) claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that such
Foreign Lender (or such other Person) is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) duly completed and executed originals of IRS
Form W-8BEN or W-8BEN-E, as applicable;

(4) duly completed and executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s

 

73



--------------------------------------------------------------------------------

TABLE OF CONTENTS

obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 13.1 expires or becomes obsolete or
inaccurate in any respect, it shall promptly (x) update such form or
certification or (y) notify the Borrower and the Administrative Agent in writing
of its legal inability to do so.

(iv) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) if, pursuant to Section 13.1, any Lender
becomes entitled to (I) receive from the Borrower any payment of any Indemnified
Taxes or additional amounts or (II) have the Borrower pay to any
GovernmentGovernmental Authority for the account of such Lender any Indemnified
Taxes or additional amounts, then, in each case, such Lender shall (at the
request of the Borrower) take such steps as shall not be disadvantageous to it,
in the reasonable judgment of such Lender, and as may be reasonably necessary
(including the re-designation of its Lending Office) to avoid any requirement of
applicable Lawslaw of any jurisdiction that the Borrower or the Administrative
Agent make any withholding or deduction for Taxes from amounts payable to such
Lender. The Borrower hereby agrees to pay all reasonable out-of-pocket costs and
expenses incurred by any Lender in connection with any such re-designation.

(f) Treatment of Certain Refunds. Unless required by applicable Lawslaw, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines in its sole discretion (which shall be
exercised in good faith) that it has received a refund of any Taxes as to which
it has been indemnified by any Loan Partythe Borrower or with respect to which
any Loan Partythe Borrower has paid additional amounts pursuant to this
Section 13.1, it shall pay to such Loan Partythe Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Loan Partythe Borrower under this Section 13.1 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund),; provided that the Loan PartyBorrower, upon the request
of the Recipient, agrees to repay the amount paid over to the Loan PartyBorrower
(plus any penalties, interest (to the extent accrued from the date such refund
is paid over to the Loan PartyBorrower) or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (f), in no event will a Recipient be required to
pay any amount to a Loan Partythe Borrower pursuant to this paragraph (f) to the
extent such payment would place the Recipient in a less favorable net after-Tax
position than the Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any Recipient to make available its Tax returns

 

74



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(or any other information relating to its Taxes that it deems confidential) to
any Loan Partythe Borrower or any other Person.

(g) Survival. Each party’s obligations under this Section 13.1 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the commitments
and the repayment, satisfaction or discharge of all other Obligations.

Section 13.2. No Waiver, Cumulative Remedies. (a) No delay or failure on the
part of the Administrative Agent or any Lender, or on the part of the holder or
holders of any of the Obligations, in the exercise of any power or right under
any Loan Document shall operate as a waiver thereof or as an acquiescence in any
default, nor shall any single or partial exercise of any power or right preclude
any other or further exercise thereof or the exercise of any other power or
right. The rights and remedies hereunder of the Administrative Agent, the
Lenders, and of the holder or holders of any of the Obligations are cumulative
to, and not exclusive of, any rights or remedies which any of them would
otherwise have.

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties shall be vested exclusively
in, and all actions and proceedings at law in connection with such enforcement
shall be instituted and maintained exclusively by, the Administrative Agent in
accordance with Sections 9.2 and 9.3 for the benefit of all the Lenders;
provided, however, that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) any Lender from exercising setoff rights in
accordance with Section 13.16 (subject to the terms of Section 13.7) or (c) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
bankruptcy, insolvency, fraudulent conveyance or similar laws affecting
creditors’ rights generally; and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to this Section and (ii) in
addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 13.7, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

Section 13.3. Non-Business Days. If any payment hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment shall
be extended to the next succeeding Business Day on which date such payment shall
be due and payable. In the case of any payment of principal falling due on a day
which is not a Business Day, interest on such principal amount shall continue to
accrue during such extension at the rate per annum then in effect, which accrued
amount shall be due and payable on the next scheduled date for the payment of
interest.

Section 13.4. [Reserved].

 

75



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 13.5. Survival of Representations. All representations and warranties
made herein or in any other Loan Document or in certificates given pursuant
hereto or thereto shall survive the execution and delivery of this Agreement and
the other Loan Documents, and shall continue in full force and effect with
respect to the date as of which they were made as long as any credit is in use
or available hereunder.

Section 13.6. Survival of Indemnities. All indemnities and other provisions
relative to reimbursement to the Lenders of amounts sufficient to protect the
yield of the Lenders with respect to the Loans, including, but not limited to,
Sections 1.12, 10.3, and 13.15 hereof, shall survive the termination of this
Agreement and the other Loan Documents and the payment of the Obligations.

Section 13.7. Sharing of Set-Off. Each Lender agrees with each other Lender a
party hereto that if such Lender shall receive and retain any payment, whether
by set-off or application of deposit balances or otherwise, on any of the Loans
in excess of its ratable share of payments on all such Obligations then
outstanding to the Lenders, then such Lender shall purchase for cash at face
value, but without recourse, ratably from each of the other Lenders such amount
of the Loans, or participations therein, held by each such other Lenders (or
interest therein) as shall be necessary to cause such Lender to share such
excess payment ratably with all the other Lenders; provided, however, that
(i) if any such purchase is made by any Lender, and if such excess payment or
part thereof is thereafter recovered from such purchasing Lender, the related
purchases from the other Lenders shall be rescinded ratably and the purchase
price restored as to the portion of such excess payment so recovered, but
without interest and (ii) the provisions of this Section 13.7 shall not be
construed to apply to (x) any payment made by anythe Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds from the existence of a Defaulting Lender or pursuant to Section 1.15)
or (y) any payment obtained by a Lender as consideration for the assignment of a
sale or participation in any of its Loans to any assignee or participant, other
than to the Borrower or a Subsidiary thereof (as to which the provisions of this
Section 13.7 shall apply).

Section 13.8. Notices. Except as otherwise specified herein, all notices
hereunder and under the other Loan Documents shall be in writing (including,
without limitation, notice by e-mail or telecopy) and shall be given to the
relevant party at its physical address, e-mail address or (other than notices to
the Borrower or any Guarantor) telecopier number set forth below, or such other
physical address, e-mail address or telecopier number as such party may
hereafter specify by notice to the Administrative Agent and the Borrower given
by courier, by United States certified or registered mail, by telecopy or by
e-mail. Notices under the Loan Documents to any Lender shall be addressed to its
physical address, e-mail or telecopier number set forth on its Administrative
Questionnaire; notices under the Loan Documents to the Borrower or any Guarantor
shall be addressed to its respective physical address or, e-mail or telecopier
number set forth below; and notices under the Loan Documents to the
Administrative Agent shall be addressed to its physical address, telecopy or
e-mail set forth below

 

76



--------------------------------------------------------------------------------

TABLE OF CONTENTS

        to the Borrower or any Guarantor:

 

        One Strawberry Lane

        Orrville, Ohio 44667

        Attention: Treasurer

        Telephone: (330) 684-3000

        E-Mail: treasury.team@jmsmucker.com

  

to the Administrative Agent:

 

Bank of America, N.A.

101 N. Tryon Street

Charlotte, NC 28255

Attention: David CochranMonique Haley

Telephone: (980) 386388-82011043

Telecopy: (704) 719-54408510

E-Mail: david.a.cochranEmail: monique.haley@baml.com

Each such notice, request or other communication shall be effective (i) if given
by telecopier (other than notices to the Borrower or any Guarantor) or e-mail,
when such telecopy or e-mail is transmitted to the telecopier number or e-mail
address specified in this Section 13.8 or in the relevant Administrative
Questionnaire and, in the case of a telecopy, a confirmation of such telecopy
has been received by the sender, (ii) if given by mail, 5 days after such
communication is deposited in the mail, certified or registered with return
receipt requested, addressed as aforesaid or (iii) if given by any other means
when delivered at the addresses specified in this Section 13.8 or in the
relevant Administrative Questionnaire; provided that any notice given pursuant
to Section 1 hereof shall be effective only upon receipt.

THEEACH PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THEA PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THEA PLATFORM. In no event shall the
Administrative Agent or any of its Related PartiesPersons (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s, any Loan Party’s
or the Administrative Agent’s transmission of Borrower Materials or notices
through the platforma Platform, any other electronic platform or electronic
messaging service, or through the Internet, except to the extent resulting from
the gross negligence, bad faith or willful misconduct of any Agent Party or any
of its Related Persons, as determined by a final non-appealable judgment of a
court with competent jurisdiction.

The Administrative Agent and the Lenders shall be entitled to rely and act upon
any notices (including telephonic notices and Notice of Borrowings) purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms

 

77



--------------------------------------------------------------------------------

TABLE OF CONTENTS

thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Administrative Agent each Lender and the
Related Persons of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower, except to the extent such losses, costs, expenses
and liabilities arise from any such Person’s (or any of its Related Persons’)
gross negligence, bad faith or willful misconduct as determined by a final,
non-appealable judgment of a court with competent jurisdiction. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

Section 13.9. Counterparts; Electronic Execution. This Agreement may be executed
in any number of counterparts, and by the different parties hereto on separate
counterpart signature pages, and all such counterparts taken together shall be
deemed to constitute one and the same instrument. The words “execution,”
“execute”, “signed,” “signature,” and words of like import in or related to any
document to be signed in connection with this Agreement and the transactions
contemplated hereby (including without limitation Assignment and
AcceptancesAcceptance, amendments or other modifications, Notices of Borrowing,
amendments or other waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

Section 13.10. Successors and Assigns. This Agreement shall be binding upon the
parties hereto and their respective successors and assigns permitted hereby.
TheExcept to the extent provided in Section 8.10 hereof, the Borrower and the
Guarantors may not assign any of theirits rights or obligations under any Loan
Document without the written consent of all of the Lenders. No Lender may assign
or otherwise transfer its rights or obligations hereunder except in accordance
with Section 13.12.

Section 13.11. Participants. Each Lender shall have the right at its own cost to
grant participations (to be evidenced by one or more agreements or certificates
of participation) in the Loans made and/or Commitments held by such Lender at
any time and from time to time to one or more other Persons; provided that
(a) no such participation shall relieve any Lender of any of its obligations
under this Agreement, and, provided, further that(b) no such participant shall
have any rights under this Agreement except as provided in this Section 13.11,
and (c) the Administrative Agent shall have no obligation or responsibility to
such participant. Any agreement pursuant to which such participation is granted
shall provide that the granting Lender shall retain the sole right and
responsibility to enforce the obligations of the Borrower under this Agreement
and the other Loan Documents including, without limitation, the right to approve
any

 

78



--------------------------------------------------------------------------------

TABLE OF CONTENTS

amendment, modification or waiver of any provision of the Loan Documents, except
that such agreement may provide that such Lender will not agree to any
modification, amendment or waiver of the Loan Documents that would reduce the
amount of or postpone any fixed date for payment of any Obligation in which such
participant has an interest. Any party to which such a participation has been
granted shall have the benefits of Section 1.12, Section 10.3 and Section 13.1
(subject to the obligations and limitations of such Sections (and the compliance
of such participant therewith as if it were a Lender) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
Section 13.12) (it being understood that the documentation required under
Section 13.1(e) shall be delivered to the Lender who sells the participation).
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant’s interest in any commitments, loans or its other obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
Notwithstanding anything to the contrary in this Section 13.11, no such
participation shall be made to the Borrower or any of its Affiliates or
Subsidiaries, a natural person, or a Defaulting Lender or a Person that would be
a Defaulting Lender if it were a Lender.

Section 13.12. Assignments. (a) Any Lender may at any time assign all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it);
provided that any such assignment shall be subject to the following conditions:

(i) Minimum Amounts. (A) In the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and (B) in any case not
described in subsection (a)(i)(A) of this Section, the aggregate amount of the
Commitment or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Effective
Date” is specified in the Assignment and Acceptance, as of the “Effective Date”)
shall not be less than $5,000,000, unless each of the Administrative Agent and,
so long as no Event of Default described in Section 9.1(a), 9.1(j) or 9.1(k) has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed);

 

79



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii) Required Consents. The consent of the Administrative Agent (such consent
not to be unreasonably withheld or delayed) shall be required for all
assignments. In addition, the consent of the Borrower (not to be unreasonably
withheld or delayed with respect to assignments made from the Closing Date after
giving effect to the funding of the Loans) shall be required (i) prior to the
Closing Date, to the extent the assignment is not to a Permitted Assignee or an
Affiliate (engaged in the business of making commercial loans) thereof and
(ii) from the Closing Date (after giving effect to the funding of the Loans),
unless (x) an Event of Default described in Section 9.1(a), 9.1(j) and 9.1(k)
has occurred and is continuing at the time of such assignment or (y) such
assignment is to a Lender, an Affiliate (engaged in the business of making
commercial loans) of a Lender or an Approved Fund. The Borrower shall be deemed
to have consented to any assignment after the Closing Date if it shall have
failed to respond to a request for consent within ten (10) Business Days after
receipt of written request for such consent from the Administrative Agent.

(iv) Assignment and Acceptance. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $3,500 (unless waived by the Administrative
Agent), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Borrower or Affiliates. No such assignment shall be made to
the Borrower or any of its Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) No Prohibited Transaction. No such assignment shall be made if such
assignment would result in a prohibited transaction under Section 406 of ERISA
or Section 4975 of the Code.

(vii) No Assignment to Defaulting Lenders. Notwithstanding anything to the
contrary in this Section 13,1213.12, no such assignment shall be made to a
Defaulting Lender or a Person that would be a Defaulting Lender if it were a
Lender.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 13.12(b) hereof, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 13.6 and 13.15 with respect to

 

80



--------------------------------------------------------------------------------

TABLE OF CONTENTS

facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 13.11 hereof.

(b) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in New York City,
New York, a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing by the Borrower to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(c) Any Lender may at any time pledge or grant a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any such pledge or grant to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or grant of a security interest; provided
that no such pledge or grant of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or secured party
for such Lender as a party hereto; provided further, however, that the right of
any such pledgee or grantee (other than any Federal Reserve Bank or another
similarly situated institution) to further transfer all or any portion of the
rights pledged or granted to it, whether by means of foreclosure or otherwise,
shall be at all times subject to the terms of this Agreement.

Section 13.13. Amendments. Any provision of this Agreement or the other Loan
Documents may be amended or waived if such amendment or waiver is in writing
(with an executed copy thereof promptly delivered to the Administrative Agent if
not otherwise a party thereto) and is signed by (a) the Borrower, (b) the
Required Lenders, and (c) if the rights or duties of the Administrative Agent
are affected thereby, the Administrative Agent; provided that:

(i) no amendment or waiver pursuant to this Section 13.13 shall (A) increase or
extend any Commitment, or extend the Maturity Date, of any Lender without the
consent of such Lender or (B) reduce the amount of or postpone the date for any
scheduled payment of any principal of or interest on any Loan or of any fee
payable hereunder without the consent of the Lender to which such payment is
owing or which has committed to make or holds such Loan hereunder;

(ii) no amendment or waiver pursuant to this Section 13.13 shall, unless signed
by each Lender, change the definition of Required Lenders, change the provisions
of this Section 13.13, change any provision hereof in a manner that would alter
the pro rata sharing of payments or reduction of the Commitments, release any
material guarantor (except as otherwise provided for in the Loan Documents) or
affect the number of Lenders required to take any action hereunder or under any
other Loan Document;

 

81



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii) no amendment to Section 12 hereof shall be made without the consent of the
Guarantor(s) affected thereby; and

(iv) the Fee Letter may be amended or its provisions waived with only the
consent of the Borrower and of Bank of America;.

and provided further that no such consent or written agreement of any Person
other than the Borrower and the Administrative Agent shall be required in
connection with an amendment of the type described in Section 8.16.

Section 13.14. Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.

Section 13.15. Costs and Expenses; Indemnification. (a) The Borrower agrees to
pay all reasonable and documented out-of-pocket fees and expenses of the
Administrative Agent and of each Lead Arranger in connection with the
preparation, due diligence, negotiation, syndication, and administration of the
Loan Documents (including, but not limited to, the reasonable and documented
fees, disbursements and other charges of counsel, which shall be limited to one
counsel to the Lead Arrangers and the Administrative Agent, and of any special
and local (but limited to one in any relevant jurisdiction) counsel to the
Lenders required to be retained by the Lead Arrangers and in the case of an
actual or perceived conflict of interest, one additional counsel for all
similarly situated personsPersons, taken as a whole in each appropriate
jurisdiction) (whether or not the transactions contemplated herein are
consummated). The Borrower agrees to pay to the Administrative Agent, each Lead
Arranger and each Lender, all out-of-pocket costs and expenses reasonably
incurred or paid by the Administrative Agent, such Lead Arranger, such Lender,
or any such holder, including reasonable and documented attorneys’ fees and
disbursements and court costs, in connection with the enforcement of any of the
Loan Documents (including all such costs and expenses incurred in connection
with any proceeding under the United States Bankruptcy Code involving the
Borrower or any Guarantor as a debtor thereunder) or in connection with any
work-out or restructuring in respect of the Obligations hereunder.

(b) The Borrower further agrees to indemnify the Administrative Agent, each Lead
Arranger and each Lender and each of their Affiliates and successors and assigns
and their respective directors, officers, employees, agents, financial advisors,
controlling personsPersons, consultants and other representatives (each such
Person being called an “Indemnified Person”) from and against all losses,
claims, damages, penalties, judgments, liabilities and expenses (including,
without limitation, all reasonable and documented out-of-pocket fees and
disbursements of counsel for any such Indemnified Person(which charges shall be
limited charges of one counsel to all Indemnitees, taken together, and of any
special and local (but limited to one in any relevant jurisdiction) counsel to
the such Indemnitees required to be retained and in the case of an actual or
perceived conflict of interest among Indemnitees, one additional counsel for all
similarly situated Persons, taken as a whole in each appropriate jurisdiction)
and all reasonable and documented out-of-pocket expenses of litigation or
preparation therefor, whether or not the Indemnified Person is a party thereto,
or any settlement arrangement arising from or relating to any such litigation)
which any of them may pay or incur

 

82



--------------------------------------------------------------------------------

TABLE OF CONTENTS

arising out of or relating to any Loan Document or any of the transactions
contemplated thereby or the direct or indirect application or proposed
application of the proceeds of any Loan or any actual or alleged presence or
Release of Hazardous Materials on or from any Property owned or operated by the
Borrower or any Subsidiary or any liability under any Environmental Law, except,
in each case, (i) to the extent such losses, claims, damages, penalties,
judgments, liabilities and expenses resulted from such Indemnified Person’s or
any of its Related Persons’ gross negligence, bad faith or willful misconduct as
determined by a final, non-appealable judgment of a court with competent
jurisdiction, (ii) to the extent resulting from any claim, litigation,
investigation or proceeding that does not involve the act or omission of the
Borrower or any of its Affiliates and that is brought by an Indemnified Person
solely against another Indemnified Person, other than claims against the Lead
Arrangers or Administrative Agent in its capacity in fulfilling its role as such
or (iii) to the extent arising from a material breach by such Indemnified Person
or any of its Related Persons of its obligations under this Agreement as found
by a final, non-appealable judgment of a court with competent jurisdiction.

(c) To the extent permitted by applicable law, neither the Borrower shall not,
nor any Guarantor norshall any Indemnified Person or any Indemnified Person’s
Related Person shallPersons, assert, and each such Person hereby waives, any
claim against any other such Person on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or the other Loan Documents or any agreement or instrument contemplated hereby
or thereby, the transactions contemplated hereby or thereby, any Loan or the use
of the proceeds thereof; provided that this sentenceclause (c) shall not limit
the indemnity obligations of the Borrower or any Guarantor hereunder. The
obligations of the Borrower under this Section 13.15 shall survive the
termination of this Agreement.

Section 13.16. Set-Off. In addition to any rights now or hereafter granted under
the Loan Documents or applicable law and not by way of limitation of any such
rights, upon the occurrence of any Event of Default, each Lender, each
subsequent holder of any Obligation, and each of their respective affiliates, is
hereby authorized by the Borrower and each Guarantor at any time or from time to
time, without notice to the Borrower, any Guarantor or to any other Person, any
such notice being hereby expressly waived, to set-off and to appropriate and to
apply any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured,
and in whatever currency denominated, but not including trust accounts) and any
other indebtedness at any time held or owing by that Lender, subsequent holder,
or affiliate, to or for the credit or the account of the Borrower or such
Guarantor, whether or not matured, against and on account of the Obligations of
the Borrower or such Guarantor to that Lender or subsequent holder under the
Loan Documents, including, but not limited to, all claims of any nature or
description arising out of or connected with the Loan Documents, irrespective of
whether or not (a) that Lender or subsequent holder shall have made any demand
hereunder or (b) the principal of or the interest on the Loans and other amounts
due hereunder shall have become due and payable pursuant to Section 9 and
although said obligations and liabilities, or any of them, may be contingent or
unmatured.

 

83



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 13.17. Entire Agreement. The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby.

Section 13.18. Governing Law. This Agreement and the other Loan Documents
(except as otherwise specified therein), and the rights and duties of the
parties hereto, shall be construed and determined in accordance with the
internal laws of the State of New York; provided that the laws of the State of
Delaware shall govern in determining (a) the interpretation of “Blue Material
Adverse Effect” and whether a Blue Material Adverse Effect has occurred, (b) the
accuracy of any Blue Acquisition Agreement Representation and whether as a
result of a breach thereof, the Borrower or any Subsidiary has the right to
terminate the Borrower or any of its Subsidiaries’ obligations under the Blue
Acquisition Agreement, or to decline to consummate the Blue Acquisition pursuant
to the Blue Acquisition Agreement and (c) whether the Blue Acquisition has been
consummated in accordance with the Blue Acquisition Agreement.

Section 13.19. Severability of Provisions. Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction, it being understood that the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with legal, valid and enforceable provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. All rights, remedies and powers provided in
this Agreement and the other Loan Documents may be exercised only to the extent
that the exercise thereof does not violate any applicable mandatory provisions
of law, and all the provisions of this Agreement and other Loan Documents are
intended to be subject to all applicable mandatory provisions of law which may
be controlling and to be limited to the extent necessary so that they will not
render this Agreement or the other Loan Documents invalid or unenforceable.

Section 13.20. Excess Interest. Notwithstanding any provision to the contrary
contained herein or in any other Loan Document, no such provision shall require
the payment or permit the collection of any amount of interest in excess of the
maximum amount of interest permitted by applicable law to be charged for the use
or detention, or the forbearance in the collection, of all or any portion of the
Loans or other obligations outstanding under this Agreement or any other Loan
Document (“Excess Interest”). If any Excess Interest is provided for, or is
adjudicated to be provided for, herein or in any other Loan Document, then in
such event (a) the provisions of this Section shall govern and control,
(b) neither the Borrower nor any guarantor or endorser shall be obligated to pay
any Excess Interest, (c) any Excess Interest that the Administrative Agent or
any Lender may have received hereunder shall, at the option of the
Administrative Agent, be (i) applied as a credit against the then outstanding
principal amount of Obligations hereunder and accrued and unpaid interest
thereon (not to exceed the maximum amount permitted by applicable law),
(ii) refunded to the Borrower, or (iii) any combination of the foregoing,
(d) the interest rate payable hereunder or under any other Loan Document shall
be automatically subject to reduction to the maximum lawful contract rate
allowed under applicable usury laws (the “Maximum Rate”), and this Agreement and
the other Loan Documents shall be deemed to have been, and shall be, reformed
and modified to reflect such reduction in the

 

84



--------------------------------------------------------------------------------

TABLE OF CONTENTS

relevant interest rate, and (e) neither the Borrower nor any guarantor or
endorser shall have any action against the Administrative Agent or any Lender
for any damages whatsoever arising out of the payment or collection of any
Excess Interest. Notwithstanding the foregoing, if for any period of time
interest on any of the Borrower’s Obligations is calculated at the Maximum Rate
rather than the applicable rate under this Agreement, and thereafter such
applicable rate becomes less than the Maximum Rate, the rate of interest payable
on the Borrower’s Obligations shall remain at the Maximum Rate until the Lenders
have received the amount of interest which such Lenders would have received
during such period on the Borrower’s Obligations had the rate of interest not
been limited to the Maximum Rate during such period.

Section 13.21. Construction. The parties acknowledge and agree that the Loan
Documents shall not be construed more favorably in favor of any party hereto
based upon which party drafted the same, it being acknowledged that all parties
hereto contributed substantially to the negotiation of the Loan Documents. The
provisions of this Agreement relating to Subsidiaries shall only apply during
such times as the Borrower has one or more Subsidiaries.

Section 13.22. Lender’s Obligations Several. The obligations of the Lenders
hereunder are several and not joint. Nothing contained in this Agreement and no
action taken by the Lenders pursuant hereto shall be deemed to constitute the
Lenders a partnership, association, joint venture or other entity.

Section 13.23. [Reserved].

Section 13.24. Submission to Jurisdiction; Waiver of Jury Trial. The parties
hereby irrevocably and unconditionally submit to the exclusive jurisdiction of
any New York State court or Federalfederal court of the United States of America
sitting in the Borough of Manhattan in New York City in respect of any suit,
action or proceeding arising out of or relating to this Agreement, the other
Loan Documents or any other action, proceeding or counterclaim between the
Borrower and an Indemnified Person arising out of or relating to, the
transactions contemplated hereby or thereby. The parties hereto irrevocably
agree that all claims in respect of any such suit, action or proceeding may be
heard and determined in any such court. The parties hereto agree that service of
any process, summons, notice or document by registered mail addressed to the
applicable party shall be effective service of process against such party for
any suit, action or proceeding relating to any such dispute. The parties hereto
irrevocably waive, to the fullest extent permitted by law, any objection which
they may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum. A final judgment in any such
suit, action or proceeding brought in any such court may be enforced in any
other courts to whose jurisdiction any party hereto is or may be subject by suit
upon judgment. THE BORROWER, THE GUARANTORS, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY.

Section 13.25. USA Patriot Act; Proceeds of Crime (Money Laundering). Each
Lender that is subject to the requirements of the USA Patriot Act hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify, and record

 

85



--------------------------------------------------------------------------------

TABLE OF CONTENTS

information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the USA Patriot Act.

Section 13.26. Confidentiality. Each of the Administrative Agent and the Lenders
severally agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other expert advisors to the extent any such Person has a need to know such
Information (it being understood that the Persons to whom such disclosure is
made will first be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners) having jurisdiction over
the Administrative Agent or Lender subject to such disclosure, (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process (in which case the Administrative Agent or Lender subject to such
disclosure agrees to inform you promptly thereof prior to such disclosure to the
extent not prohibited by law, rule or regulation), (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (A) any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement or (B) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower or any
Subsidiary and its obligations, (g) with the prior written consent of the
Borrower, (h) to the extent such Information (A) becomes publicly available
other than as a result of a breach of this Section, (B) becomes available to the
Administrative Agent or any Lender on a non-confidential basis from a source
other than the Borrower or any Subsidiary or any of their directors, officers,
employees or agents, including accountants, legal counsel and other advisors, or
(C) is independently developed by the Administrative Agent or any Lender, (i) to
rating agencies if requested or required by such agencies in connection with a
rating relating to the Loans or Commitments hereunder, (j) for purposes of
establishing a “due diligence” defense or (k) to entities which compile and
publish information about the syndicated loan market,; provided that only basic
information about the pricing and structure of the transaction evidenced hereby
may be disclosed pursuant to this subsection (k). For purposes of this Section,
“Information” means all information received from the Borrower or any of the
Subsidiaries or from any other Person on behalf of the Borrower or any
Subsidiary relating to the Borrower or any Subsidiary or any of their respective
businesses or the Blue Acquired Business or any of its Subsidiaries. The
respective obligations of the Administrative Agent and the Lenders under this
Section 13.26 shall survive, to the extent applicable to such Person, for a
period of two years after the earliest of (x) the payment in full of the
Obligations and the termination of this Agreement, (y) any assignment of its
rights and obligations under this Agreement and (z) in the case of the
Administrative Agent, its resignation or removal.

Section 13.27. Intercreditor Agreement. Upon the request of theThe
Administrative Agent, at any time on or after the Closing Date but only to the
extent that the statements to be included in such certificate are true and
correct at such time, the Borrower shall furnish to each

 

86



--------------------------------------------------------------------------------

TABLE OF CONTENTS

of the parties specified for delivery of such joinder and certificate in
Section 6.12(b) of the Intercreditor Agreement, a copy of a joinder to the
Intercreditor Agreement executed by the Administrative Agent and a certificate
of the Borrower certifying the Debt evidenced by this Agreement is permitted
under the terms of the Bank Credit Agreements (as defined in the Intercreditor
Agreement) and the Additional Primary Senior Debt Agreements (as defined in the
Intercreditor Agreement) then in effect and that no Event of Default (as defined
in the Intercreditor Agreement) (or any event that with the giving of notice or
passage of time would be an Event of Default) is then in existence.the direction
of the Required Lenders, and the Lenders party to Amendment No. 1 (which
constitute Required Lenders) hereby consent to the termination of the
Intercreditor Agreement.

Section 13.28. No Fiduciary Duty. The Borrower and each Guarantor agrees that in
connection with all aspects of the transactions contemplated hereby and any
communications in connection therewith, the Borrower and such Guarantor and its
Affiliates, on the one hand, and the Administrative Agent, the Lenders and their
respective Affiliates, on the other hand, will have a business relationship that
does not create, by implication or otherwise, any fiduciary duty on the part of
the Administrative Agent, the Lenders or their respective Affiliates and no such
duty will be deemed to have arisen in connection with any such transactions or
communications.

[SIGNATURE PAGES TO FOLLOW]

 

87



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 8.7

EXISTING INDEBTEDNESS AND GUARANTIES

 

1. Notes and Accompanying Guaranties.

 

  a. $24,000,000500,000,000 in principal amount of 6.121.75% Senior Notes due
November 1, 2015.March 15, 2018

 

  i. Guaranty Agreement, dated as of October 23, 2008, by J.M. Smucker LLC in
favor of the Noteholders (as defined therein).

 

  ii. Guaranty Agreement, dated as of November 6, 2008, by The Folgers Coffee
Company in favor of the Noteholders (as defined therein).

 

  b. $389,600,000500,000,000 in principal amount of 6.632.50% Senior Notes due
November 1, 2018.March 15, 2020

 

  i. Guaranty Agreement, dated as of October 23, 2008, by J.M. Smucker LLC in
favor of the Noteholders (as defined therein).

 

  ii. Guaranty Agreement, dated as of November 6, 2008, by The Folgers Coffee
Company in favor of the Noteholders (as defined therein).

 

  c. $300,000,000750,000,000 in principal amount of 5.553.50% Senior Notes due
April1, 2022.October 15, 2021

 

  i. Guaranty Agreement, dated as of May 31, 2007, by J.M. Smucker LLC in favor
of the Noteholders (as defined therein).

 

  ii. Guaranty Agreement, dated as of November 6, 2008, by The Folgers Coffee
Company in favor of the Noteholders (as defined therein).

 

  d. $400,000,000 in principal amount of 4.503.00% Senior Notes due June 1,
2025.March 15, 2022

 

  i. Guaranty Agreement, dated as of June 15, 2010, by J.M. Smucker LLC in favor
of the Noteholders (as defined therein).

 

  ii. Guaranty Agreement, dated as of June 15, 2010, by The Folgers Coffee
Company in favor of the Noteholders (as defined therein).

 

  e. $802,200,0001,000,000,000 in principal amount of 3.50% Senior Public Notes
due OctoberMarch 15, 2021.2025

 

  i. First Supplemental Indenture, dated as of October 18, 2011, among The J. M.
Smucker Company (as issuer), The Folgers Coffee Company (as guarantor), J.M.
Smucker LLC (as guarantor), and U.S. Bank National Association (as trustee).

 

  f. $650,000,000 in principal amount of 4.25% Senior Notes due March 15, 2035

 

  g. $600,000,000 in principal amount of 4.38% Senior Notes due March 15, 2045

 

88



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2. Overdraft Line of Credit. Amounts outstanding under that certain Overdraft
Line of Credit between Bank of Montreal and Smucker Foods of Canada Corp. in an
aggregate principal amount not to exceed $20,000,000.

 

3. Capitalized Lease Obligations.

 

  a. Capitalized Lease Obligations. As of January 31, 2015, Smucker Foods of
Canada Corp. had: as of July 31, 2017, approximately $194,00051,000 of
Capitalized Lease Obligations, primarily for information technology equipment.

 

  b. Borrower: as of July 31, 2017, approximately $5,906,000 of Capitalized
Lease Obligations

 

4. Industrial Revenue Bonds. The Folger Coffee Company has indebtedness under
the following lease agreement in connection with certain Industrial Revenue
Bonds listed below.

 

  a. A Lease Agreement, dated as of June 1, 2003, between St. Tammany Parish
Economic and Industrial Development District and The Folger Coffee Company in
connection with $25,000,0000 St. Tammany Parish Economic and Industrial
Development District Taxable Revenue Bonds (The Folger Coffee Company Project)
Series 2003.

 

5. Ohio Department of Development Loan. Cognovit Promissory Note dated
December 28, 2010 between the Borrower (as obligor) and the Director of
Development of the State of Ohio in principal amount outstanding, as of
February 28, 2015July 31, 2017, of approximately $1,161,370863,727.

 

6. Letter of Credit Facilities. The Borrower has obligations under bilateral
credit arrangements with the Persons listed below (with the face amount of
letters of credit described below as of July 31, 2017).

 

  a. BMO Harris Bank N. A. has issued six (6) standby letters of credit in an
aggregate face amount of US $5,497,376.20.

 

  b. Bank of Montreal has issued one (1) standby letter of credit in the
aggregate face amount of CAD 168,398.87.

 

  c. Bank of America has issued two (2) standby letters of credit in the
aggregate face amount of US $16,200,000.00.

 

  d. J.P. Morgan has issued two (2) standby letters of credit in the aggregate
face amount of US $336,517.61.

 

7. Big Heart Research and Development Loan. Amounts committed under that certain
Loan Agreement, dated as of August 8, 2016, between the Director of the Ohio
Development Services Agency and Big Heart Pet, Inc., and the guarantee thereof
by the Borrower. The aggregate principal amount committed as of the date hereof
is $2,000,000.00.

 

89



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8. Commercial Paper. Amounts outstanding in respect of commercial paper issued
by the Borrower. As of July 31, 2017, the aggregate principal amount of such
commercial paper was $284,000,000.00.

 

90



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT E

THE J. M. SMUCKER COMPANY

FORM OF COMPLIANCE CERTIFICATE

 

To: Bank of America, N.A., as

Administrative Agent under, and

the Lenders party to, the Credit

Agreement described below

This Compliance Certificate is furnished to the Administrative Agent and the
Lenders pursuant to that certain Term Loan Credit Agreement dated as of
[             ]March 2, 2015, among The J. M. Smucker Company, as Borrower, the
Guarantors party thereto and you (as extended, renewed, amended or restated from
time to time, the “Credit Agreement”). Unless otherwise defined herein, the
terms used in this Compliance Certificate have the meanings ascribed thereto in
the Credit Agreement.

The undersigned hereby certifies, solely in his or her capacity as an officer of
the Borrower and not in his or her individual capacity, as follows:

1. I am the duly elected [                                 ], am the duly
elected [Chief Financial Officer] of The J. M. Smucker Company;

2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
from [period begin date] to [period end date] covered by the attached financial
statements; reflected in the Form [10-Q OR 10-K] of the Borrower filed with the
U.S. Securities and Exchange Commission (the “SEC”) on [date]. These financial
statements can be obtained from the SEC’s website at
http://www.sec.gov/edgar.shtml and from the Borrower’s website at
http://www.smucker.com;

3. The examinations described in paragraph 2 above did not disclose, and I have
no knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
accounting period covered by the attachedreferenced financial statements, except
as set forth below;

4. The financial statements required by Section 8.5 of the Credit Agreement and
being furnished (or deemed furnished) to you concurrently with this Compliance
Certificate are true, correct and complete as of the date and for the periods
covered therebyfairly present in all material respects the consolidated
financial condition of the Borrower and its Subsidiaries as of the date of such
statement and the consolidated results

 

E-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

of their operations and cash flows for the periods then ended in accordance with
GAAP [(subject to the absence of footnote disclosures and year-end audit
adjustments)];; and

5. The Schedule I hereto sets forth financial data and computations evidencing
the Borrower’s compliance with certain covenants of the Credit Agreement set
forth in Section 8.20, all of which data and computations are, to the best of my
knowledge, true, complete and correct and have been made in accordance with the
relevant Sectionssections of the Credit Agreement.

Described below are the exceptions, if any, to paragraph 3 above by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

 

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this             day of
                                     20        .

 

THE J. M. SMUCKER COMPANY By       Name       Title    

 

E-2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE I

TO COMPLIANCE CERTIFICATE

THE J. M. SMUCKER COMPANY

COMPLIANCE CALCULATIONS

FOR TERM LOAN CREDIT AGREEMENT DATED AS OF [                ], 2015

CALCULATIONS AS OF                     ,             

 

 

 

A. Total Leverage Ratio (Section 8.20(a))

  

1. Total Funded Debt

   $ ___________  

2. Net Income for past 4 quarters

   $ ___________  

3. Interest Expense for past 4 quarters

   $ ___________  

4. Federal, state, and local Income taxes for past 4 quarters

   $ ___________  

5. Depreciation and Amortization Expenseamortization expense for past 4 quarters

   $ ___________  

6. Non-cash share based compensation expense for past 4 quarters

   $ ___________  

7. Non-recurring fees and expenses in connection with the Blue Transactions (up
to $250,000,000) [Reserved]

     ___________ [Reserved] 

8. Other non-recurring charges and expenses in connection with any Permitted
Acquisition (other than the Blue Transactions) and extraordinary losses and
charges (up to $125,000,000 in any period of twelve (12) consecutive
monthsNon-cash losses, impairment and other similar charges (other than those
representing a reserve for or an actual cash item in any future period) for past
4 quarters

   $ ___________  

9. Merger and integration costs in connection with the Blue Transactions (up to
$200,000,000 in the case of cash merger and integration costs) Fees and expenses
incurred during for past 4 quarters for Acquisitions, dispositions, investments
and debt or equity issuances (whether or not successful) during such period

   $ ___________  

10. Cash restructuring charges (up to $25,000,000) other extraordinary, unusual,
non-recurring or one-time cash expenses, losses and charges for past 4 quarters,
including restructuring, merger and integration charges, not to exceed
(x) $150,000,000 for past 4 quarters and (y) $300,000,000 in

   $ ___________  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the aggregate since the quarter in which the Amendment No. 1 Effective Date
occurred

  

11. EBITDA of Acquired Businessfor any entity or asset acquired pursuant to an
Acquisition for past 4 quarters

   $ ___________  

12. Non-cash gains for past 4 quarters

   $ ___________  

13. EBITDA of divestedfor any entity, business line or business unit sold for
past 4 quarters

   $ ___________  

14. Sum of Lines A2, A3, A4, A5, A6, A7, A8, A9, A10 and A11 minus Lines A12 and
A13 (“EBITDA”)

   $ ___________  

15. Ratio of Line A1 to A14

     ____:1.0  

16. Line A15 ratio must not exceed

     [     ]1:1.0 

17. The Borrower is in compliance (circle yes or no)

     yes/no  

B. Interest Coverage Ratio (Section 8.20(b))

  

1. EBITDA for past 4 quarters

   $ ___________  

2. Interest Expense for past 4 quarters

   $ ___________  

3. Ratio of Line B1 to Line B2

     ____:1.0  

4. Line B3 ratio must not be less than

     3.5:1.0  

5. The Borrower is in compliance (circle yes or no)

     yes/no  

 

1  Applicable Total Leverage Ratio to be inserted.